 

Exhibit 10.1

Execution Version

 

 

[g20150901211648940205.jpg]

 

CREDIT AGREEMENT

Dated as of August 31, 2015

among

ORTHOFIX HOLDINGS, INC.
and
VICTORY MEDICAL LIMITED

as Borrowers

ORTHOFIX INTERNATIONAL N.V.

AND CERTAIN OF ITS SUBSIDIARIES PARTY HERETO

as Guarantors

THE LENDERS FROM TIME TO TIME PARTY HERETO

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

BBVA COMPASS

SUNTRUST BANK

as Syndication Agents

BANK OF AMERICA, N. A.

BANK OF THE WEST

as Documentation Agents

DNB CAPITAL LLC

as Senior Managing Agent

 

J.P. MORGAN SECURITIES LLC

BBVA COMPASS

SUNTRUST ROBINSON HUMPHREY, INC.

Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS

1

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Loans and Borrowings

29

SECTION 1.03.

Terms Generally

29

SECTION 1.04.

Accounting Terms; GAAP

29

SECTION 1.05.

Pro Forma Adjustments for Acquisitions and Dispositions

30

SECTION 1.06.

Status of Obligations

30

 

 

ARTICLE II THE CREDITS

30

 

 

 

SECTION 2.01.

Commitments

30

SECTION 2.02.

Loans and Borrowings

30

SECTION 2.03.

Requests for Borrowings

31

SECTION 2.04.

Swingline Loans

31

SECTION 2.05.

Letters of Credit

32

SECTION 2.06.

Funding of Borrowings

36

SECTION 2.07.

Interest Elections

36

SECTION 2.08.

Termination and Reduction of Commitments; Increase in Commitments

37

SECTION 2.09.

Repayment of Loans; Evidence of Debt

39

SECTION 2.10.

Prepayment of Loans

39

SECTION 2.11.

Fees

40

SECTION 2.12.

Interest

41

SECTION 2.13.

Market Disruption and Alternate Rate of Interest

42

SECTION 2.14.

Increased Costs

42

SECTION 2.15.

Break Funding Payments

43

SECTION 2.16.

Taxes

44

SECTION 2.17.

Payments Generally; Allocation of Proceeds; Sharing of Set‑offs

47

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

49

SECTION 2.19.

Defaulting Lenders

49

SECTION 2.20.

Returned Payments

50

SECTION 2.21.

Banking Services and Swap Agreements

51

SECTION 2.22.

Determination of Dollar Amounts

51

SECTION 2.23.

Judgment Currency

51

SECTION 2.24.

Illegality

51

SECTION 2.25.

Uncommitted Orthofix-Italy Non-Pro Rata Tranche Sub-Facility

52

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

53

 

 

 

SECTION 3.01.

Organization; Powers

53

SECTION 3.02.

Authorization; Enforceability

53

SECTION 3.03.

Governmental Approvals; No Conflicts

53

SECTION 3.04.

Financial Condition; No Material Adverse Change

53

SECTION 3.05.

Properties, etc

53

SECTION 3.06.

Litigation and Environmental Matters

54

SECTION 3.07.

Compliance with Laws and Agreements; No Default

54

SECTION 3.08.

Investment Company Status

56

SECTION 3.09.

Taxes

56

SECTION 3.10.

ERISA and Foreign Pension Plans

56

SECTION 3.11.

Disclosure

57

SECTION 3.12.

Other Agreements; Material Agreements

57

SECTION 3.13.

Solvency

57

SECTION 3.14.

Insurance

57

SECTION 3.15.

Capitalization; Subsidiaries; Intercompany Loans

58

SECTION 3.16.

Security Interest in Collateral

58

SECTION 3.17.

Employment Matters

58

SECTION 3.18.

Federal Reserve Regulations

58

i

--------------------------------------------------------------------------------

 

SECTION 3.19.

Use of Proceeds

58

SECTION 3.20.

No Burdensome Restrictions

58

SECTION 3.21.

Anti-Corruption Laws and Sanctions

58

SECTION 3.22.

Fraud and Abuse

59

SECTION 3.23.

Licensing and Accreditation

59

SECTION 3.24.

Other Regulatory Protection

59

SECTION 3.25.

Reimbursement From Third Party Payors

60

SECTION 3.26.

Material Agreements

60

SECTION 3.27.

Affiliate Transactions

60

SECTION 3.28.

Common Enterprise

60

SECTION 3.29.

Foreign Subsidiaries

60

SECTION 3.30.

Classification as Senior Indebtedness

61

SECTION 3.31.

Tax Shelter Regulations

61

 

 

ARTICLE IV CONDITIONS

61

 

 

 

SECTION 4.01.

Effective Date

61

SECTION 4.02.

Each Credit Event

63

 

 

ARTICLE V AFFIRMATIVE COVENANTS

63

 

 

 

SECTION 5.01.

Financial Statements and Other Information

63

SECTION 5.02.

Notices of Material Events

65

SECTION 5.03.

Existence; Conduct of Business

66

SECTION 5.04.

Payment of Obligations

66

SECTION 5.05.

Maintenance of Properties

66

SECTION 5.06.

Books and Records; Inspection Rights

66

SECTION 5.07.

Compliance with Laws and Material Contractual Obligations

66

SECTION 5.08.

Use of Proceeds

67

SECTION 5.09.

Accuracy of Information

67

SECTION 5.10.

Insurance

67

SECTION 5.11.

Appraisals

67

SECTION 5.12.

Casualty and Condemnation

68

SECTION 5.13.

Additional Collateral; Further Assurances

68

SECTION 5.14.

Environmental Covenant

69

SECTION 5.15.

Post-Closing Matters

69

 

 

ARTICLE VI NEGATIVE COVENANTS

69

 

 

 

SECTION 6.01.

Indebtedness

69

SECTION 6.02.

Liens

71

SECTION 6.03.

Fundamental Changes

72

SECTION 6.04.

Investments, Loans, Advances, Guarantees and Acquisitions

73

SECTION 6.05.

Asset Sales

75

SECTION 6.06.

Sale and Leaseback Transactions

76

SECTION 6.07.

Swap Agreements

76

SECTION 6.08.

Restricted Payments; Certain Payments of Indebtedness

76

SECTION 6.09.

Transactions with Affiliates

77

SECTION 6.10.

Restrictive Agreements

77

SECTION 6.11.

Amendment of Material Documents

77

SECTION 6.12.

Financial Covenants

77

SECTION 6.13.

Accounts

77

SECTION 6.14.

Domestic Subsidiaries

78

 

 

ARTICLE VII EVENTS OF DEFAULT

78

 

 

ARTICLE VIII THE ADMINISTRATIVE AGENT

80

 

 

 

SECTION 8.01.

Appointment

80

SECTION 8.02.

Rights as a Lender

81

SECTION 8.03.

Duties and Obligations

81

SECTION 8.04.

Reliance

81

SECTION 8.05.

Actions through Sub-Agents

81

ii

--------------------------------------------------------------------------------

 

SECTION 8.06.

Resignation

81

SECTION 8.07.

Non-Reliance

82

SECTION 8.08.

Other Agency Titles

83

SECTION 8.09.

Not Partners or Co-Venturers; Administrative Agent as Representative of the
Secured Parties

83

 

 

ARTICLE IX MISCELLANEOUS

83

 

 

 

SECTION 9.01.

Notices

83

SECTION 9.02.

Waivers; Amendments

85

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

88

SECTION 9.04.

Successors and Assigns

89

SECTION 9.05.

Survival

92

SECTION 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution

92

SECTION 9.07.

Severability

92

SECTION 9.08.

Right of Setoff

93

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

93

SECTION 9.10.

WAIVER OF JURY TRIAL

93

SECTION 9.11.

Headings

93

SECTION 9.12.

Confidentiality

93

SECTION 9.13.

Several Obligations; Nonreliance; Violation of Law

94

SECTION 9.14.

USA PATRIOT Act

94

SECTION 9.15.

Disclosure

94

SECTION 9.16.

Appointment for Perfection

95

SECTION 9.17.

Interest Rate Limitation

95

SECTION 9.18.

Marketing Consent

95

SECTION 9.19.

No Advisory or Fiduciary Responsibility

95

SECTION 9.20.

No Other Duties, Etc

95

SECTION 9.21.

Protected Health Information

95

 

 

ARTICLE X LOAN GUARANTY

96

 

 

 

SECTION 10.01.

Guaranty

96

SECTION 10.02.

Guaranty of Payment

96

SECTION 10.03.

No Discharge or Diminishment of Loan Guaranty

96

SECTION 10.04.

Defenses Waived

96

SECTION 10.05.

Rights of Subrogation

97

SECTION 10.06.

Reinstatement; Stay of Acceleration

97

SECTION 10.07.

Information

97

SECTION 10.08.

Termination

97

SECTION 10.09.

Taxes

97

SECTION 10.10.

Maximum Liability

98

SECTION 10.11.

Contribution

98

SECTION 10.12.

Liability Cumulative

98

SECTION 10.13.

Keepwell

98

 

 

ARTICLE XI THE BORROWER REPRESENTATIVE.

99

 

 

 

SECTION 11.01.

Appointment; Nature of Relationship

99

SECTION 11.02.

Powers

99

SECTION 11.03.

Employment of Agents

99

SECTION 11.04.

Notices

99

SECTION 11.05.

Successor Borrower Representative

99

SECTION 11.06.

Execution of Loan Documents

99

SECTION 11.07.

Reporting

99

iii

--------------------------------------------------------------------------------

 

 

SCHEDULES:

Commitment Schedule

Schedule 3.05 – Properties etc.
Schedule 3.06 – Disclosed Matters
Schedule 3.07 – Compliance with Health Care Laws
Schedule 3.12 – Material Agreements
Schedule 3.14 – Insurance
Schedule 3.15 – Capitalization and Subsidiaries
Schedule 3.21 – Anti-Corruption Laws and Sanctions
Schedule 3.27 – Affiliate Transactions
Schedule 5.15 – Post-Closing Matters
Schedule 6.01 – Existing Indebtedness
Schedule 6.01(a) – Intercompany Loans
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments
Schedule 6.10 – Existing Restrictions
Schedule 6.13 - Accounts

EXHIBITS:

Exhibit A – Assignment and Assumption

Exhibit B – Compliance Certificate

Exhibit C – Joinder Agreement

Exhibit D-1 – U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S.   Federal Income Tax Purposes)

Exhibit D-2 – U.S. Tax Compliance Certificate (For Foreign Participants That Are
Not Partnerships For   U.S. Federal Income Tax Purposes)

Exhibit D-3 – U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S.   Federal Income Tax Purposes)

Exhibit D-4 – U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S.   Federal Income Tax Purposes)

 

 

 

iv

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of August 31, 2015 (as it may be amended or modified
from time to time, this “Agreement”), among ORTHOFIX HOLDINGS, INC., a Delaware
corporation (“U.S. Borrower”) and VICTORY MEDICAL LIMITED, a company formed
under the laws of England and Wales (“Victory”), as Borrowers, the other Loan
Parties party hereto, the Lenders party hereto from time to time, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, Swingline Lender and Issuing Bank and J.P.
Morgan Securities LLC and BBVA Compass as Joint Lead Arrangers and Joint
Bookrunners.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acceptable Communication” has the meaning assigned to such term in
Section 2.03.

“Account” has the meaning assigned to such term in the Security Agreement.

“Account Debtor” means any Person obligated on an Account.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Orthofix Entity
(a) acquires any division, line of business or other business unit of any Person
or all or substantially all of the assets of any Person, whether through
purchase of assets, merger or otherwise or (b) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the Equity Interests
of a Person which has ordinary voting power for the election of directors or
other similar management personnel of a Person (other than Equity Interests
having such power only by reason of the happening of a contingency) or a
majority of the outstanding Equity Interests of a Person (such Person or such
division, line of business or other business unit of a Person the subject of the
Acquisition referred to herein as the “Target”).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period or for any ABR Borrowing that accrues interest based upon the
Adjusted LIBO Rate, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A. (and its subsidiaries and
Affiliates), in its capacity as administrative agent for the Lenders hereunder
and any successor thereto appointed pursuant to Section 8.06.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth in Section 9.01, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
Representative and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.

“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time (with the Swingline Exposure and the LC
Exposure of each Lender calculated assuming that that all of the Lenders have
funded their participations in all Swingline Loans and Letters of Credit
outstanding at such time).

“Agreed Currencies” means (a) Dollars and (b) so long as such currency is freely
transferable and convertible into Dollars (i) Euro and (ii) Pounds Sterling.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a one-month Interest
Period for Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, the Adjusted

Credit Agreement (Orthofix), Page 1

--------------------------------------------------------------------------------

 

LIBO Rate for any day shall be based on the Eurocurrency Rate for Dollars at
approximately 11:00 a.m. London time on such day, subject to the interest rate
floors set forth herein.  Any change in the Alternate Base Rate due to a change
in the Prime Rate, the FRBNY Rate or the Adjusted LIBO Rate for Dollars shall be
effective from and including the effective date of such change in the Prime
Rate, the FRBNY Rate or the Adjusted LIBO Rate, respectively.  If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to
Section 2.13 hereof, then the Alternate Base Rate shall be the greater of clause
(a) and (b) above and shall be determined without reference to clause (c) above.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Orthofix Entity or any of their Affiliates from
time to time concerning or relating to bribery or corruption.

“Applicable Foreign Loan Party Documents” has the meaning assigned to such term
in Section 3.29.

“Applicable Percentage” means, at any time with respect to any Lender, a
percentage equal to a fraction the numerator of which is such Lender’s
Commitment at such time and the denominator of which is the aggregate
Commitments at such time (provided that, if the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon such Lender’s
share of the Aggregate Revolving Exposure at such time); provided that, in
accordance with Section 2.19, so long as any Lender shall be a Defaulting
Lender, such Defaulting Lender’s Commitment shall be disregarded in the
calculations above.

“Applicable Rate” means, for any day, with respect to any Loan, or with respect
to the commitment fees payable hereunder, as the case may be, the applicable
rate per annum set forth below under the caption “ABR Spread”, “ Eurocurrency
Spread” or “Commitment Fee Rate”, as the case may be, based upon the Company’s
Total Leverage Ratio as of the most recent determination date, provided that
until the first fiscal quarter ending after the Effective Date, the “Applicable
Rate” shall be the applicable rates per annum set forth below in Category 4:

 

Total Leverage

Ratio

ABR Spread

Eurocurrency

Spread

Commitment Fee Rate

Category 1

³ 2.50 to 1.00

1.50%

2.50%

0.40%

Category 2

< 2.50 to 1.00 but

³ 1.75 to 1.00

1.25%

2.25%

0.35%

Category 3

< 1.75 to 1.00 but

³ 1.00 to 1.00

1.00%

2.00%

0.30%

Category 4

< 1.00 to 1.00

0.75%

1.75%

0.25%

 

Notwithstanding the foregoing, if the Company or the Borrowers fail to deliver
the annual or quarterly consolidated financial statements required to be
delivered by them pursuant to Section 5.01, then the Total Leverage Ratio shall
be deemed to be in Category 1 during the period from the expiration of the time
for delivery thereof until such consolidated financial statements are delivered.

If at any time the Administrative Agent determines that the financial statements
upon which the Applicable Rate was determined were incorrect (whether based on a
restatement, fraud or otherwise), the Borrowers shall be required to
retroactively pay any additional amount that the Borrowers would have been
required to pay if such financial statements had been accurate at the time they
were delivered.

“Approved Fund” has the meaning assigned to the term in Section 9.04(b).

“Arrangers” means J.P. Morgan Securities LLC and BBVA Compass.

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

“Availability” means, at any time, an amount equal to (a) the aggregate
Commitments minus (b) the Aggregate Revolving Exposure (calculated, with respect
to any Defaulting Lender, as if such Defaulting Lender had funded its Applicable
Percentage of all outstanding Borrowings).

Credit Agreement (Orthofix), Page 2

--------------------------------------------------------------------------------

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Banking Services” means each and any of the following bank services provided to
any of the Orthofix Entities by JPMorgan Chase Bank and/or any Lender and/or any
of their Affiliates and/or any Person that at the time of entering into any
agreement in respect of such bank services was a Lender or an Affiliate of a
Lender: (a) credit cards for commercial customers (including, without
limitation, “commercial credit cards” and purchasing cards), (b) stored value
cards, (c) merchant processing services, and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).

“Banking Services Obligations” means any and all obligations of the Orthofix
Entities, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

“Bank Levy” means (a) the UK Bank Levy or (b) any bank levy of any jurisdiction
other than the UK which does not differ materially from the proposals for the
design of levies on financial institutions as set out by the International
Monetary Fund in the paper “A fair and substantial contribution by the financial
sector” published in June 2010 and which is charged wholly or mainly by
reference to the balance sheet (including any consolidated balance sheet of any
group of which the Administrative Agent or a Lender forms part) of the
Administrative Agent or a Lender and/or any member of a group of which the
Administrative Agent or a Lender forms part.

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

“Beneficial Owner” means, with respect to any U.S. federal withholding Tax, the
beneficial owner, for U.S. federal income tax purposes, to whom such Tax
relates.

“Board” means the Board of Governors of the Federal Reserve System of the U.S.

“Borrower” or “Borrowers” means, individually or collectively, U.S. Borrower and
UK Borrower.

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2, duly completed
and filed by the relevant Borrower within the applicable time limit, which
contains the scheme reference number and jurisdiction of tax residence provided
by the Lender to the Borrower and the Administrative Agent.

“Borrower Representative” has the meaning assigned to such term in
Section 11.01.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, and (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower Representative for a
Borrowing in accordance with Section 2.03.

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.10.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City, New York; provided that (a) if such day relates to any
Eurocurrency Loan or a Letter of Credit denominated in a Foreign Currency, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in the applicable Agreed Currency in the London interbank market or
(other than in respect of Borrowings denominated in Dollars or Euro) the
principal financial center of such Agreed Currency, and (b) when used in
connection with a Eurocurrency Loan or a Letter of Credit denominated in Euro,
the term “Business Day” shall also exclude any day on which the TARGET2 payment
system is not open for the settlement of payments in Euro.

Credit Agreement (Orthofix), Page 3

--------------------------------------------------------------------------------

 

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“CFC” means a Subsidiary that is a “controlled foreign corporation” under
Section 957 of the Code.

“CF Rate” has the meaning assigned to such term in Section 2.13(a).

“CHAMPVA” means, collectively, the Civilian Health and Medical Program of the
Department of Veterans Affairs, and all laws, rules, regulations, manuals,
orders, guidelines or requirements (whether or not having the force of law)
pertaining to such program, in each case as the same may be amended,
supplemented or otherwise modified from time to time.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; or (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Company
by Persons who were neither (i) nominated or approved by the board of directors
of the Company nor (ii) appointed by directors so nominated or approved; or
(c) the acquisition of direct or indirect Control of the Company by any Person
or group; or (d) the Company shall cease to own, directly or indirectly, free
and clear of all Liens or other encumbrances (other than Liens and encumbrances
(x) arising under the Loan Documents or (y) described under clause (a) of the
definition of Permitted Encumbrances), 100% of the outstanding voting Equity
Interests of the Borrowers on a fully diluted basis; or (e) except as permitted
by Section 6.03, the Company shall cease to own, directly or indirectly, free
and clear of all Liens or other encumbrances (other than Liens and encumbrances
(x) arising under the Loan Documents or (y) described under clause (a) of the
definition of Permitted Encumbrances), 100% of the outstanding voting Equity
Interests of any of the Initial Subsidiary Guarantors; or (f) the acquisition of
direct or indirect Control of the Company, any Borrower or any other Loan Party,
or (g) except as specifically permitted by the terms of this Agreement, the
acquisition of direct or indirect Control of any of the other direct or indirect
Subsidiaries of the Company that are not Initial Subsidiary
Guarantors.  Notwithstanding the foregoing, the Permitted Reorganization of the
Company will not constitute a Change in Control so long as each of the following
remain true: (1) the holders of the Equity Interests in the Company immediately
before the Permitted Reorganization are substantially the same as the holders of
the Equity Interests of the reorganized Company immediately after the Permitted
Reorganization, (2) after giving effect to the Permitted Reorganization, 100% of
the outstanding voting and non-voting Equity Interests in each of the Borrowers
and each of the Initial Subsidiary Guarantors is owned directly or indirectly,
free and clear of all Liens or other encumbrances (other than Liens and
encumbrances (x) arising under the Loan Documents or (y) described under clause
(a) of the definition of Permitted Encumbrances), by the Company, (3) after
giving effect to the Permitted Reorganization, the Company is in Control of each
Borrower and each of the Initial Subsidiary Guarantors and (4) the Company owns,
directly or indirectly, substantially the same Equity Interests in the Loan
Parties immediately after the Permitted Reorganization as it owned immediately
prior to the Permitted Reorganization.

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Issuing Bank or Lender, such later date on which such Issuing
Bank or Lender becomes a party to this Agreement) of any of the following:
(a) the adoption of or taking effect of any law, rule, regulation or treaty,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s or the
Issuing Bank’s holding company, if any) with any request, guideline, requirement
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

“Charges” has the meaning assigned to such term in Section 9.17.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

Credit Agreement (Orthofix), Page 4

--------------------------------------------------------------------------------

 

“CMS” means The Centers for Medicare and Medicaid Services of the U.S.
Department of Health and Human Services, and any Governmental Authority
successor thereto.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Colgate” means Colgate Medical Limited, a company formed under the laws of
England and Wales.

“Collateral” means (a) any and all property owned, leased or operated by a
Person subject to a security interest or Lien in favor of the Administrative
Agent, on behalf of itself and the Lenders and other Secured Parties, pursuant
to the Collateral Documents and (b) any and all other property of any Orthofix
Entity, now existing or hereafter acquired, that may at any time be, become or
intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Lenders and other Secured
Parties, to secure the Secured Obligations but which in no event described in
clause (a) or (b) above will include any Excluded Asset.

“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.

“Collateral Documents” means, collectively, the Security Agreement and any other
agreements, instruments and documents executed in connection with this Agreement
that are intended to create, perfect or evidence Liens to secure the Secured
Obligations, including, without limitation, all other security agreements,
pledge agreements, collateral assignments, loan agreements, notes, guarantees,
subordination agreements, pledges, powers of attorney, consents, assignments,
contracts, fee letters, notices, leases, financing statements and all other
written matter whether theretofore, now or hereafter executed by any Loan Party
or any Subsidiary and delivered to the Administrative Agent.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans in the Agreed Currencies and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate permitted Dollar Amount of such
Lender’s Revolving Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.08 and (b) assignments by
or to such Lender pursuant to Section 9.04.  The initial Dollar Amount of each
Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.  The initial aggregate amount of the Lenders’
Commitments is $125,000,000.

“Commitment Increase” has the meaning assigned to the term in Section 2.08(e).

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Company” means Orthofix International N.V., a Curacao corporation, a public
company and indirect parent company of the Borrowers, and any other entity that
becomes or replaces Orthofix International N.V. pursuant to the terms of the
Permitted Reorganization or as otherwise permitted by the requisite Lenders.

“Compliance Certificate” means a compliance certificate prepared in accordance
with Section 5.01(c) in substantially the form of Exhibit B or any other form
approved of by the Administrative Agent.

“Compliant Dividends” means dividends made by the direct and indirect
Subsidiaries of the Company to their direct equity holders that are also
Subsidiaries of the Company so long as (i) the intent and result of the payment
of all such dividends by the Subsidiaries of the Company is to reach the
Company, and (ii) any direct or indirect Subsidiary of the Company that is not a
Guarantor and that receives any such dividend must immediately distribute the
full amount of such dividend received by it as a dividend or distribution to its
direct equity holders, within one (1) Business Day after, in the case of each
transfer, its receipt of such dividend (or such longer period as the
Administrative Agent may agree in writing in its discretion).

“Computation Date” has the meaning specified in Section 2.22.

“Confidential Healthcare Information” has the meaning specified in Section 9.21.

Credit Agreement (Orthofix), Page 5

--------------------------------------------------------------------------------

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, each Issuing Bank, each Swingline
Lender or any other Lender; and “Credit Parties” means all or any combination of
the foregoing as appropriate in the context used.

“Debtor Relief Laws” means the Bankruptcy Code of the U.S., and all other
liquidation, conservatorship, bankruptcy, debtor assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the U.S. or other applicable jurisdiction from
time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent and the Borrower Representative in writing
that such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified any
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party or the
Borrower Representative, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s
receipt of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.  Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.19(d)) upon delivery of written notice
of such determination to the Borrower Representative, each Issuing Bank, the
Swingline Lender and each Lender.

“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed on Schedule 3.06.

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures (excluding any maturity that occurs as the result of an
optional redemption or repurchase by the issuer thereof) or is mandatorily
redeemable (other than solely for Qualified Equity Interests), pursuant to a
sinking fund obligation or otherwise (except as a result of a change of control
or asset sale so long as any rights of the holders thereof upon the occurrence
of a change of control or asset sale event shall be subject to the prior
repayment in full of the Loans and all other Secured Obligations under the Loan
Documents that are accrued and payable and the termination of the aggregate
Commitments and all outstanding Letters of Credit), (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Equity Interests),
in whole or in part (except as a result of a change of control or asset sale, so
long as in each case any and all rights of the holders thereof upon the
occurrence of any such change of control or asset sale event shall be subject to
the Payment in Full of all Obligations), (c) provides for the scheduled payments
of dividends in cash (other than to the extent such dividends are equal to the
amount of Taxes payable that are directly attributable to the operations of the
business of such Person), or (d) is or becomes convertible into or exchangeable
for Indebtedness or any other Equity Interests that would constitute
Disqualified Equity Interests, in each case, prior to the date that is 91 days
after the Maturity Date.

“Document” has the meaning assigned to such term in the Security Agreement.

“Dollar Amount” of any currency at any date means (a) if such currency is
Dollars, the amount of such currency, or (b) if such currency is a Foreign
Currency, the equivalent in such currency of Dollars, calculated on the basis of
the Exchange Rate for such currency on or as of the most recent Computation Date
provided for in Section 2.22.

“Dollars”, “USD” or “$” means the lawful money of the U.S.

Credit Agreement (Orthofix), Page 6

--------------------------------------------------------------------------------

 

“Domestic Non-Loan Party” means any Non-Loan Party that is organized under the
laws of the U.S., or any state or commonwealth thereof or under the laws of the
District of Columbia (other than any Subsidiary domiciled in Puerto Rico).

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the U.S., or any state or commonwealth thereof or under the laws of the District
of Columbia (other than any Subsidiary domiciled in Puerto Rico).

“EBITDA” means, for any period, Net Income for such period

plus

(a)  without duplication and to the extent deducted in determining Net Income
for such period, the sum of, in each case, for such period:

(i)  Interest Expense,

(ii)  the aggregate amount of all income tax expense on the consolidated
statements of income of the Company and its Subsidiaries,

(iii)  all amounts attributable to depreciation and amortization expense,

(iv)  any extraordinary, unusual or non-recurring non-cash charges, expenses or
losses,

(v)  non-cash stock option and other equity-based compensation expenses,

(vi)  charges, losses, expenses or lost profits to the extent indemnified,
insured or reimbursed by a third party, including expenses covered by
indemnification provisions in connection with any Acquisition or disposition
permitted by this Agreement and lost profits covered by business interruption
insurance, in each case, in an amount not to exceed such amount actually
reimbursed for such period,

(vii)  letter of credit fees (except to the extent such amount is included in
clause (i) above),

(viii)  transaction expenses and other costs, fees and charges relating to the
loan transactions consummated under this Agreement and the Loan Documents on the
Effective Date, so long as such amounts are incurred prior to March 31, 2016,

(ix)  any non-cash non-recurring costs or charges associated with any
modification or termination of pension and post-retirement employee benefit
plans,

(x)  goodwill and other intangible impairment charges,

(xi)  any other non-cash charges, including any non-cash expense relating to the
vesting of warrants, the granting of stock appreciation rights, stock options or
restricted stock, or resulting from the application of purchase accounting
associated with any future acquisitions or dispositions, non-cash losses under
hedging agreements, and non-cash losses in such period due solely to
fluctuations in currency values and any related tax effects (excluding any such
non-cash item to the extent that it represents an accrual or reserve for
potential cash items in any future period or amortization of a prepaid cash item
that was paid in a prior period),

(xii)  cash charges for Settlement Amounts and non-cash reserve or accrual
charges for expected future Settlement Amounts not to exceed $7,500,000 in the
aggregate,

(xiii)  amortization or write-off of deferred financing costs,

(xiv)  (A)   non-recurring transaction fees, costs and expenses incurred, or
amortization thereof, in connection with, to the extent permitted hereunder, any
acquisition or other investment, any disposition, any casualty or condemnation
event or any issuance of Equity Interests, in each case, whether or not
consummated, including non-recurring non-capitalized cash expenses incurred in
connection with the consummation of any Acquisition or any proposed Acquisition
that ultimately fails to close or is abandoned,

Credit Agreement (Orthofix), Page 7

--------------------------------------------------------------------------------

 

(B)  restructuring costs, integration costs, retention, recruiting, relocation
and signing bonuses and expenses, severance costs, systems establishment costs,
costs associated with the establishment of new information technology systems,
costs associated with office and facility openings, closings and consolidations,
and

(C)  costs and expenses of outside legal counsel, accounting advisors and
consultants and other professionals in each case related to (x) the Company’s
remediation of internal control weaknesses and deficiencies, (y) the
investigation of the Division of Enforcement of the Securities and Exchange
Commission into certain Company accounting matters (including the Company’s
prior restatement of prior period financial results and a related independent
review by the Audit Committee of the Company’s Board of Directors), and (z) the
securities class action litigation currently pending in the United States
District Court for the Southern District of New York arising out of the
foregoing matters,

provided that the aggregate amount of all addbacks pursuant to this clause (xiv)
shall not exceed 5.0% of EBITDA in any four fiscal quarter period before giving
effect to such addbacks,

(xv)  for any period ending on or prior to December 31, 2017, costs and expenses
that are publicly disclosed as a result of Project Bluecore in an amount not to
exceed (A) for the fiscal year ended December 31, 2015, the sum of (x) the
actual amount of such costs and expenses publicly disclosed for the period
beginning January 1, 2015 and ending on the Effective Date, which in no event
shall exceed $4,800,000 plus (y) $2,500,000 and (B) for the fiscal years ending
December 31, 2016 and December 31, 2017, $2,500,000 for each such year, and

(xvi)  any cash reimbursement payments received during such period in respect of
items described in clause (b)(iii) taken in a prior period,

provided that, each of the forgoing clauses shall in each case exclude any
non-cash charge in respect of an item that was included in Net Income in a prior
period and any non-cash charge that relates to the write-down or write-off of
Inventory,

minus

(b)  without duplication and to the extent included in Net Income, in each case
for such period:

(i)   the aggregate amount of all income tax benefit on the consolidated
statements of income of the Company and its Subsidiaries,

(ii)  any cash payments made during such period in respect of non-cash charges
described in clause (a)(xi) taken in a prior period, and

(iii)   any extraordinary, unusual or non-recurring gains and any non-cash items
of income (excluding any such non-cash item to the extent it represents the
reversal of an accrual or reserve for potential cash item in any prior period),
all calculated for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

“Environmental Laws” means all foreign and domestic laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in

Credit Agreement (Orthofix), Page 8

--------------------------------------------------------------------------------

 

any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Orthofix Entity directly or indirectly
resulting from or based upon (a) any violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any exposure to any Hazardous Materials, (d) the
Release or threatened Release of any Hazardous Materials into the environment or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equipment” has the meaning assigned to such term in the Security Agreement.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company or any of its direct or indirect Subsidiaries,
is treated as a single employer under Section 414(b) or (c) of the Code or,
solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30‑day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Orthofix Entity or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by any Orthofix Entity or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Orthofix Entity or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal of any Orthofix Entity or any ERISA Affiliate
from any Plan or Multiemployer Plan; or (g) the receipt by any Orthofix Entity
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from any Orthofix Entity or any ERISA Affiliate of any notice, concerning the
imposition upon any Orthofix Entity or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.

“Euro”, “euro” or “€” means the single currency of the participating member
states of the European Union.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Eurocurrency Rate.

“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing in any
Agreed Currency for any applicable Interest Period, the London interbank offered
rate administered by the ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) for such Agreed Currency for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate as shall be selected by the Administrative
Agent from time to time in its reasonable discretion (the “LIBOR Screen Rate”)
as of the Specified Time on the Quotation Day for such Interest Period; provided
that if any LIBOR Screen Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement; provided, that, if a LIBOR Screen
Rate shall not be available at the applicable time for the applicable Interest
Period (the “Impacted Interest Period”) with respect to the applicable Agreed
Currency, then the Eurocurrency Rate shall be the Interpolated Rate; provided,
that, if any Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement; provided, further, that all of
the aforesaid shall be subject to Section 2.13.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the relevant Reuters
World Currency Page for such Foreign Currency (subject to delivery to the
Borrower Representative of a “screen shot” of such Reuters World Currency Page).
In the event that such rate does not appear on any Reuters World Currency Page,
the Exchange Rate with respect to

Credit Agreement (Orthofix), Page 9

--------------------------------------------------------------------------------

 

such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent (subject to delivery to the Borrower Representative of
a “screen shot” of such other service) or, in the event no such service is
selected, such Exchange Rate shall instead be calculated (subject to delivery to
the Borrower Representative of a notice setting forth the basis for such
calculation) on the basis of the arithmetical average of the spot exchange rates
of the Administrative Agent for such Foreign Currency on the London market at
11:00 a.m., London time, on such date for the purchase of Dollars with such
Foreign Currency, for delivery two Business Days later; provided, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent may use any reasonable method it deems
appropriate to determine such rate (subject to delivery to the Borrower
Representative of a notice setting forth the basis for such determination), and
such determination shall be conclusive absent manifest error.

“Excluded Assets” means, collectively:

(a)  assets as to which the Administrative Agent and the Borrower Representative
agree in writing that the cost of creating or perfecting a pledge of, or a
security interest in, such assets is excessive in relation to the value of the
security to be afforded thereby;

(b)  any fee owned real property and any leasehold rights and interests in real
property (other than interests resulting from Collateral Access Agreements);

(c)  any motor vehicles and other assets subject to certificates of title to the
extent a Lien thereon cannot be perfected by the filing of a UCC financing
statement or equivalent;

(d)  any rights or interest in any lease, contract, license or license agreement
covering personal property or real property and/or such assets subject thereto,
so long as under the terms of such lease, contract, license or license
agreement, or Requirement of Law with respect thereto, the grant of a security
interest or Lien therein for the benefit of the Secured Parties (1) is
prohibited, (2) would give any other party to such lease, contract, license or
license agreement, instrument or indenture the right to terminate its
obligations thereunder, or (3) is permitted only with the consent of another
party (including, without limitation, any Governmental Authority) (or would
render such lease, contract, license or license agreement cancelled, invalid or
unenforceable) and such prohibition has not been or is not waived or the consent
of the other party to such lease, contract, license or license agreement has not
been or is not otherwise obtained; provided, that, this exclusion shall in no
way be construed to apply if any such prohibition is unenforceable under the UCC
or any other Requirement of Law (including any Debtor Relief Law) or so as to
limit, impair or otherwise affect the unconditional continuing security
interests in and Liens for the benefit of the Secured Parties upon any rights or
interests in or to monies due or to become due under any such lease, contract,
license or license agreement (including any receivables) and provided further
that, with respect to any lease, contract, license or license agreement entered
into after the Effective Date, the Loan Parties shall use commercially
reasonable efforts to permit Liens for the benefit of the Secured Parties on
each such lease, contract, license or license agreement and avoid prohibitions
of the types described in clauses (1) through (3) above;

(e)  any application for registration of a trademark filed in the United States
Patent and Trademark Office on an intent to use basis to the extent that the
grant of a security interest in any such trademark application would adversely
affect the validity or enforceability or result in cancellation or voiding of
such trademark application, provided, however, that such trademark applications
shall no longer be considered Excluded Assets upon the filing of a Statement of
Use or an Amendment to Allege Use has been filed and accepted in the United
States Patent and Trademark Office;

(f)  Excluded Deposit Accounts;

(g)  any assets that are subject to a Lien permitted under Section 6.02(d) if
the contract or other agreement in which the Lien is granted (or the
documentation providing for the Indebtedness secured thereby) prohibits the
creation of any other Lien on such assets; provided, that immediately upon the
ineffectiveness, lapse or termination of any such Lien permitted under Section
6.02(d), such assets shall no longer be considered Excluded Assets and the
Collateral shall include all such rights and interest in such assets as if such
Lien permitted under Section 6.02(d) had never been in effect;

(h)  voting Equity Interests in excess of 65% of the total voting Equity
Interests in any Subsidiary of the U.S. Borrower that is also (i) a CFC, (ii) a
Domestic Subsidiary whose immediate parent is a CFC or (iii) any Subsidiary
where all or substantially all of the assets of that Subsidiary (directly or
through Subsidiaries) consists of Equity Interests of one or more Foreign
Subsidiaries that are CFCs; provided, that the foregoing exclusions shall, with
respect to any Foreign Subsidiary (or Domestic Subsidiary of a CFC) that is a
CFC at the time of grant of such pledge or hypothecation, automatically cease to
apply at any time such Foreign Subsidiary is not a CFC;

(i)  any treasury stock of the Company or other margin stock (within the meaning
of Regulation U of the Board), in each case, unless the Lenders have made any
necessary filings with the Board in connection therewith; and

Credit Agreement (Orthofix), Page 10

--------------------------------------------------------------------------------

 

(j)  Equity Interests in partnerships, joint ventures and non-Wholly-Owned
Subsidiaries if and for so long as the terms of any applicable organizational
document, joint venture agreement, partnership or shareholders’ agreement of
such Person existing on the Effective Date prohibit the creation of any other
Lien on such Equity Interests (or with respect to any partnership, joint venture
or non-Wholly-Owned Subsidiary acquired after the Effective Date, as of the date
of such acquisition; provided the terms of any such organizational document,
joint venture agreement, partnership or shareholders’ agreement was not entered
into in connection with or anticipation of such acquisition).

“Excluded Deposit Accounts” means any deposit account (a) held at any banking
institution in a jurisdiction other than the U.S., England or Wales, (b)
established solely as a payroll account and other zero-balance disbursement
account, (c)  held in a fiduciary capacity and established in connection with
employee benefit plans in the ordinary course of business or pursuant to
applicable legal requirements or (d) escrow accounts established in connection
with Permitted Acquisitions or Investments.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
and United Kingdom withholding Taxes (excluding (x) the portion of United
Kingdom withholding Taxes with respect to which the applicable Lender is a
Treaty Lender and (y) United Kingdom withholding Taxes on payments made by any
guarantor under any guarantee of the obligations)  imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan, Letter of Credit or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by the Borrowers under
Section 2.18(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.16, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 2.16(f) or (g)(i), (d) any U.S. federal withholding Taxes imposed under
FATCA and (e) any Bank Levy.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, or official agreement implementing an official government
agreement with respect to the foregoing.

“FDA” means the Food and Drug Administration.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the New York Fed shall set forth on its public
website from time to time) and published on the next succeeding Business Day by
the FRBNY as the federal funds effective rate.

“Fee Letter” means, collectively, (a) the fee letter, dated August 6, 2015, by
and among the Borrowers, JPMorgan Chase Bank, N.A. and J.P. Morgan Securities
LLC, (b) the fee letter, dated August 6, 2015, by and among the Borrowers and
Compass Bank dba BBVA Compass and (c) any other fee letter executed by any one
or more of the Orthofix Entities from time to time providing for the payment of
fees in connection with the Transactions.

“Financial Officer” means the chief financial officer, principal accounting
officer, vice president of tax and treasury, or treasurer, in each case of U.S.
Borrower, or any other natural person designated and authorized by the Board of
Directors of the U.S. Borrower to act as the representative of the Borrower
Representative, so long as in each case evidence of such appointment together
with a duly completed and executed incumbency certificate with respect to such
person, acceptable to the Administrative Agent in its reasonable discretion, is
delivered to the Administrative Agent prior to such person’s inclusion in this
definition of “Financial Officer”.

Credit Agreement (Orthofix), Page 11

--------------------------------------------------------------------------------

 

“Financial Statements” has the meaning assigned to such term in Section 5.01.

“Foreign Currencies” means Agreed Currencies other than Dollars.

“Foreign Currency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by it, in
the case of the Administrative Agent by notice to the Borrower Representative
and each Lender.

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.

“Foreign Pension Plan” means any plan, scheme, fund (including any
superannuation fund) or other similar program established, sponsored or
maintained outside the U.S. by any Orthofix Entity primarily for the benefit of
employees of such Orthofix Entity residing outside the U.S., which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiary” means each Subsidiary other than a Domestic Subsidiary.

“FRBNY” means the Federal Reserve Bank of New York.

“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not so published for any day that
is a Business Day, the term “FRBNY Rate” means the rate quoted for such day for
a federal funds transaction at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“FTC” means the Federal Trade Commission .

“Funding Account” has the meaning assigned to such term in Section 4.01(h).

“GAAP” means generally accepted accounting principles in the U.S.

“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra national bodies such as the European Union or the
European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including, without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision) or any successor or
similar authority to any of the foregoing.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation  of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Guarantors” means all Loan Guarantors and all other entities and Persons,
including, without limitation, any Orthofix Entity not already a Loan Party, who
have delivered an Obligation Guaranty, and the term “Guarantor” means each or
any one of them individually.

Credit Agreement (Orthofix), Page 12

--------------------------------------------------------------------------------

 

“Hazardous Materials” means:  (a) any substance, material, or waste that is
included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; (b) those
substances listed as hazardous substances by the U.S. Department of
Transportation (or any successor agency) (49 C.F.R. 172.101 and amendments
thereto) or by the Environmental Protection Agency (or any successor agency) (40
C.F.R. Part 302 and amendments thereto); and (c) any substance, material, or
waste that is petroleum, petroleum-related, or a petroleum by-product, asbestos
or asbestos‑containing material, polychlorinated biphenyls, flammable,
explosive, radioactive, freon gas, radon, or a pesticide, herbicide, or any
other agricultural chemical.

“Health Care Laws” means, collectively, any and all domestic and foreign,
federal, state or local laws, rules, regulations, orders, administrative
manuals, guidelines and requirements relating to any of the following: (a) fraud
and abuse (including the following statutes, as amended, modified or
supplemented from time to time and any successor statutes thereto and
regulations promulgated from time to time thereunder: the federal Anti-Kickback
Statute (42 U.S.C. § 1320a-7b(b)), the Stark Law (42 U.S.C. § 1395nn and
§1395(q)), the civil False Claims Act (31 U.S.C. § 3729 et seq.), the federal
health care program exclusion provisions (42 U.S.C. § 1320a-7), the Civil
Monetary Penalties Act (42 U.S.C. § 1320a-7a), and the Medicare Prescription
Drug, Improvement, and Modernization Act of 2003 (Pub. L. No. 108-173)); (b) any
Medical Reimbursement Program; (c) the licensure or regulation of healthcare
providers, suppliers, professionals, facilities or payors (including the DMEPOS
Supplier Standards established by the Health Care Financing Administration and
all statutes and regulations administered by the FDA); (d) the provision of, or
payment for, health care services, items or supplies; (e) quality, safety
certification and accreditation standards and requirements administered by a
Governmental Authority; (f) the billing, coding or submission of claims or
collection of accounts receivable or refund of overpayments; (g) HIPAA; (h) the
practice of medicine and other health care professions or the organization of
medical or professional entities; (i) fee-splitting prohibitions;
(j) requirements for maintaining domestic or foreign, federal, state and local
tax-exempt status of any Orthofix Entity; (k) charitable trusts or charitable
solicitation laws; (l) health planning or rate-setting laws, including laws
regarding certificates of need and certificates of exemption; and (m) any and
all other applicable domestic or foreign, federal, state or local health care
laws, rules, codes, regulations, manuals, orders, ordinances, professional or
ethical rules, administrative guidance and requirements, as the same may be
amended, modified or supplemented from time to time.

“Health Care Permits” means any and all permits, licenses, authorizations,
certificates, certificates of need, accreditations and plans of third-party
accreditation agencies (such as the Community Health Accreditation Program and
the Joint Commission for Accreditation of Healthcare Organizations) that are (a)
necessary to enable any Orthofix Entity to provide services, participate in and
receive payment under any Medical Reimbursement Program or other Third Party
Payor Arrangement, as applicable, or otherwise continue to conduct its business
as it is conducted on the Effective Date, or (b) required under any Health Care
Law.

“HIPAA” means (a) the Health Insurance Portability and Accountability Act of
1996; (b) the Health Information Technology for Economic and Clinical Health Act
(Title XIII of the American Recovery and Reinvestment Act of 2009); and (c) any
foreign or domestic, state and local laws regulating the privacy and/or security
of individually identifiable information, in each case as the same may be
amended, modified or supplemented from time to time, any successor statutes
thereto, and any and all rules or regulations promulgated from time to time
thereunder.

“HHS” means the U.S. Department of Health and Human Services and any successor
thereof.

“HMRC DT Treaty Passport scheme” means the Board of H.M. Revenue and Customs
Double Taxation Treaty Passport scheme.

“Immaterial Subsidiary” means each Subsidiary of the Company that has assets
with a book value of less than the Dollar Amount of $500,000.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Rate”.

“Incremental Amendment” has the meaning assigned to the term in Section 2.08(f).

“Incremental Commitments” has the meaning assigned to the term in Section
2.08(e).

“Incremental Lender” has the meaning assigned to the term in Section 2.08(f).

“Incremental Term A Loan” has the meaning assigned to the term in Section
2.08(e).

“Incremental Term A Loan Commitment” has the meaning assigned to the term in
Section 2.08(e).

Credit Agreement (Orthofix), Page 13

--------------------------------------------------------------------------------

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, including without limitation, intercompany advances, (b) all obligations
of such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person upon which interest charges are customarily
paid, (d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business), (e) all obligations of such
Person in respect of the deferred purchase price of property or services
(excluding (i) current accounts payable incurred in the ordinary course of
business, (ii) deferred compensation funded into applicable trust arrangements
and (iii) earnouts), (f) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed (the amount of such
Indebtedness being the lesser of (i) the principal amount of such Indebtedness
and (ii) the book value of all assets subject to such Lien), (g) all Guarantees
by such Person of Indebtedness of others, (h) all Capital Lease Obligations of
such Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) obligations under any earn‑out in connection with any
Acquisition or other Investment permitted hereunder, provided such earnout has
been earned and is due to be paid as of the date of determination, (l) any other
Off‑Balance Sheet Liability, and (m) obligations, whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor),
under (i) any and all Swap Agreements, and (ii) any and all cancellations, buy
backs, reversals, terminations or assignments of any Swap Agreement
transaction.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.  For the avoidance of doubt, “Indebtedness” of an Orthofix Entity will
include, without duplication, all Intercompany Loans of such Orthofix Entity.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Initial Subsidiary Guarantors” means each of Colgate, Swiftsure, UK Ltd.,
Orthofix Inc., Osteogenics Inc., AMEI Technologies Inc., Neomedics, Inc. and
Blackstone Medical, Inc..

“Intercompany Loans” means those Intercompany Loans between any Orthofix
Entities existing on the Effective Date and listed on Schedule 6.01(a) and each
subsequent Intercompany Loan between any Orthofix Entities permitted to be
incurred under the terms of Section 6.01.

“Interest Coverage Ratio” means, for any period, the ratio of (a) EBITDA for
such period minus Unfinanced Capital Expenditures (excluding Capital
Expenditures representing the purchase price for any Permitted Acquisition or
similar Investment permitted by Section 6.04) for such period to (b) cash
Interest Expense for such period.

“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Borrowing in accordance with Section 2.07.

“Interest Expense” means, with reference to any period, total interest expense
(including that attributable to Capital Lease Obligations) of the Company and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
the Company and its Subsidiaries (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptances
and net costs under Swap Agreements in respect of interest rates, to the extent
such net costs are allocable to such period in accordance with GAAP), calculated
for the Company and its Subsidiaries on a consolidated basis for such period in
accordance with GAAP, but excluding (a) deferred financing fees and (b)
amendment fees.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last Business Day of each calendar quarter and the Maturity
Date, (b) with respect to any Eurocurrency Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurocurrency Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first

Credit Agreement (Orthofix), Page 14

--------------------------------------------------------------------------------

 

day of such Interest Period and the Maturity Date, and (c) with respect to any
Swingline Loan, the day that such Loan is required to be repaid and the Maturity
Date.

“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve (12) months) thereafter, as the
Borrowers may elect; provided, that (a) if any Interest Period would end on a
day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurocurrency Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (b) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period.  For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.

“Intermediate Level Company” means one or more of (a) Orthofix II B.V., a
company formed under the laws of the Netherlands, (b) Orthofix Limited, and
(c) Orthofix International B.V., a company formed under the laws of the
Netherlands, as applicable in the context used.

“Interpolated Rate” means, at any time, for any Interest Period and any Agreed
Currency, the rate per annum (rounded to the same number of decimal places as
the LIBOR Screen Rate) determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
LIBOR Screen Rate for the longest period (for which the LIBOR Screen Rate is
available for the applicable Agreed Currency) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available for the applicable Agreed Currency) that
exceeds the Impacted Interest Period, in each case, at of the Specified Time on
the Quotation Day for such Interest Period.

“Inventory” has the meaning assigned to such term in the Security Agreement.

“Investments” has the meaning assigned to such term in Section 6.04.

“IRS” means the U.S. Internal Revenue Service.

“Issuing Bank” means, individually and collectively, each of JPMorgan Chase
Bank, in its capacity as the issuer of Letters of Credit hereunder, and any
other Revolving Lender from time to time designated by the Borrower
Representative as an Issuing Bank, with the consent of such Revolving Lender and
the Administrative Agent, and their respective successors in such capacity as
provided in Section 2.05(i).  Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by its Affiliates, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate (it being agreed that such Issuing Bank
shall, or shall cause such Affiliate to, comply with the requirements of Section
2.05 with respect to such Letters of Credit).  At any time there is more than
one Issuing Bank, all singular references to the Issuing Bank shall mean any
Issuing Bank, either Issuing Bank, each Issuing Bank, the Issuing Bank that has
issued the applicable Letter of Credit, or both (or all) Issuing Banks, as the
context may require.

“Issuing Bank Sublimit” means, as of the Effective Date, the Dollar Amount of
$25,000,000 in the case of JPMorgan Chase Bank; provided that any Issuing Bank
shall be permitted at any time to increase or reduce its Issuing Bank Sublimit,
subject to the consent of the Borrower Representative, upon providing five (5)
days’ prior written notice thereof to the Administrative Agent and the
Borrowers.

“Italy Sub-Facility Amendment Documentation” has the meaning assigned to such
term in Section 2.25(c).

“Italy Sub-Facility Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Italy Sub-Facility Loans in
Euros to Orthofix-Italy, expressed as an amount representing the maximum
aggregate permitted Dollar Amount of such Lender’s Revolving Italy Sub-Facility
Loans, as such commitment may be reduced or increased from time to time in
accordance herewith and with the Italy Sub-Facility Amendment Documentation.

“Italy Sub-Facility Lenders” means Lenders with an Italy Sub-Facility
Commitment.

“Italy Uncommitted Sub-Facility” has the meaning assigned to such term in
Section 2.25(a).

Credit Agreement (Orthofix), Page 15

--------------------------------------------------------------------------------

 

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit C or any other form approved by the Administrative Agent.

“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A., a national banking
association, in its individual capacity, and its successors.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.05(j).

“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the Dollar Amount of the sum of (a) the
aggregate undrawn amount of all Letters of Credit outstanding at such time plus
(b) the aggregate amount of all LC Disbursements that have not yet been
reimbursed by or on behalf of any Borrower.  The LC Exposure of any Revolving
Lender at any time shall be its Applicable Percentage of the aggregate LC
Exposure at such time.

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.08 or an
Assignment and Assumption, or an amendment to this Agreement, other than any
such Person that ceases to be a Lender hereunder pursuant to an Assignment and
Assumption or an amendment to this Agreement.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower
Representative and the Administrative Agent.

“Letters of Credit” means standby letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.  Letters of Credit may be issued in any
Agreed Currency, subject to the Maximum Foreign Currency Amount.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“Eurocurrency Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means, collectively, this Agreement, each promissory note
issued pursuant to this Agreement, any Letter of Credit application and any
agreements between any Borrower and the Issuing Bank regarding the Issuing
Bank’s Issuing Bank Sublimit or the respective rights and obligations between
such Borrower and the Issuing Bank in connection with the issuance of Letters of
Credit, each Collateral Document, the Loan Guaranty, any Obligation Guaranty,
that certain Indemnity in respect of Pledged Shares, to JPMorgan Chase Bank, N.A
as Administrative Agent, Swingline Lender and Issuing Bank and the Lenders, from
Orthofix Limited, Colgate and Swiftsure, dated August 31, 2015, and each other
agreement, instrument, document and certificate identified in Section 4.01
executed by or on behalf of any Loan Party or any other Guarantor or any
employee of a Loan Party or any employee of another Guarantor in favor of, the
Administrative Agent or any Lender and including each other pledge, issued in
connection with the other Loan Documents, and any UCC filing, power of attorney,
consent, assignment, contract, notice, letter of credit agreement and each other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, any other Guarantor or any employee of any Loan Party or any
other Guarantor, and delivered to the Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated hereby (other
than any Swap Agreement and any agreement entered into in respect of Banking
Services).  Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

“Loan Guarantor” means each Loan Party.

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means, collectively, the Company, the Borrowers, the Initial
Subsidiary Guarantors and any other Person who becomes a party to this Agreement
pursuant to a Joinder Agreement and their successors and assigns, and the term
“Loan Party” shall mean any one of them or all of them individually, as the
context may require.

Credit Agreement (Orthofix), Page 16

--------------------------------------------------------------------------------

 

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans.

“Local Time” means (a) in the case of a Loan, Borrowing or LC Disbursement
denominated in Dollars, New York City time, and (b) in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency, local time (it
being understood that such local time shall mean London, England time unless
otherwise notified by the Administrative Agent).

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Orthofix
Entities taken as a whole, (b) the ability of the Loan Parties (taken as a
whole) to perform their obligations under the Loan Documents, (c) any material
portion of the Collateral, or the Administrative Agent’s Liens (on behalf of
itself and the other Secured Parties) on any material portion of the Collateral
or the priority of such Liens, or (d) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent, the
Issuing Bank or the Lenders under any of the Loan Documents (except with respect
to Liens on Collateral perfected by possession, but only to the extent that the
Administrative Agent has not obtained, or does not maintain, possession of such
collateral).

“Material Agreement” means any contract or other arrangement, whether written or
oral, to which any Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could reasonably be
expected to have a Material Adverse Effect.

“Material Domestic Subsidiary” means a Domestic Subsidiary of the Company that
is not an Immaterial Subsidiary.  Upon consummation of any Permitted
Acquisition, the Company shall determine whether any Domestic Subsidiaries of
the Company formed or acquired in connection with such Permitted Acquisition or
the Subsidiary consummating such Permitted Acquisition (if not already a
Material Domestic Subsidiary) would qualify as a Material Domestic Subsidiary
pursuant to the criteria set forth above.  If any of such Subsidiaries so
qualifies as a Material Domestic Subsidiary, it shall be deemed to be a Material
Domestic Subsidiary as of the date of consummation of such Permitted
Acquisition.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate principal amount
exceeding $3,000,000 (or the Dollar Amount thereof in any Foreign
Currency).  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Company or any of its Subsidiaries in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Company or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

“Material Intellectual Property” means any trademarks, tradenames, copyrights,
patents and other intellectual property with a book value of $100,000 or more.

“Maturity Date” means August 31, 2020 (if the same is a Business Day, or if not
then the immediately next succeeding Business Day), or any earlier date on which
the Commitments are reduced to zero or otherwise terminated pursuant to the
terms hereof.

“Maximum Foreign Currency Amount” means $50,000,000.

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

“Medicaid” means that means-tested entitlement program under Title XIX, P.L.
89-87, of the Social Security Act, which provides Federal grants to States for
medical assistance based on specific eligibility criteria, as set forth at
Section 1396, et seq. of Title 42 of the U.S. Code, as amended, and any statute
succeeding thereto.

“Medicaid Certification” means recognition by a state agency or other such
entity administering a particular state’s Medicaid program that a health care
provider or supplier is in compliance with all the conditions of participation
set forth in the appropriate state and federal Medicaid Regulations.

“Medicaid Provider Agreement” means an agreement entered into between a state
agency or other such entity administering the Medicaid program and a health care
provider or supplier under which the health care provider or supplier agrees to
provide services for Medicaid patients in accordance with the terms of the
agreement and Medicaid Regulations.

“Medicaid Regulations” means (a) all Federal statutes (whether set forth in
Title XIX of the Social Security Act or elsewhere) affecting the medical
assistance program established by Title XIX of the Social Security Act and any
statues succeeding thereto, (b) all applicable provisions of all Federal rules,
regulations, manuals and orders of all Governmental Authorities promulgated
pursuant to or in connection with the statues described in clause (a) above and
all Federal administrative, reimbursement and other

Credit Agreement (Orthofix), Page 17

--------------------------------------------------------------------------------

 

guidelines of all Governmental Authorities having the force of law promulgated
pursuant to or in connection with the statues described in clause (a) above,
(c) all state statutes and plans for medical assistance enacted in connection
with the statutes and provisions described in clauses (a) and (b) above, and
(d) all applicable provisions of all rules, regulations, manuals and orders of
all Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (c) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (c) above, in each case as may be amended, supplemented or
otherwise modified from time to time.

“Medical Reimbursement Programs” means (a) Medicare, (b) Medicaid, (c) the
Federal Employees Health Benefit Program under 5 U.S.C. §§ 8902 et seq.,
(d) TRICARE, (e) CHAMPVA, (f) any other federal, state or foreign program that
provides reimbursement for Medical Services or (g) if applicable within the
context of this Agreement, any agent, administrator, administrative contractor,
intermediary or carrier for any of the foregoing.

“Medical Services” means medical and health care items, services or supplies
provided to a patient, including medical equipment, physician services, nurse
and therapist services, dental services, hospital services, skilled nursing
facility services, comprehensive outpatient rehabilitation services, home health
care services, residential and out-patient behavioral healthcare services, and
other medicine or health care equipment or items provided by an Orthofix Entity
to a patient, hospital or other medical entity or Person for a valid and proper
medical or health purpose.

“Medicare Certification” means recognition by CMS or an entity under contract
with CMS that the health care provider or supplier is in compliance with all of
the conditions of participation set forth in the Medicare Regulations.

“Medicare Provider Agreement” means an agreement entered into between CMS or
other such entity administering the Medicare program on behalf of CMS, and a
health care provider or supplier under which the health care provider or
supplier agrees to provide services for Medicare patients in accordance with the
terms of the agreement and Medicare Regulations.

“Medicare” means that government-sponsored entitlement program under
Title XVIII, P.L. 89-87, of the Social Security Act, which provides for a health
insurance system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the U.S. Code, as amended, and any statute
succeeding thereto.

“Medicare Regulations”  means, collectively, all Federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto; together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including, without limitation, HHS, CMS, the OIG,
or any person succeeding to the functions of any of the foregoing) promulgated
pursuant to or in connection with any of the foregoing having the force of law,
as each may be amended, supplemented or otherwise modified from time to time.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Income” means, for any period, the consolidated net income (or loss) from
continuing operations determined for the Company and its Subsidiaries, on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) except as provided in Section 1.05, the income (or deficit) of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Company or any of its Subsidiary, (b) the income (or
deficit) of any Person (other than a Subsidiary) in which the Company or any
Subsidiary has an ownership interest, except to the extent that any such income
is actually received by the Company or such Subsidiary in the form of dividends
or similar distributions and (c) the undistributed earnings of a Non‑Loan Party,
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) in the case of a casualty, insurance
proceeds and (ii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all Taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or

Credit Agreement (Orthofix), Page 18

--------------------------------------------------------------------------------

 

the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer of the Borrower
Representative).

“Newco” has the meaning assigned to such term in the definition of “Permitted
Reorganization”.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(i).

“Non-Loan Party” means an Orthofix Entity that is not a Loan Party.

“Non-Loan Party Available Funds” means, on any date of determination,
$30,000,000 minus the sum of (a) the aggregate Dollar Amount of all Investments
by Loan Parties constituting investments in Equity Interests of Non-Loan Parties
made under Section 6.04(c), plus (b) without duplication, the aggregate
principal Dollar Amount of all Investments by Loan Parties constituting loans
and advances made by one or more Loan Parties to one or more Non-Loan Parties
under Section 6.04(d) outstanding on such date of determination, plus (c)
without duplication, the aggregate Dollar Amount of all Investments by one or
more Loan Parties constituting Guarantees made by one or more Loan Parties of
Indebtedness of one or more Non-Loan Parties under Section 6.04(e) outstanding
on such date of determination, plus (d) the aggregate Dollar Amount of all
sales, transfers and dispositions of assets (i) where a Loan Party is the
transferor and the transferee is a Non-Loan Party and/or (ii) where a U.S. Loan
Party is the transferor and the transferee is a Loan Party that is a Foreign
Subsidiary, in each case made under Section 6.05(b) from the Effective Date
through and including such date of determination, plus (e) without duplication,
the aggregate Dollar Amount of all Restricted Payments made under Section
6.08(g) by one or more Loan Parties to one or more Non-Loan Parties from the
Effective Date through and including such date of determination, plus (f) the
aggregate amount of all LC Exposure outstanding on such date of determination as
a result of Letters of Credit issued to support the obligations of Non-Loan
Parties under Section 2.05, plus (g) without duplication, the aggregate Dollar
Amount of Indebtedness constituting Swap Agreement Obligations owed by one or
more Loan Parties to one or more Non-Loan Parties incurred under Section 6.01(k)
and outstanding on such date of determination.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligation Guaranty” means any Guarantee of all or any portion of the Secured
Obligations executed and delivered to the Administrative Agent for the benefit
of the Secured Parties by a guarantor who is not a Loan Party.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the Loan
Parties, or any of the other Orthofix Entities to any of the Lenders, the
Administrative Agent, the Issuing Bank or any indemnified party, individually or
collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, in connection with this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred thereunder or any of the Letters of Credit or other
instruments at any time evidencing any thereof.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).

“OIG” means the Office of Inspector General of HHS and any successor thereof.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document), or sold or assigned an interest in any Loan, Letter of Credit,
Commitment or any Loan Document.

“Orthofix Entity” means on any date of determination, the Company and each of
its direct and indirect domestic and foreign Subsidiaries, including, without
limitation, each of the Borrowers and the other Loan Parties.

Credit Agreement (Orthofix), Page 19

--------------------------------------------------------------------------------

 

“Orthofix-Italy” means Orthofix S.r.l., a company formed under the laws of
Italy.

“Orthofix Limited” means Orthofix Limited, a company formed under the laws of
the United Kingdom.

“OSHA” means the Occupational Safety and Health Administration.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings denominated in
Dollars by U.S.–managed banking offices of depository institutions (as such
composite rate shall be determined by the FRBNY as set forth on its public
website from time to time) and published on the next succeeding Business Day by
the FRBNY as an overnight bank funding rate (from and after such date as the New
York Fed shall commence to publish such composite rate).

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Payment in Full of all Obligations” means all Commitments shall have expired or
been terminated and the principal of and interest on each Loan and all fees,
expenses and other amounts payable under any Loan Document shall have been paid
in full (other than contingent obligations with respect to which no claim has
been asserted) and all Letters of Credit shall have expired or terminated (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to Administrative Agent and the applicable Issuing Bank in their
sole discretion shall have been made), in each case without any pending draw,
and all LC Disbursements shall have been reimbursed.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Acquisition” means any Acquisition or any series of related
Acquisitions by the Company, the U.S. Borrower or any Domestic Subsidiary that
is a Loan Party, or any Wholly Owned Domestic Subsidiary that will become a Loan
Party, in a transaction that satisfies each of the following requirements:

(a)  there shall exist no Default both immediately before, and after giving
effect to, such Acquisition;

(b)  such Acquisition is not a hostile or contested acquisition;

(c)  the Target is (i) in the case of any Acquisition of Equity Interests,
organized under applicable U.S. and state laws, or applicable laws of England
and Wales, and (ii) not engaged, directly or indirectly, in any line of business
other than the businesses in which the Company and its Subsidiaries are engaged
on the Effective Date and any business activities that are substantially
similar, related, or incidental thereto;

(d)  both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct (except any such
representation or warranty which relates to a specified prior date);

(e)  to the extent the total consideration of any Permitted Acquisition is in
excess of $10,000,000 or the proceeds of a Revolving Loan will be used to fund
such Acquisition, as soon as available, but not less than ten (10) Business Days
prior to such Acquisition (or such shorter period as may be agreed to by the
Administrative Agent in its discretion), the Borrower Representative has
provided the Administrative Agent (i) notice of such Acquisition together with a
reasonably detailed description of the material terms of such Permitted
Acquisition (including, without limitation, the purchase price and method and
structure of payment) and of each Target, (ii) to the extent available,
financial statements of the Target for the previous two years and year-to-date
financial statements of the Target and (iii) a copy of all other business and
financial information reasonably requested by the Administrative Agent including
pro forma financial statements, statements of cash flow, and Availability
projections;

Credit Agreement (Orthofix), Page 20

--------------------------------------------------------------------------------

 

(f)  if such Acquisition is an acquisition of the Equity Interests of a Person,
such Acquisition is structured so that such Target shall become a direct or
indirect Wholly Owned Domestic Subsidiary of the U.S. Borrower and a Loan Party;

(g)  if such Acquisition is an acquisition of assets, such Acquisition is
structured so that a Borrower or another U.S. Loan Party or a Wholly Owned
Domestic Subsidiary that will become a Loan Party upon consummation of the
Acquisition shall acquire such assets;

(h)  if such Acquisition is an acquisition of Equity Interests, such Acquisition
will not result in any violation of Regulation U of the Board;

(i)  if such Acquisition involves a merger or a consolidation involving (i) a
Borrower or the Company, such Borrower or the Company, as applicable, shall be
the surviving Person, (ii) an Initial Subsidiary Guarantor, a Wholly Owned
Subsidiary that is a Loan Party domiciled in the same country as such Initial
Subsidiary Guarantor shall be the surviving Person, or (iii) any other Loan
Party (other than a Borrower, the Company or an Initial Subsidiary Guarantor),
the surviving Person shall be a Loan Party or become a Loan Party upon
consummation of the Acquisition;

(j)  the total consideration (including without limitation, cash, assumed
Indebtedness, earnout payments and any other deferred payment but excluding any
consideration in the form of Equity Interests of the Company) paid for portions
of Acquisitions of a Target involving assets situated outside the U.S.,
including but not limited to foreign subsidiaries of such Target, together with
all outstanding investments made under Section 6.04(m), shall not exceed the
Dollar Amount of $15,000,000 in the aggregate over the term of this Agreement.

(k)  in connection with an Acquisition of the Equity Interests of any Person,
all Liens on property of such Person shall be terminated unless the
Administrative Agent and the Required Lenders in their sole discretion consent
otherwise, and in connection with an Acquisition of the assets of any Person,
all Liens on such assets shall be terminated, except in each case to the extent
permitted to exist under Section 6.02;

(l)  the Borrowers shall certify to the Administrative Agent (and provide the
Administrative Agent with a pro forma calculation in form and substance
reasonably satisfactory to the Administrative Agent) that, after giving
pro-forma effect to the completion of such Acquisition the Total Leverage Ratio
shall be less than 2.5 to 1.00 for the most recently completed four fiscal
quarter period prior to such Acquisition;

(m)  all actions required to be taken with respect to any newly acquired or
formed Wholly Owned Subsidiary of a Borrower or a Loan Party, as applicable,
required under Section 5.13 shall have been taken; and

(n)  the Borrower Representative shall have delivered to the Administrative
Agent an executed copy of the acquisition agreement (including all schedules and
exhibits thereto) and all other material agreements (together with a list,
prepared in good faith by the Borrower Representative, of all other executed
agreements among an Orthofix Entity, the sellers of a Target, the Target, or an
Affiliate of the Target) and material instruments executed by any Orthofix
Entity relating to such Acquisition, no later than five (5) Business Days after
such Acquisition is consummated.

“Permitted Encumbrances” means:

(a)  Liens imposed by law for Taxes that are not yet due or as to which the
period of grace, if any, related thereto has not expired or are being contested
in compliance with Section 5.04;

(b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty (60) days or which
are being contested in good faith by appropriate proceedings; provided that
adequate reserves with respect thereto are maintained on the books of the
Company or any of its Subsidiaries, as the case may be, in conformity with GAAP;

(c)  pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d)  deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

Credit Agreement (Orthofix), Page 21

--------------------------------------------------------------------------------

 

(e)  judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII or Liens securing appeal or other surety
bonds related to such judgments; and

(f)  easements, zoning restrictions, rights-of-way, minor defects or
irregularities in title and similar encumbrances on real property imposed by law
or arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or materially interfere with the ordinary conduct of business of any
Orthofix Entity;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.

“Permitted Investments” means:

(a)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the U.S. (or by any agency or
instrumentality thereof to the extent such obligations are backed by the full
faith and credit of the U.S.), in each case maturing within one year from the
date of acquisition thereof;

(b)  readily marketable direct obligations issued by any state of the U.S. or
any political subdivision of any such state or any public instrumentality
thereof, in each case maturing within one year from the date of acquisition
thereof and having, at the time of the acquisition thereof, a rating of at least
P-1 from Moody’s or at least A-1 from S&P;

(c)  investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1” (or
the then equivalent grade) by S&P;

(d)  investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, a Lender or any domestic office of any commercial bank organized
under the laws of the U.S. or any state thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000;

(e)  fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (d) above;

(f)  money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and

(g)  with respect to investments made by any Foreign Subsidiary, foreign
investments substantially comparable to any of the foregoing in connection with
the managing of cash of any such Foreign Subsidiary.

“Permitted Jurisdiction” means the UK and, so long as

(a)  the currency of such jurisdiction is a lawful currency that is readily
available, freely transferable and convertible into Dollars,

(b)  such jurisdiction remains a jurisdiction generally accepted by U.S.
national banks and other U.S. financial institutions for borrowers and
guarantors of secured revolving credit facilities (including guarantors of
obligations of U.S. borrowers), and

(c)  the Administrative Agent and each Lender consents in its sole discretion in
writing to such jurisdiction prior to any such Permitted Reorganization to such
jurisdiction,

any of Luxembourg, Ireland, Switzerland or the Netherlands.

“Permitted Operations” means, with respect to Orthofix Limited only, the
purchase, sale and distribution of products, including without limitation the
purchase of product from Orthofix-Italy and the sale and distribution of such
product in the ordinary course of business in accordance with past practices,
and activities incidental thereto.

Credit Agreement (Orthofix), Page 22

--------------------------------------------------------------------------------

 

“Permitted Reorganization” means the re-domicile of the Company to a Permitted
Jurisdiction so long as each of the following conditions has been satisfied:

(a)  at the time of such re-domicile and immediately after giving effect
thereto, no Default shall have occurred and be continuing or would result
therefrom;

(b)  the corporate structure of the Company and its Subsidiaries after giving
effect to such re-domicile, and the terms, conditions and documentation
necessary to effectuate such re‑domicile shall be reasonably acceptable to the
Administrative Agent; it being understood that the changing of the Company’s
domicile to a Permitted Jurisdiction may include (i) the creation of
Subsidiaries of the Company, (ii) certain mergers and/or dissolutions (including
a merger by which the current Company becomes a subsidiary of a new, U.S.
publically listed entity (the “Newco”), and by which newly SEC registered shares
of common stock of Newco are exchanged for shares of common stock of the
Company), (iii) releases of certain Guarantees and/or certain of the Collateral,
provided that no Loan Guaranty or Obligation Guaranty or Collateral will be
released in connection with such re-domicile unless (A) in the case of
Collateral, the Secured Obligations are (substantially concurrently therewith)
secured by substantially the same Collateral as immediately prior to the
re-domicile and (B) in the case of a release of a Loan Guaranty or Obligation
Guaranty, such Guarantor either has no value, is being dissolved with its assets
(if any) having been transferred to another Guarantor or such Guarantor is being
merged into another (surviving) Guarantor; and

(c)  Newco or such other re-domiciled public company shall (i) immediately prior
to, or concurrently with such re-domicile, (A) execute and deliver a Joinder
Agreement and shall automatically become a Loan Guarantor hereunder and
thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents, (B) grant Liens to the Administrative
Agent, for the benefit of the Administrative Agent and the other Secured
Parties, in any property or assets of such Loan Party of the type which
constitutes Collateral and execute and deliver a Security Agreement and each
other Collateral Document to substantially the same extent as the Company
executed prior to such re domicile and (C) deliver such legal opinions and
related documents as the Administrative Agent may reasonably request, and
(ii) in all cases after such re-domicile be treated as the Company under this
Agreement and the other Loan Documents.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pounds Sterling”, “GBP” or “£” means the lawful money of the United Kingdom.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks®, Syndtrak or a substantially similar
electronic transmission system.

“Prepayment Event” means any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or asset of any Loan Party or Orthofix-Italy with a fair value
immediately prior to such event equal to or greater than the Dollar Amount of
$2,000,000.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at office located at
270 Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Project Bluecore” means the Company’s previously publicly reported worldwide
process and systems improvement initiative designed to improve the reliability
and efficiency of the Company’s systems, processes and reporting structures
(including but not limited to implementation and/or re-implementation of certain
Oracle ERP platforms and the simplification and reorganization of certain
Company subsidiaries), as well as to reduce long-term overhead expenses.

“Projections” has the meaning assigned to such term in Section 5.01(e).

“Protected Health Information” means “protected health information” as defined
under 45 C.F.R. 160.103, as amended from time to time.

“Public-Sider” means a Lender whose representatives may trade in securities of
the Company or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Company under the terms
of this Agreement.

Credit Agreement (Orthofix), Page 23

--------------------------------------------------------------------------------

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is Euro, two TARGET2 Days before the first
day of such Interest Period, (iii) for any other currency, two Business Days
prior to the commencement of such Interest Period the Business Day, unless, in
each case, market practice differs in the relevant market where the Eurocurrency
Rate for such currency is to be determined, in which case the Quotation Day will
be determined by the Administrative Agent in accordance with market practice in
such market (and if quotations would normally be given on more than one day,
then the Quotation Day will be the last of those days).

“RCP” has the meaning assigned to such term in Section 5.07.

“Real Property” means all real property that was, is now or may hereafter be
owned, occupied or otherwise controlled by any Orthofix Entity pursuant to any
contract of sale, lease or other conveyance of any legal interest in any real
property to any Orthofix Entity.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

“Reference Banks” means, in relation to Loans denominated in any Agreed Currency
such banks that have consented to act as a reference bank as may be appointed by
the Administrative Agent in consultation with the Borrower Representative.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the Specified Time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period:

(a)  in relation to Loans denominated in Euros, as the rate which the relevant
Reference Bank in relation to Euros, as the rate which the relevant Reference
Bank assesses to be the rate at which Euro interbank term deposits in euros and
for the relevant period are offered for spot value (T+2) by one prime bank to
another prime bank within the EMU zone; and

(b)  in relation to Loans in any currency other than Euros, as the rate at which
the relevant Reference Bank could borrow funds in the London interbank market in
the relevant currency and for the relevant period, were it to do so by asking
for and then accepting interbank offers in reasonable market size in that
currency and for that period.

“Refinance Indebtedness” has the meaning assigned to such term in Section
6.01(f).

“Register” has the meaning assigned to such term in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Company and its Subsidiaries from information furnished by or
on behalf of the Borrowers and the Company, after the Administrative Agent has
exercised its rights of inspection pursuant to this Agreement, which Reports may
be distributed to the Lenders by the Administrative Agent.

“Required Lenders” means, at any time, Lenders (other than Defaulting Lenders)
having Revolving Exposure and unused Commitments representing more than 50% of
the sum of the Aggregate Revolving Exposure and unused Commitments at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Article VII, and for all purposes after the Loans

Credit Agreement (Orthofix), Page 24

--------------------------------------------------------------------------------

 

become due and payable pursuant to Article VII or the Commitments expire or
terminate, then, as to each Lender, clause (a) of the definition of Swingline
Exposure shall only be applicable for purposes of determining its Revolving
Exposure to the extent such Lender shall have funded its participation in the
outstanding Swingline Loans.

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any domestic or foreign statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws and Health Care
Laws), in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” means any executive officer or director of any Loan Party,
including without limitation, any Financial Officer.

“Restricted Payment” means any of the following:  (i) any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest in any of the Orthofix Entities, (ii) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests of any of the Orthofix
Entities, (iii) any option, warrant or other right to acquire any Equity
Interests in any of the Orthofix Entities, (iv) any payment with respect to any
earnout obligations or (v) any payment or prepayment of principal of, premium,
if any, or interest on, redemption, purchase, retirement, defeasance, sinking
fund or similar payment with respect to, any Subordinated Indebtedness,
including without limitation, Intercompany Loans owed by any Loan Party.

“Revolving Exposure” means, with respect to any Lender, at any time, the sum of
the aggregate outstanding principal Dollar Amount of the sum of such Lender’s
Revolving Loans, its LC Exposure and Swingline Exposure at such time.

“Revolving Italy Sub-Facility Loans” means revolving loans made to
Orthofix-Italy pursuant to the Italy Sub-Facility Amendment Documentation.

“Revolving Lender” means, as of any date of determination, a Lender with a
Commitment or, if the aggregate Commitments have terminated or expired, a Lender
with Revolving Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions (at the time of this Agreement, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission of the U.S.

“Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Swap Agreement Obligations; provided, however, that
the definition of “Secured Obligations” shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.

“Secured Parties” means (a) the Administrative Agent, (b) the Lenders, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification

Credit Agreement (Orthofix), Page 25

--------------------------------------------------------------------------------

 

obligation undertaken by any Loan Party or any other Person under any Loan
Document, and (g) the successors and assigns of each of the foregoing.

“Security Agreement” means that certain (a) Pledge and Security Agreement
(including any and all supplements thereto), dated as of the date hereof, among
certain of the Loan Parties and the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, (b) that certain Debenture,
dated as of the date hereof among the UK Borrower and the UK Subsidiaries and
the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties and (c) any other pledge or security agreement entered
into, after the date of this Agreement by any other Loan Party (as required by
this Agreement or any other Loan Document) or any other Person for the benefit
of the Administrative Agent and the other Secured Parties, in each case as may
be amended, restated, supplemented or otherwise modified from time to time.

“Settlement Amounts” shall mean the amount of any civil or criminal fines,
penalties, judgments, damages, forfeitures or other amounts payable (including
attorney fees and expenses) in connection with the resolution and settlement of
the any legal or regulatory matters by the Borrowers or Guarantors; provided
that the resolution of the such matters shall not cause or result in a Material
Adverse Effect.

“Specified Time” means as of 11:00 a.m., London time.

“Statement” has the meaning assigned to such term in Section 2.17(g).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal.  Such reserve, liquid asset, fees or similar requirements shall include
without limitation those imposed pursuant to Regulation D of the
Board.  Eurocurrency Loans shall be deemed to be subject to such reserve, liquid
asset, fee or similar requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under any applicable law, rule or regulation, including without limitation
Regulation D of the Board or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve, liquid asset, fee or similar requirement.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person,
the payment of which is subordinated to payment of the Secured Obligations to
the written reasonable satisfaction of the Administrative Agent.

“Subordination Provisions” has the meaning assigned to such term in clause (t)
of Article VII.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other
entity, the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Company, a Borrower
or a Loan Party, as applicable.  In this Agreement and in each Loan Document,
each reference to a Subsidiary that does not specify the applicable parent
company is a reference to a Subsidiary of the Company.

“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Company or its Subsidiaries shall be a Swap Agreement.

“Swap Agreement Obligations” means any and all obligations of the Orthofix
Entities, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any Swap Agreement
permitted hereunder with JPMorgan Chase Bank, any Lender or any Affiliate

Credit Agreement (Orthofix), Page 26

--------------------------------------------------------------------------------

 

of JPMorgan Chase Bank or a Lender or any Person that was a Lender or an
Affiliate of a Lender at the time such Swap Agreement was entered into, and
(b) any cancellations, buy backs, reversals, terminations or assignments of any
Swap Agreement transaction permitted hereunder with JPMorgan Chase Bank, any
Lender or any Affiliate of JPMorgan Chase Bank or a Lender or any Person that
was a Lender or an Affiliate of a Lender at the time such Swap Agreement was
entered into.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.

“Swiftsure” means Swiftsure Medical Limited, a company formed under the laws of
England and Wales.

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans in an aggregate principal amount not to exceed $25,000,000.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be the sum of (a) its Applicable Percentage
of the total Swingline Exposure at such time other than with respect to any
Swingline Loans made by such Revolving Lender in its capacity as the Swingline
Lender and (b) the principal amount of all Swingline Loans made by such
Revolving Lender in its capacity as the Swingline Lender outstanding at such
time (less the amount of participations funded by the other Lenders in such
Swingline Loans).

“Swingline Lender” means JPMorgan Chase Bank, in its capacity as lender of
Swingline Loans hereunder.  Any consent required of the Administrative Agent or
the Issuing Bank shall be deemed to be required of the Swingline Lender and any
consent given by JPMorgan Chase Bank in its capacity as Administrative Agent or
Issuing Bank shall be deemed given by JPMorgan Chase Bank in its capacity as
Swingline Lender as well.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Target” has the meaning assigned to such term in the definition of
“Acquisition”.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007 (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euro.

“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Third Party Payor” means (a) a commercial medical insurance company, health
maintenance organization, professional provider organization or other third
party payor that reimburses providers for Medical Services provided to
individual patients, (b) a nonprofit medical insurance company (such as the Blue
Cross, Blue Shield entities), (c) the U.S. government or a political subdivision
thereof (including, without limitation, CMS), or any state, county or
municipality or department, agency or instrumentality thereof, that is
responsible for payment of an Account, chattel paper or general intangible under
any Medical Reimbursement Program, or any agent, administrator, intermediary or
carrier for the foregoing, making payments under a Medical Reimbursement Program
and (d) any other domestic or foreign government or Governmental Authority, a
political subdivision thereof or any municipality or department, agency or
instrumentality thereof, that is responsible for payment of an Account, chattel
paper or general intangible under any Medical Reimbursement Program, or any
agent, administrator, intermediary or carrier for the foregoing, making payments
under a Medical Reimbursement Program.

“Third Party Payor Arrangement” shall mean a written agreement or arrangement
with a Third Party Payor pursuant to which the Third Party Payor pays all or a
portion of the charges of any Orthofix Entity for providing Medical Services.

“Total Indebtedness” means, at any date, the aggregate principal amount of all
Indebtedness (other than Indebtedness described in clauses (k) and (m) of the
definition thereof unless (i) in the case of Indebtedness described in clause
(k) thereof, the amount of such earnout has been earned, is due to be paid as of
the date of determination and remains due and payable after the applicable date
of payment or (ii) in the case of Indebtedness described in clause (m) thereof,
such Indebtedness is reflected on the

Credit Agreement (Orthofix), Page 27

--------------------------------------------------------------------------------

 

balance sheet of the Company as a liability in accordance with GAAP) determined
for the Company and its Subsidiaries on a consolidated basis at such date, in
accordance with GAAP.

“Total Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness
on such date to (b) EBITDA for the period of four consecutive fiscal quarters
ended on or most recently prior to such date.

“Transactions” means the execution, delivery and performance by the Borrowers
and the other Loan Parties of this Agreement and the other Loan Documents, as
applicable, the borrowing of Loans and other credit extensions, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.

“Treaty Lender” means a Lender which is entitled under a double taxation
agreement with the United Kingdom to claim a reduction in United Kingdom
withholding tax.

“TRICARE” means, collectively, the program of medical benefits covering former
and active members of the uniformed services and certain of their dependents
(including TRICARE Prime, TRICARE Extra and TRICARE Standard), financed and
administered by the HHS, and all laws, rules, regulations, manuals, orders,
guidelines or requirements (whether or not having the force of law) pertaining
to such program, in each case as the same may be amended, supplemented or
otherwise modified from time to time.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurocurrency Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“UK” and “United Kingdom” mean the United Kingdom of Great Britain and Northern
Ireland.

“UK Bank Levy” means the bank levy provided for in Section 73 and Schedule 19 of
the English law Finance Act 2011.

“UK Borrower” means (a) Victory and (b) any other Borrower (i) that is organized
or formed under the laws of the United Kingdom or (ii) payments from which under
this Agreement or any other Loan Document are subject to withholding Taxes
imposed by the laws of the United Kingdom.

“UK Subsidiary” means any Subsidiary that is organized under the laws of the
United Kingdom; provided, that, in this Agreement and in each Loan Document,
each reference to a UK Subsidiary that does not specify the applicable parent
company is a reference to a UK Subsidiary of Orthofix Limited.

“UK Ltd” shall mean Orthofix UK Ltd, a company formed under the laws of England
and Wales.

“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures) or
issuance of Equity Interests; provided that “Unfinanced Capital Expenditures”
shall not include (a) expenditures in respect of normal replacements and
maintenance which are properly charged to current operations, (b) expenditures
made in connection with the replacement, substitution or restoration of assets
to the extent financed (i) from insurance proceeds paid on account of the loss
of or damage to the assets being replaced or restored, (ii) with awards of
compensation arising from the taking by eminent domain or condemnation of the
assets being replaced or (iii) from the net cash proceeds of dispositions
permitted hereunder, or (c) expenditures made as a tenant as leasehold
improvements during such period to the extent reimbursed by the landlord during
such period.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“U.S.” means the United States of America.

“U.S. Borrower” has the meaning assigned to such term in the preamble.

Credit Agreement (Orthofix), Page 28

--------------------------------------------------------------------------------

 

“U.S. Loan Parties” means the U.S. Borrower and each other Loan Party that is a
Domestic Subsidiary.

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Victory” has the meaning assigned to such term in the preamble.

“Wholly Owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which are owned by such
Person and/or by one or more wholly owned Subsidiaries of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities.  The word “will”
shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignments set forth herein) and, in the case of any Governmental Authority,
any other Governmental Authority that shall have succeeded to any or all
functions thereof, (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (f) any
reference in any definition to the phrase “at any time” or “for any period”
shall refer to the same time or period for all calculations or determinations
within such definition, and (g) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower Representative notifies
the Administrative Agent that the Borrowers request an amendment to any
provision hereof to eliminate the effect of such change in GAAP or in the
application thereof (or if the Administrative Agent notifies the Borrower
Representative that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.  Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (i) without giving effect to any election under
Financial Accounting Standards Board Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value”, as defined therein
and (ii) without giving effect to any treatment of Indebtedness in respect of
convertible debt instruments under Financial Accounting Standards Board
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof.

Credit Agreement (Orthofix), Page 29

--------------------------------------------------------------------------------

 

SECTION 1.05.  Pro Forma Adjustments for Acquisitions and Dispositions.  To the
extent a Borrower or any Subsidiary makes any Acquisition permitted pursuant to
Section 6.04 or disposition of assets outside the ordinary course of business
permitted by Section 6.05 during the period of four fiscal quarters of the
Company most recently ended, the Total Leverage Ratio shall be calculated after
giving pro forma effect thereto (including pro forma adjustments arising out of
events which are directly attributable to the Acquisition or the disposition of
assets, are factually supportable and are expected to have a continuing impact,
in each case as determined on a basis consistent with Article 11 of Regulation
S-X of the Securities Act of 1933, as amended, as interpreted by the SEC, and as
certified by a Financial Officer of such Borrower), as if such Acquisition or
such disposition (and any related incurrence, repayment or assumption of
Indebtedness) had occurred in the first day of such four-quarter period.

SECTION 1.06.  Status of Obligations.  In the event that any Borrower, any other
Loan Party or any other Orthofix Entity shall at any time issue or have
outstanding any Subordinated Indebtedness, such Borrower shall take or cause
such other Loan Party or Orthofix Entity to take all such actions as shall be
necessary to cause the Secured Obligations to constitute senior indebtedness
(however denominated) in respect of such Subordinated Indebtedness and to enable
the Administrative Agent and the Lenders to have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such Subordinated Indebtedness.  Without
limiting the foregoing, the Secured Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which any Subordinated Indebtedness of an Orthofix Entity is outstanding
and are further given all such other designations as shall be required under the
terms of any such Subordinated Indebtedness in order that the Lenders may have
and exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.

ARTICLE II

The Credits

SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender severally (and not jointly) agrees to make Revolving Loans
in Agreed Currencies to the Borrowers from time to time during the Availability
Period in an aggregate principal amount that will not result (after giving
effect to any application of proceeds of such Borrowing pursuant to
Section 2.09(a)) in (a) such Lender’s Revolving Exposure exceeding such Lender’s
Commitment, (b) the amount of the Aggregate Revolving Exposure denominated in
Foreign Currencies exceeding the Maximum Foreign Currency Amount or (c) the
Aggregate Revolving Exposure exceeding the aggregate Commitments.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02.  Loans and Borrowings.

(a)  Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable
Class.  The failure of any Lender to make any Loan required to be made by it
shall not relieve any other Lender of its obligations hereunder; provided that
the Commitments of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.  ABR Loans may only be
borrowed by the U.S. Borrower and must be in Dollars.  Swingline Loans (i) may
only be borrowed by the U.S. Borrower, (ii) must be ABR Loans made in Dollars,
and (iii) shall be made in accordance with the procedures set forth in Section
2.04.

(b)  Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans denominated in Dollars or Eurocurrency Loans in the
designated Agreed Currency as the Borrower Representative may request in
accordance herewith, provided that all Revolving Borrowings made on the
Effective Date must be made as ABR Borrowings but may be converted into
Eurocurrency Borrowings in accordance with Section 2.07.  Each Lender at its
option may make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.13, 2.14, 2.15 and 2.16 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement.

(c)  At the commencement of each Interest Period for any Eurocurrency Borrowing
denominated in Dollars, such Borrowing shall be in an aggregate amount that is
an integral multiple of $500,000 and not less than $1,000,000.  At the
commencement of each Interest Period for any Eurocurrency Borrowing denominated
in Euros, such Borrowing shall be in an aggregate amount that is an integral
multiple of €500,000 and not less than €1,000,000.  At the commencement of each
Interest Period for any Eurocurrency Borrowing denominated in Pounds Sterling,
such Borrowing shall be in an aggregate amount that is an integral multiple of
£500,000 and not less than £1,000,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the

Credit Agreement (Orthofix), Page 30

--------------------------------------------------------------------------------

 

reimbursement of an LC Disbursement as contemplated by Section 2.05(e).  Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $100,000, provided that a Swingline Loan may be in the
aggregate amount that is required to finance the reimbursement of an LC
Disbursement denominated in Dollars as contemplated by Section 2.05(e).  
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of ten (10)
Eurocurrency Borrowings outstanding.

(d)  Notwithstanding any other provision of this Agreement, the Borrowers shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03.  Requests for Borrowings.  To request a Borrowing, the Borrower
Representative shall notify the Administrative Agent of such request at the
appropriate office set forth in Section 9.01, either in writing (delivered by
hand, fax or other electronic communication to which the Administrative Agent
has agreed to in writing (an “Acceptable Communication”)) in any form approved
by the Administrative Agent and signed by the Borrower Representative or, in the
case of Borrowings by the U.S. Borrower in Dollars, by telephone (a) in the case
of a Eurocurrency Borrowing denominated in Dollars, not later than 12:00 noon
Local Time, three Business Days before the date of the proposed Borrowing, (b)
in the case of a Eurocurrency Borrowing denominated in a Foreign Currency, not
later than 12:00 noon Local Time, four Business Days before the date of the
proposed Borrowing or (c) in the case of an ABR Borrowing, not later than noon,
Local Time, on the date of the proposed Borrowing; provided that any such notice
of an ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement
as contemplated by Section 2.05(e) may be given not later than 10:00 a.m., Local
Time, on the date of the proposed Borrowing.  Each such telephonic Borrowing
Request for a Borrowing by the U.S. Borrower in Dollars shall be irrevocable and
shall be confirmed promptly by hand delivery, fax or Acceptable Communication to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Borrower Representative.  No
telephonic request may be made with respect to (x) any Borrowing in a Foreign
Currency or (y) the U.K. Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.01:

(i)  the Class of Borrowing, the aggregate amount of the requested Borrowing,
and a breakdown of the separate wires comprising such Borrowing;

(ii)  name of the applicable Borrower(s);

(iii)  the date of such Borrowing, which shall be a Business Day;

(iv)  whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(v)  in the case of a Eurocurrency Borrowing, the Agreed Currency applicable
thereto;

(vi)  in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing by the U.S. Borrower in Dollars.  If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the applicable Borrower(s) shall be deemed to have selected an
Interest Period of one month’s duration.  If no Borrower is specified, then the
requested Borrowing shall be deemed to be requested by the U.S.
Borrower.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

SECTION 2.04.  Swingline Loans.

(a)  Subject to the terms and conditions set forth herein, from time to time
during the Availability Period, the Swingline Lender agrees to make Swingline
Loans denominated in Dollars to the U.S. Borrower, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding the Swingline Lender’s
Swingline Commitment, (ii) the Swingline Lender’s Revolving Exposure exceeding
its Commitment, or (iii) the Aggregate Revolving Exposures exceeding the
aggregate Commitments; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
U.S. Borrower may borrow, prepay and reborrow Swingline Loans.  To request a
Swingline Loan, the Borrower Representative shall notify the Administrative
Agent of such request by telephone (confirmed by fax or Acceptable
Communication), not later than 2:00 p.m., Local Time, on the day of a proposed
Swingline Loan.  Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan.  The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower Representative.  The
Swingline Lender shall

Credit Agreement (Orthofix), Page 31

--------------------------------------------------------------------------------

 

make each Swingline Loan available to the U.S. Borrower by means of (i) a credit
to the Funding Account(s), (ii) a wire transfer of funds upon the written
instruction of the Borrower Representative and including specific wiring
information required by the Swingline Lender with respect to making any such
wire, (iii) in the case of a Swingline Loan made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e), by remittance to the Issuing
Bank, and (iv) in the case of repayment of another Loan or fees or expenses as
provided by Section 2.17(c), by remittance to the Administrative Agent to be
distributed to the Lenders, on the requested date of such Swingline Loan.

(b)  The Swingline Lender may by written notice given to the Administrative
Agent require the Revolving Lenders to acquire participations on such Business
Day in all or a portion of the Swingline Loans outstanding.  Such notice shall
specify the aggregate amount of Swingline Loans in which the Revolving Lenders
will participate.  Promptly upon receipt of such notice, the Administrative
Agent will give notice thereof to each Revolving Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or
Loans.  Each Revolving Lender hereby absolutely and unconditionally agrees,
promptly upon receipt of such notice from the Administrative Agent (and in any
event, if such notice is received by 11:00 a.m., Local Time, on a Business Day
no later than 4:00 p.m., Local Time on such Business Day and if received after
11:00 a.m., Local Time, “on a Business Day” shall mean no later than 9:00 a.m.
Local Time on the immediately succeeding Business Day), to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Revolving Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.  Each Revolving Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.06 with respect to Loans made by such
Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Revolving
Lenders.  The Administrative Agent shall notify the Borrower Representative of
any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrowers (or other party on behalf of the
Borrowers) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the U.S. Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.

SECTION 2.05.  Letters of Credit.

(a)  General.  Subject to the terms and conditions set forth herein, the
Borrower Representative, on behalf of a Borrower, may request the issuance of
standby Letters of Credit denominated in an Agreed Currency as the applicant
thereof for the support of the obligations of the Company or any Subsidiary
thereof, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period;
provided that Letters of Credit issued to support the obligations of Non-Loan
Parties may only be issued to the extent of Non-Loan Party Available Funds on
the date of issuance.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrowers to, or
entered into by the Borrowers with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.  Each Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, such Borrower will be fully responsible for
the reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.11(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (each Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
Subsidiary that is an account party in respect of any such Letter of
Credit).  Notwithstanding anything herein to the contrary, the Issuing Bank
shall have no obligation hereunder to issue, and shall not issue, any Letter of
Credit (i) the proceeds of which would be made available to any Person (A) to
fund any activity or business of or with any Sanctioned Person, or in any
Sanctioned Country, or (B) in any manner that would result in a violation of any
Sanctions by any party to this Agreement, (ii) if any order, judgment or decree
of any Governmental Authority or arbitrator shall by its terms purport to enjoin
or restrain the Issuing Bank from issuing such Letter of Credit, or any
Requirement of Law relating to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Effective Date, or shall impose upon the Issuing Bank any unreimbursed loss,
cost or expense which was not applicable on the Effective Date and which the
Issuing Bank in good faith deems material to it, or (iii) if the issuance of
such Letter of Credit would violate one or more policies of the Issuing Bank
applicable to

Credit Agreement (Orthofix), Page 32

--------------------------------------------------------------------------------

 

letters of credit generally; provided that, notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements or directives thereunder or
issued in connection therewith or in the implementation thereof, and (y) all
requests, rules, guidelines, requirements or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the U.S. or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed
not to be in effect on the Effective Date for purposes of clause (ii) above,
regardless of the date enacted, adopted, issued or implemented.

(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
hand deliver or fax (or transmit by other electronic communication to which the
Issuing Bank has agreed to in writing) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit (which such
amount shall not be less than the Dollar Amount of $50,000.00), the Agreed
Currency applicable thereto, the name and address of the beneficiary thereof,
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  If requested by the Issuing Bank, the applicable
Borrower also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit.  A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrowers
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the sum of (x) the Dollar Amount
of the aggregate undrawn amount of all outstanding Letters of Credit issued by
the Issuing Bank at such time plus (y) the Dollar Amount of the aggregate amount
of all LC Disbursements made by the Issuing Bank that have not yet been
reimbursed by or on behalf of the applicable Borrower shall not exceed its
Issuing Bank Sublimit, (ii) no Revolving Lender’s Revolving Exposure shall
exceed its Commitment; (iii) the Aggregate Revolving Exposure shall not exceed
the aggregate Commitments and (iv) the aggregate outstanding principal Dollar
Amount of the sum of all Eurocurrency Loans in Foreign Currencies plus LC
Exposures in Foreign Currencies shall not exceed the Maximum Foreign Currency
Amount.  The Borrowers may, at any time and from time to time, reduce the
Issuing Bank Sublimit of any Issuing Bank with the consent of such Issuing Bank;
provided that the Borrowers shall not reduce the Issuing Bank Sublimit of any
Issuing Bank if, after giving effect to such reduction, the conditions set forth
in clauses (i) through (iv) above shall not be satisfied.  Notwithstanding the
foregoing or anything to the contrary contained herein, no Issuing Bank shall be
obligated to issue or modify any Letter of Credit if, immediately after giving
effect thereto, the outstanding LC Exposure in respect of all Letters of Credit
issued by such Person and its Affiliates would exceed such Issuing Bank’s
Issuing Bank Sublimit.

(c)  Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date (unless the Borrowers have
entered into arrangements satisfactory to the Issuing Bank to cash collateralize
any such Letter of Credit).

(d)  Participations.  By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrowers on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrowers for any reason.  Each Revolving Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e)  Reimbursement.  If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement in the applicable Agreed Currency not later than 11:00 a.m., Local
Time, on (i) the Business Day that the Borrower Representative receives notice
of such LC Disbursement, if such notice is received prior to 9:00 a.m., Local
time, on the day of receipt, or (ii) the Business Day immediately following the
day that the Borrower Representative receives such notice, if such notice is
received after 9:00 a.m., Local time, on the day of receipt; provided that, if
such LC Disbursement denominated in U.S. Dollars and is greater than or equal to
$100,000, the U.S. Borrower may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03 or 2.04 that such payment
be financed with an ABR Revolving Borrowing or Swingline Loan in the amount of
such LC Disbursement

Credit Agreement (Orthofix), Page 33

--------------------------------------------------------------------------------

 

and, to the extent so financed, the Borrowers’ obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing or
Swingline Loan.  If the Borrowers fail to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrowers in respect thereof, and
such Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage in the applicable Agreed Currency of the payment then due
from the Borrowers, in the same manner as provided in Section 2.06 with respect
to Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders.  Promptly following receipt by the Administrative Agent of
any payment from the Borrowers pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank, as their interests may
appear.  Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement.  If the Borrowers’ reimbursement of, or
obligation to reimburse, any amounts in any Foreign Currency would subject a
Credit Party to any stamp duty, ad valorem charge or similar tax that would not
be payable if such reimbursement were made or required to be made in Dollars,
the Borrowers shall, at their option, either (x) pay the amount of any such tax
requested by such Credit Party or (y) reimburse each LC Disbursement made in
such Foreign Currency in Dollars, in an amount equal to the Dollar Amount of
such LC Disbursement on the date such LC Disbursement is made.

(f)  Obligations Absolute.  The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein or herein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) any payment by the Issuing Bank under
a Letter of Credit against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrowers’ obligations
hereunder.  None of the Administrative Agent, the Revolving Lenders or the
Issuing Bank, or any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit, or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by any Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence, bad faith or willful misconduct on the part of the Issuing
Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.

(g)  Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower Representative by telephone (confirmed by
fax or other electronic communication to which the Issuing Bank has agreed to in
writing) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.

(h)  Interim Interest.  If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrowers shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrowers reimburse such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans (or if such LC
Disbursement is denominated in a Foreign Currency, the rate determined by the
Administrative Agent in accordance with banking industry rules and conventions
on interbank compensation for such Foreign Currency plus the then effective
Applicable Rate with respect to Eurocurrency Loans) and such interest shall be
due and payable on the date when such reimbursement is due; provided that, if
the Borrowers fail to reimburse such LC

Credit Agreement (Orthofix), Page 34

--------------------------------------------------------------------------------

 

Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.12(c) shall apply.  Interest accrued pursuant to this paragraph shall
be for the account of the Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (e) of
this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.

(i)  Replacement of the Issuing Bank.  The Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank.  The
Administrative Agent shall notify the Revolving Lenders of any such replacement
of the Issuing Bank.  At the time any such replacement shall become effective,
the Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(j)  Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the aggregate LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrowers shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the amount of the LC Exposure as of such date plus accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
clause (h) or (i) of Article VII.  The Borrowers also shall deposit cash
collateral in accordance with this paragraph as and to the extent required by
Section 2.10(c) or Section 2.19.  Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrowers hereby grant the Administrative Agent a security
interest in the LC Collateral Account and all moneys or other assets on deposit
therein or credited thereto.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrowers’ risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the aggregate LC Exposure), be applied
to satisfy other Secured Obligations.  If the Borrowers are required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrowers within three (3) Business Days after all such Events
of Default have been cured or waived as confirmed in writing by the
Administrative Agent.

(k)  Issuing Bank Reports to the Administrative Agent.  Unless otherwise agreed
by the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the stated amount of the Letters
of Credit issued, amended, renewed or extended by it and outstanding after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which a Borrower fails to reimburse an
LC Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement, and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(l)  LC Exposure Determination.  For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

Credit Agreement (Orthofix), Page 35

--------------------------------------------------------------------------------

 

SECTION 2.06.  Funding of Borrowings.

(a)  Each Lender shall make each Loan to be made by such Lender hereunder on the
proposed date thereof by wire transfer of immediately available funds in the
requested Agreed Currency by 1:00 p.m., Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that and Swingline Loans shall be made as provided in
Section 2.04.  The Administrative Agent will make such Loans available to the
Borrower Representative by promptly crediting the amounts so received, in like
funds, to the Funding Account(s); provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrowers, the interest rate applicable to ABR Revolving Loans.  If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

SECTION 2.07.  Interest Elections.

(a)  Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower Representative may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section.  The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate
Borrowing.  Notwithstanding anything herein to the contrary, Eurocurrency Loans
in an Agreed Currency may be converted and/or continued only as Eurocurrency
Loans in the same Agreed Currency.  This Section shall not apply to Swingline
Borrowings, which may not be converted or continued.

(b)  To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
fax or Acceptable Communication to the Administrative Agent of a written
Interest Election Request in a form approved by the Administrative Agent and
signed by the Borrower Representative.

(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)  the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing, and if a Eurocurrency Borrowing, the applicable Agreed
Currency; and

(iv)  if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

Credit Agreement (Orthofix), Page 36

--------------------------------------------------------------------------------

 

(v)  If any such Interest Election Request requests a Eurocurrency Borrowing but
does not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(e)  If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period any such Borrowing
(i) denominated in Dollars shall be converted to an ABR Borrowing, and
(ii) denominated in a Foreign Currency shall be made as a Eurocurrency Loan in
the same Agreed Currency with an interest period of one month.  Notwithstanding
any contrary provision hereof, if an Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the Borrower Representative, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing in Dollars may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing denominated in Dollars shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

(f)  Notwithstanding anything herein to the contrary, Eurocurrency Loans in an
Agreed Currency may be converted and/or continued only as Eurocurrency Loans in
the same Agreed Currency.

SECTION 2.08.  Termination and Reduction of Commitments; Increase in
Commitments.

(a)  Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b)  The Borrowers may at any time terminate the Commitments upon (i) the
payment in full of all outstanding Revolving Loans and LC Disbursements,
together with accrued and unpaid interest thereon, (ii) the cancellation and
return of all outstanding Letters of Credit (or alternatively, with respect to
each such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a backup standby
letter of credit satisfactory to the Administrative Agent and the Issuing Bank)
in an amount equal to 105% of the LC Exposure as of such date), (iii) the
payment in full of the accrued and unpaid fees, and (iv) the payment in full of
all reimbursable expenses and other Obligations together with accrued and unpaid
interest thereon (other than contingent obligations that have not yet been
asserted); provided, that the Borrowers shall not terminate or reduce the
Commitments if, after giving effect thereto and to any concurrent prepayments
hereunder, the Aggregate Revolving Exposure would exceed the aggregate
Commitments.

(c)  The Borrowers may from time to time reduce the Commitments; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of $100,000 and not less than $5,000,000 and (ii) the Borrowers shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.10,
the Aggregate Revolving Exposure would exceed the aggregate Commitments.

(d)  The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) or (c) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

(e)  The Borrowers shall have the right to request (i) one or more increases in
the Commitments (each a “Commitment Increase”) and/or (ii) one or more
incremental term a loan commitments (each an “Incremental Term A Loan
Commitment” and together with any Commitment Increase, the “Incremental
Commitments”) to make incremental term a loans (each an “Incremental Term A
Loan”) by obtaining (x) additional Commitments or (y) Incremental Term A Loan
Commitments, either from one or more of the Lenders or another lending
institution, provided that (A) any such request for an Incremental Commitment
shall be in a minimum Dollar Amount of $5,000,000, (B) after giving effect
thereto, the sum of the total of all such Commitment Increases and Incremental
Term A Loan Commitments does not exceed the Dollar Amount of $50,000,000,
(C) (x) the Administrative Agent and (y) in the case of any Commitment Increase,
each Swingline Lender and each Issuing Bank have approved the identity of any
such new Lender and consented to its becoming a Lender, (D) any such new Lender
that will be a (x) Revolving Lender has agreed to, and is capable of, funding in
each of the Agreed Currencies in accordance with the terms hereof and (y) Lender
with an Incremental Term A Loan Commitment has agreed to, and is capable of,
funding in the Agreed Currency of such Incremental Term A Loan in accordance

Credit Agreement (Orthofix), Page 37

--------------------------------------------------------------------------------

 

with the terms of such Incremental Term A Loan, (E) any such new Lender assumes
all of the rights and obligations of a Revolving Lender or a Lender with an
Incremental Term A Loan Commitment, as applicable, hereunder and (F) the
procedures described in Section 2.08(f) have been satisfied.  Each Incremental
Commitment shall constitute Obligations of the Borrower and shall be guaranteed
and treated the same in all other respects as the other extensions of credit on
a pari passu basis.  Nothing contained in this Section 2.08 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment or make an Incremental Term A Loan Commitment hereunder at any
time.

(f)   Any amendment hereto in connection with or to effectuate such Incremental
Commitments (an “Incremental Amendment”) shall be in form and substance
satisfactory to the Administrative Agent and shall only require the written
signatures of the Administrative Agent, the Borrowers and each Lender with an
Incremental Commitment (each, an “Incremental Lender”), subject only to the
approval of Required Lenders if any Commitment Increase or addition of an
Incremental Term A Loan Commitment would cause the aggregate Commitments and
Incremental Term A Loan Commitments to exceed $175,000,000 in the aggregate.  As
a condition precedent to the effectiveness of each such Incremental Amendment,
the Borrowers shall deliver to the Administrative Agent (i) a certificate of
each Loan Party signed by an authorized officer of such Loan Party
(A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such Incremental Amendment, and (B) in the case of
the Borrowers, certifying that, before and after giving effect to such
Incremental Amendment (1) the representations and warranties contained in
Article III and the other Loan Documents are true and correct in all material
respects (provided, that any representation or warranty which is subject to any
materiality qualifier shall be required to be true and correct in all respects),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, (2) no Default exists, and (3) the Borrowers are in compliance (assuming
such Incremental Commitment is drawn in full and after giving effect to other
pro forma adjustments events) with the covenants contained in Section 6.12 on a
pro forma basis as of the end of the most recent four consecutive fiscal quarter
period ended on or prior to such date (as if the incurrence of such Incremental
Commitment had occurred on the first day of such four fiscal quarter period),
(ii) legal opinions and documents and instruments consistent with those
delivered on the Effective Date, to the extent requested by the Administrative
Agent, and (iii) such other items as reasonably requested by the Administrative
Agent and its counsel (including counsel in foreign jurisdictions) in connection
with any UK Borrower, any Foreign Currency or otherwise as reasonably deemed
necessary or advisable by the Administrative Agent.

(g)  In the case of each Incremental Term A Loan (the terms of which shall be
set forth in the relevant Incremental Amendment):

(i)  such Incremental Term A Loan will (x) mature in a manner reasonably
acceptable to the Incremental Lenders making such Incremental Term A Loans and
the Borrowers, but will not in any event have a maturity date that is earlier
than the Maturity Date and (y) amortize in a manner reasonably acceptable to the
Incremental Lenders making such Incremental Term A Loans and the Borrowers,
provided that the resultant weighted average life of such Incremental Term A
Loan shall be not be less than half of the remaining tenor of the revolving
facility;

(ii)  the Applicable Rate and pricing grid, if applicable, for such Incremental
Term A Loan shall be determined by the applicable Incremental Lenders and the
Borrowers and shall be consistent with then current market conditions; provided
that in the event that the total all in interest rate margins for any
Incremental Term A Loans that are incurred on or prior to the date that is 18
months after the Effective Date are higher than the interest rate margins for
the Revolving Loans by more than (in any case) 50 basis points, then the
interest rate margins for the Revolving Loans shall be increased to the extent
necessary so that such interest rate margins are equal to the interest rate
margins for such Incremental Term A Loans;

(iii)  the proceeds of such Incremental Term A Loan shall be used for general
corporate purposes (including Permitted Acquisitions and Restricted Payments
permitted pursuant to Section 6.08); and

(iv)  except as provided above, all other terms and conditions applicable to any
Incremental Term A Loan, to the extent not substantially consistent (taken as a
whole) with the terms and conditions of this Agreement prior to giving effect
thereto, shall be reasonably satisfactory to the Administrative Agent and the
Borrowers (but in no event, except as provided above, shall such terms and
conditions be more restrictive, taken as a whole, than those set forth in this
Agreement and any other Loan Document);

(h)  On the effective date of any such Incremental Amendment, (i) any
Incremental Lender increasing or  (or, in the case of any newly added
Incremental Lender, extending) its Commitment shall make available to the
Administrative Agent such amounts in immediately available funds in such Agreed
Currencies as the Administrative Agent shall determine, for the benefit of the
other Lenders, as being required in order to cause, after giving effect to such
increase or addition and the use of such amounts to make payments to such other
Lenders, each Lender’s portion of the outstanding Revolving Loans in the various
Agreed Currencies of all the Lenders to equal its revised Applicable Percentage
of such outstanding Revolving Loans in the various Agreed Currencies, and the

Credit Agreement (Orthofix), Page 38

--------------------------------------------------------------------------------

 

Administrative Agent shall make such other adjustments among the Lenders with
respect to the Revolving Loans then outstanding and amounts of principal,
interest, commitment fees and other amounts paid or payable with respect thereto
as shall be necessary, in the opinion of the Administrative Agent, in order to
effect such reallocation and (ii) the Borrowers shall be deemed to have repaid
and reborrowed all outstanding Revolving Loans as of the date of any increase
(or addition) in the Commitments (with such reborrowing to consist of the Types
of Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower Representative, in accordance with the
requirements of Section 2.03).  The deemed payments made pursuant to clause (ii)
of the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurocurrency
Loan, shall be subject to indemnification by the Borrowers pursuant to the
provisions of Section 2.15 if the deemed payment occurs other than on the last
day of the related Interest Periods.  Within a reasonable time after the
effective date of any increase or addition, the Administrative Agent shall, and
is hereby authorized and directed to, revise the Commitment Schedule to reflect
such increase or addition and shall distribute such revised Commitment Schedule
to each of the Lenders and the Borrower Representative, whereupon such revised
Commitment Schedule shall replace the old Commitment Schedule and become part of
this Agreement.

SECTION 2.09.  Repayment of Loans; Evidence of Debt.

(a)  The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date, and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the fifth Business Day after such Swingline
Loan is made; provided that on each date that a Revolving Loan is made in
Dollars, the Borrowers shall repay all Swingline Loans then outstanding and the
proceeds of any such Revolving Loan shall be applied by the Administrative Agent
to repay any Swingline Loans outstanding.  All Borrowings shall be repaid and
prepaid in the Agreed Currency in which they were originally denominated.

(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)  The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, if any, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d)  The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be conclusive absent manifest error of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.

(e)  Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.10.  Prepayment of Loans.

(a)  The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (d) of this Section and, if applicable, payment of any break
funding expenses under Section 2.15.  All Borrowings shall be repaid and prepaid
in the Agreed Currency in which they were originally denominated.

(b)  In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Loan Party or Orthofix-Italy in respect of any Prepayment
Event, the Borrowers shall, immediately after such Net Proceeds are received by
such Person, prepay the Obligations and cash collateralize the LC Exposure as
set forth in Section 2.10(c) below in an aggregate amount equal to 100% of such
Net Proceeds, provided that, in the case of any event described in the
definition of the term “Prepayment Event”, if the Borrower Representative shall
deliver to the Administrative Agent a certificate of a Financial Officer to the
effect that the such Orthofix Entity intends to apply the Net Proceeds from such
event (or a portion thereof specified in such certificate), within 270 days
after receipt of such Net Proceeds, to acquire (or replace or rebuild) real
property, equipment or other tangible assets (excluding inventory) to be used in
the business of such Orthofix Entities, and certifying that no Default has
occurred and is continuing, then no

Credit Agreement (Orthofix), Page 39

--------------------------------------------------------------------------------

 

prepayment shall be required pursuant to this paragraph in respect of the Net
Proceeds specified in such certificate, provided that to the extent of any such
Net Proceeds that have not been so applied by the end of such 270-day period, a
prepayment shall be required at such time in an amount equal to such Net
Proceeds that have not been so applied; provided further that the Borrowers
shall not be permitted to make elections to use Net Proceeds to acquire (or
replace or rebuild) real property, equipment or other tangible assets (excluding
inventory) with respect to Net Proceeds in any fiscal year in an aggregate
amount in excess of the Dollar Amount of $25,000,000.

(c)  If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal amount of the Aggregate
Revolving Exposure exceeds the aggregate Commitments, (ii) other than as a
result of fluctuations in currency exchange rates, the aggregate Dollar Amount
of all Eurocurrency Loans and LC Exposures denominated in Foreign Currencies
exceeds the Maximum Foreign Currency Amount, (iii) solely as a result of
fluctuations in currency exchange rates, the aggregate principal amount of the
Aggregate Revolving Exposure, as of the most recent Computation Date, exceeds
one hundred five percent (105%) of the aggregate Commitments, or (iv) solely as
a result of fluctuations in currency exchange rates, the aggregate Dollar Amount
of all Eurocurrency Loans denominated in Foreign Currencies and LC Exposures
denominated in Foreign Currencies exceeds 105% of the Maximum Foreign Currency
Amount, the Borrowers shall immediately repay Borrowings or cash collateralize
LC Exposure in accordance with the procedures set forth in Section 2.05(j) in an
aggregate principal amount sufficient to cause (x) the amount of the Aggregate
Revolving Exposure to be less than or equal to the aggregate Commitments and
(y) the aggregate Dollar Amount of all Eurocurrency Loans denominated in Foreign
Currencies and LC Exposure in Foreign Currencies to be less than or equal to the
Maximum Foreign Currency Amount.   In each case proceeding in this clause (c),
the Dollar Amount of each such calculation shall be calculated, with respect to
Loans and LC Exposure denominated in Foreign Currencies, as of the most recent
Computation Date with respect to each such Loans and LC Exposure.

(d)  All prepayments required to be made pursuant to Section 2.10(b) shall be
applied, first to prepay the Swingline Loans if such prepayment is made in
Dollars, second to repay Revolving Loans in the applicable Agreed Currency with
a corresponding Dollar Amount reduction in the aggregate Commitments in
connection with the required prepayment of Net Proceeds in any fiscal year in an
aggregate amount in excess of the Dollar Amount of $25,000,000 and third to cash
collateralize outstanding LC Exposure.

(e)  The Borrower Representative shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by fax) of any prepayment under this Section:  (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 10:00 a.m., Local Time,
three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 10:00 a.m., Local Time, on the
date of prepayment or (iii) in the case of prepayment of a Swingline Loan, not
later than 11:00 a.m., Local Time, on the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.08, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.08.  Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Borrowing of the same Type and
Agreed Currency as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment.  Each prepayment of a Borrowing
shall be applied ratably to the applicable Loans in the Agreed Currency included
in the prepaid Borrowing, or the Dollar Amount thereof shall be applied or
converted to a different Agreed Currency and applied ratably among Loans as
determined by the Administrative Agent.  Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.12 and (ii) break
funding payments to the extent required by Section 2.15.

SECTION 2.11.  Fees.

(a)  The Borrowers agree to pay to the Administrative Agent a commitment fee for
the account of each Revolving Lender, which shall accrue at the Applicable Rate
on the daily amount of the undrawn portion of the Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which the Lenders’ Commitments terminate; provided that, if such Lender
continues to have any Revolving Exposure (excluding Revolving Loans) after its
Commitment terminates, then such commitment fee shall continue to accrue on the
daily amount of such Lender’s Revolving Exposure from and including the date on
which its Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Exposure; it being understood that the LC Exposure
of a Lender shall be included and the Swingline Exposure of a Lender shall be
excluded in the drawn portion of the Commitment of such Lender for purposes of
calculating the commitment fee.  Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof.  All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

Credit Agreement (Orthofix), Page 40

--------------------------------------------------------------------------------

 

(b)  The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to the Issuing Banks a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily Dollar Amount of the
LC Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the aggregate Commitments and the date on
which there ceases to be any LC Exposure, as well as each Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the aggregate Commitments terminate and any such fees accruing after the
date on which the aggregate Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Banks pursuant to this
paragraph shall be payable within ten (10) days after written demand
therefor.  All participation fees and fronting fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(c)  The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.

(d)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds in Dollars, to the Administrative Agent (or to the Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Lenders entitled thereto.  Fees paid shall
not be refundable under any circumstances.

SECTION 2.12.  Interest.

(a)  The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.

(b)  The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing for such
Agreed Currency plus the Applicable Rate.

(c)  Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Administrative Agent or the Required Lenders may, at their
option, by notice to the Borrower Representative (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender affected thereby” for reductions in
interest rates), declare that (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder, in each case, from and after the date of such
declaration until such Event of Default is timely cured or waived in writing by
the requisite Lenders hereunder in accordance with Section 9.02.

(d)  Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the aggregate Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e)  All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate and (ii)
computations of interest for Borrowings denominated in Pounds Sterling shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or Eurocurrency Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

Credit Agreement (Orthofix), Page 41

--------------------------------------------------------------------------------

 

SECTION 2.13.  Market Disruption and Alternate Rate of Interest.

(a)  If at the time that the Administrative Agent shall seek to determine the
LIBOR Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing the LIBOR Screen Rate shall not be available for such
Interest Period and/or for the applicable Agreed Currency with respect to such
Eurocurrency Borrowing for any reason and the Administrative Agent shall
determine that it is not possible to determine the Interpolated Rate (which
conclusion shall be conclusive and binding absent manifest error), then the
applicable Reference Bank Rate shall be the Eurocurrency Rate for such Interest
Period for such Eurocurrency Borrowing; provided that if any Reference Bank Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement; provided, further, however, that if less than two Reference
Banks shall supply a rate to the Administrative Agent for purposes of
determining the Eurocurrency Rate for such Eurocurrency Borrowing, (i) if such
Borrowing shall be requested in Dollars, then such Borrowing shall be made as an
ABR Borrowing and (ii) if such Borrowing shall be requested in any Foreign
Currency, the Eurocurrency Rate shall be equal to an interest rate reasonably
determined by the Administrative Agent, after consultation with the Borrower
Representative and the applicable Lenders, to compensate the applicable Lenders
for such Loan in such currency for the applicable period (from whatever source
and using whatever methodologies the Administrative Agent and such Lenders may
select in their reasonable discretion) (such rate, the “CF Rate”).

(b)  If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

(i)  the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining (including, without limitation, by means of an
Interpolated Rate) the Adjusted LIBO Rate or the Eurocurrency Rate, as
applicable, for a Loan in the applicable Agreed Currency or for the applicable
Interest Period; or

(ii)  the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the Eurocurrency Rate, as applicable, for a Loan in the
applicable Agreed Currency or for the applicable Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period,

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, (A) any Interest Election Request that requests the conversion of
any Eurocurrency Borrowing to, or continuation of any Eurocurrency Borrowing in
the applicable Agreed Currency or for the applicable Interest Period, as the
case may be, shall be ineffective, (B) if such Borrowing is requested in
Dollars, such Borrowing shall be made as an ABR Borrowing and (C) if such
Borrowing is requested in any Foreign Currency, then the Eurocurrency Rate for
such Eurocurrency Borrowing shall be at the CF Rate; provided, further that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

(c)  Notwithstanding the satisfaction of all conditions referred to in
Article II with respect to any Loan in any Foreign Currency, if there shall
occur on or prior to the date of such Loan any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which would in the reasonable opinion of the
applicable Borrower, the Administrative Agent or the Required Lenders make it
impracticable for the Eurocurrency Loans comprising such Loan to be denominated
in such Foreign Currency specified by the applicable Borrower, then the
Administrative Agent shall forthwith give notice thereof to such Borrower and
the Revolving Lenders or such Borrower shall give notice thereof to the
Revolving Lenders, as the case may be, and such Eurocurrency Loans shall not be
denominated in such Foreign Currency but shall be made on such date in Dollars,
in an aggregate principal amount equal to the Dollar Amount of the aggregate
principal amount of the Foreign Currency specified in the related Borrowing
Request, as ABR Loans, unless the applicable Borrower notifies the
Administrative Agent at least one Business Day before such date that (a) it
elects not to borrow on such date or (b) it elects to borrow on such date in a
different Agreed Currency, as the case may be, in which the denomination of such
Eurocurrency Loans would in the opinion of the Administrative Agent and the
Required Lenders be practicable and in an aggregate principal amount equal to
the Dollar Amount of the aggregate principal amount off the Foreign Currency
specified in the related Borrowing Request.

SECTION 2.14.  Increased Costs.  (a) If any Change in Law shall:

(i)  impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank; or

Credit Agreement (Orthofix), Page 42

--------------------------------------------------------------------------------

 

(ii)  impose on any Lender or the Issuing Bank or the London interbank market or
any other applicable market, any other condition, cost or expense (other than
Taxes) affecting this Agreement or any of the Loans made by such Lender or any
Letter of Credit or participation therein; or

(iii)  subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then, upon the request of such Lender, Issuing Bank or other Recipient, the
Borrowers will pay to such Lender, the Issuing Bank or such other Recipient, as
the case may be, such additional amount or amounts as will compensate such
Lender, the Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b)  If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrowers will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

(c)  A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error; provided, however, notwithstanding anything to
the contrary in this Section 2.14, in the case of any Change in Law, it shall be
a condition to a Lender’s or Issuing Bank’s exercise of its rights, if any,
under this Section 2.14, that such Lender or Issuing Bank shall generally be
exercising similar rights with respect to other similarly situated borrowers
under similar agreements to the extent contractually permitted to do so and
allowed to do so under applicable law.  The Borrowers shall pay such Lender or
the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d)  Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

SECTION 2.15.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.10), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.08(d) and is revoked in
accordance therewith) and in the applicable Agreed Currency, or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower
Representative pursuant to Section 2.19 or Section 9.02(i), then, in any such
event, the Borrowers shall compensate each Lender for the loss, cost and expense
(other than lost profits) attributable to such event.  In the case of a
Eurocurrency Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such
Eurocurrency Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Eurocurrency Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Eurocurrency Loan), over (ii)
the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to

Credit Agreement (Orthofix), Page 43

--------------------------------------------------------------------------------

 

this Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error.  The Borrowers shall pay such Lender the
amount shown as due on any such certificate within ten (10) days after receipt
thereof.

SECTION 2.16.  Taxes.

(a)  Withholding Taxes; Gross-Up; Payments Free of Taxes.  Any and all payments
by or on account of any obligation of any Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.16), the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

(b)  Payment of Other Taxes by Loan Parties.  The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)  Evidence of Payment.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.16, the
Borrower Representative shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment, or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(d)  Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower Representative
by a Lender (with a copy to the Administrative Agent), or by the Administrative
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

(e)  Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)  Status of Lenders.

(i)  Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Representative and the Administrative Agent, at the time
or times reasonably requested by the Borrower Representative or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding.  In addition, any Lender, if reasonably requested by the
Borrower Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrower
Representative or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

Credit Agreement (Orthofix), Page 44

--------------------------------------------------------------------------------

 

(ii)  Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person,

(A)  any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed originals of IRS Form W‑9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2)  in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS
Form W‑8ECI;

(3)  in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W‑8BEN; or

(4)  to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W‑8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D‑2 or
Exhibit D‑3, IRS Form W-9, and/or other certification documents from each
Beneficial Owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

(C)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower Representative or the Administrative Agent to determine the withholding
or deduction required to be made; and

(D)  if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower Representative or the Administrative Agent as may be
necessary for the Borrower Representative and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.  For purposes of determining withholding Taxes imposed under FATCA,
from and after the Effective Date, the Borrowers and the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
this Agreement as not qualifying as a “grandfathered obligation” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower Representative and the
Administrative Agent in writing of its legal inability to do so.

Credit Agreement (Orthofix), Page 45

--------------------------------------------------------------------------------

 

(g)  Additional United Kingdom Withholding Tax Matters.

(i)  Subject to clause (ii) below, each Lender and each UK Borrower which makes
a payment to such Lender shall cooperate in completing any procedural
formalities necessary for such UK Borrower to obtain authorization to make such
payment without withholding or deduction for Taxes imposed under the laws of the
United Kingdom.

(ii)  (A) A Lender on the Effective Date that (x) holds a passport under the
HMRC DT Treaty Passport scheme and (y) wishes such scheme to apply to this
Agreement, shall provide its scheme reference number and its jurisdiction of tax
residence to each UK Borrower and the Administrative Agent; (B) a Lender which
becomes a Lender hereunder after the Effective Date that (x) holds a passport
under the HMRC DT Treaty Passport scheme and (y) wishes such scheme to apply to
this Agreement, shall provide its scheme reference number and its jurisdiction
of tax residence to each UK Borrower and the Administrative Agent, and (C) upon
satisfying either clause (A) or (B) above, such Lender shall have satisfied its
obligation under paragraph (g)(i) above.

(iii)  If a Lender has confirmed its scheme reference number and its
jurisdiction of tax residence in accordance with paragraph (g)(ii) above, the UK
Borrower shall make a Borrower DTTP filing with respect to such Lender, and
shall promptly provide such Lender with a copy of such filing; provided that,
if:

(A)  the UK Borrower making a payment to such Lender has not made a Borrower
DTTP Filing in respect of such Lender; or

(B)  the UK Borrower making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:

(1)  such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

(2)  HM Revenue & Customs has not given such UK Borrower authority to make
payments to such Lender without a deduction for tax within 60 days of the date
of such Borrower DTTP Filing;

and in each case, such UK Borrower has notified that Lender in writing of either
(1) or (2) above, then such Lender and such UK Borrower shall co-operate in
completing any additional procedural formalities necessary for such UK Borrower
to obtain authorization to make that payment without withholding or deduction
for Taxes imposed under the laws of the United Kingdom.

(iv)  If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, no UK Borrower
shall make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment or its
participation in any Loan or other Revolving Exposure unless the Lender
otherwise agrees.

(v)  Each UK Borrower shall, promptly on making a Borrower DTTP Filing, deliver
a copy of such Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.

(vi)  Each Lender shall notify each UK Borrower and the Administrative Agent
whether it is (a) a Treaty Lender, (b) a Lender which is entitled to be paid
without United Kingdom withholding tax for other reasons or (c) a lender which
must be paid subject to United Kingdom withholding tax and will promptly notify
each UK Borrower and the Administrative Agent if there is any change in such
status (for example  if it determines in its sole discretion that it has ceased
to be entitled to claim the benefits of an income tax treaty to which the United
Kingdom is a party with respect to payments made by any UK Borrower hereunder).

(h)  Obtaining Certain Refunds.  If a Loan Party makes a deduction or withholds
sums in relation to Taxes imposed under the laws of the United Kingdom and
Section 2.16(a) applies to increase the amount of the payment to a Treaty Lender
from that Loan Party, that Loan Party shall promptly provide that Treaty Lender
with an executed original H.M. Revenue & Customs tax deduction certificate
evidencing the relevant deduction or withholding of such Taxes. The Treaty
Lender shall, within a reasonable period following receipt of such certificate,
apply to H.M. Revenue & Customs for a refund of the amount of that tax deduction
and, upon receipt by the Treaty Lender of such amount from H.M. Revenue &
Customs, Section 2.16(i) below shall apply in relation thereto to the extent
that such refund is attributable to the increase in the amount paid by the
relevant Loan Party pursuant to Section 2.16(a) above.

(i)  Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including by
the payment of additional amounts pursuant to this Section 2.16), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.16 with respect to the Taxes
giving rise to such refund), net of all out-of-

Credit Agreement (Orthofix), Page 46

--------------------------------------------------------------------------------

 

pocket expenses (including Taxes) of such indemnified party and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (i) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (i), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (i) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This paragraph (i) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(j)  Survival.  Each party’s obligations under this Section 2.16 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(k)  Defined Terms.  For purposes of this Section 2.16, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.17.  Payments Generally; Allocation of Proceeds; Sharing of Set‑offs.

(a)  The Borrowers shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.14, 2.15 or 2.16, or otherwise) (x) in the
case of payments denominated in Dollars, at the Administrative Agent’s Office
and in immediately available funds, without set-off or counterclaim, not later
than 2:00 p.m. Local Time on the date specified herein and (y) in the case of
payments denominated in a Foreign Currency, at its Foreign Currency Payment
Office for such Foreign Currency, at the Administrative Agent’s Office and in
immediately available funds, without set-off or counterclaim, not later than
2:00 p.m. Local Time on the date specified herein; provided, that payments to be
made directly to the Issuing Bank or Swingline Lender as expressly provided
herein and except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03
shall be made directly to the Persons entitled thereto.  Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder of principal or interest in respect of
any Loan or LC Disbursement shall, except as otherwise expressly provided
herein, be made in the currency of such Loan or LC Disbursement, and all other
payments hereunder and under each other Loan Document shall be made in
Dollars.  Notwithstanding the foregoing provisions of this Section, if, after
the making of any Borrowing or LC Disbursement in any Foreign Currency, currency
control or exchange regulations are imposed in the country which issues such
Foreign Currency with the result that such Foreign Currency no longer exists or
the Borrowers are not able to make payment to the Administrative Agent for the
account of the Lenders in such Foreign Currency, then all payments to be made by
the Borrowers hereunder in such Foreign Currency shall instead be made when due
in an equivalent amount of the currency that replaced such Foreign Currency or,
if no such replacement currency exists, in Dollars in an amount equal to the
Dollar Amount (as of the date of repayment) of such payment due, it being the
intention of the parties hereto that the Borrowers take all risks of the
imposition of any such currency control or exchange regulations.

(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties (in the Dollar Amount of such funds
received, if necessary).  Any proceeds of Collateral or payments from any of the
Guarantors received by the Administrative Agent (i) not constituting a specific
payment of principal, interest, fees or other sum payable under the Loan
Documents (which shall be applied as specified by the Borrowers) or (ii) after
an Event of Default has occurred and is continuing and the Administrative Agent
so elects or the Required Lenders so direct, shall be applied ratably first, to
pay any fees, indemnities, or expense reimbursements including amounts then due
to the Administrative Agent, the Swingline Lender and the Issuing Bank from the
Borrowers (other than in connection with Banking Services Obligations or Swap
Agreement Obligations), second, to pay any fees or expense reimbursements then
due to the Lenders from the Borrowers (other than in connection with Banking
Services Obligations or Swap Agreement Obligations), third, to pay interest then
due and payable on the Loans and unreimbursed LC Disbursements ratably, fourth,
to pay an amount to the Administrative Agent equal to one hundred five

Credit Agreement (Orthofix), Page 47

--------------------------------------------------------------------------------

 

percent (105%) of the aggregate LC Exposure, to be held as cash collateral for
such Obligations, fifth to prepay principal on the Loans and unreimbursed LC
Disbursements and to pay any amounts owing with respect to Swap Agreement
Obligations up to and including the amount most recently provided to the
Administrative Agent pursuant to Section 2.21, ratably, sixth to the payment of
any amounts owing in respect of Banking Services Obligations up to and including
the amount most recently provided to the Administrative Agent pursuant to
Section 2.21, and seventh, to the payment of any other Secured Obligation due to
the Administrative Agent or any Lender from the Borrowers or any other Orthofix
Entity in connection with the Transactions.  Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower
Representative, or unless a Default is in existence, neither the Administrative
Agent nor any Lender shall apply any payment which it receives to any
Eurocurrency Loan of a Class, except (i) on the expiration date of the Interest
Period applicable thereto, or (ii) in the event, and only to the extent, that
there are no outstanding ABR Loans of the same Class and, in any such event, the
Borrowers shall pay the break funding payment required in accordance with
Section 2.15.  The Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Secured Obligations.

Notwithstanding the foregoing, (i) Secured Obligations arising under Banking
Services Obligations or Swap Agreement Obligations shall be excluded from the
application described above and paid in clause seventh if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may have reasonably requested from the
applicable provider of such Banking Services or Swap Agreements and (ii) no
amounts received by the Administrative Agent or any Lender from any Loan Party
that is not a Qualified ECP Guarantor shall be applied in partial or complete
satisfaction of any Excluded Swap Obligations.

(c)  At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder, whether made following a request by
the Borrower Representative pursuant to Section 2.03 or 2.04 or a deemed request
as provided in this Section.  The Borrowers hereby irrevocably authorize the
Administrative Agent to make a Borrowing for the purpose of paying each payment
of principal, interest and fees as it becomes due hereunder or any other amount
due under the Loan Documents and agree that all such amounts charged shall
constitute Loans (including Swingline Loans), and that all such Borrowings shall
be deemed to have been requested pursuant to Sections 2.03 or 2.04, as
applicable.  The Borrowers, Lenders, Issuing Banks and Swingline Lenders hereby
irrevocably authorize the Administrative Agent, in its sole discretion as of any
date from time to time, to convert as of such date any payment received by it in
any Agreed Currency or to be made by it in any Agreed Currency into the
equivalent amount (using the methodology of the Dollar Amount) of any another
Agreed Currency, in each case to effectuate any one or more of the provisions of
this Agreement.

(d)  If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Borrowers or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

(e)  Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due.  In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but

Credit Agreement (Orthofix), Page 48

--------------------------------------------------------------------------------

 

excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(f)  If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations hereunder until all such unsatisfied obligations are fully
paid and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender hereunder.  Application of amounts pursuant to clauses (i) and (ii) above
shall be made in such order as may be determined by the Administrative Agent in
its discretion.

(g)  The Administrative Agent may from time to time provide the Borrowers with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”).  The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrowers’
convenience.  Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations.  If the Borrowers pay the full amount indicated on a Statement on
or before the due date indicated on such Statement, the Borrowers shall not be
in default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive payment in full at another time.

SECTION 2.18.  Mitigation Obligations; Replacement of Lenders.

(a)  If any Lender requests compensation under Section 2.14, or if the Borrowers
are required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.16, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrowers hereby agree to pay all reasonable out-of-pocket costs
and expenses incurred by any Lender in connection with any such designation or
assignment.

(b)  If any Lender requests compensation under Section 2.14, or if the Borrowers
are required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.16, or if any Lender gives a notice pursuant to Section 2.24, or if
any Lender becomes a Defaulting Lender, then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.14 or
2.16) and obligations under this Agreement and the other Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent (and
in circumstances where its consent would be required under Section 9.04, the
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld or delayed, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and funded participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.

SECTION 2.19.  Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a)  fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.11(a);

Credit Agreement (Orthofix), Page 49

--------------------------------------------------------------------------------

 

(b)  such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in
Section 9.02(b)) and the Commitment and Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder or under any other Loan Document;
provided that, except as otherwise provided in Section 9.02, this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
directly affected thereby;

(c)  if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i)  all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Exposure to
exceed its Commitment;

(ii)  if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize, for the benefit of the Issuing
Bank, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.05(j) for so
long as such LC Exposure is outstanding;

(iii)  if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)  if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.11(a) and 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v)  if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d)  so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend, renew, extend or increase any Letter of Credit, unless
it is satisfied that the related exposure and such Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.19(c), and Swingline Exposure related to any such
newly made Swingline Loan or LC Exposure related to any newly issued or
increased Letter of Credit shall be allocated among non‑Defaulting Lenders in a
manner consistent with Section 2.19(c)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event with respect to the Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or (ii)
the Swingline Lender or the Issuing Bank has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrowers or such Lender, satisfactory to the Swingline Lender or the
Issuing Bank, as the case may be, to defease any risk to it in respect of such
Lender hereunder.

In the event that each of the Administrative Agent, the Borrowers, the Swingline
Lender and the Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on the date of such readjustment
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

SECTION 2.20.  Returned Payments.  If, after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is

Credit Agreement (Orthofix), Page 50

--------------------------------------------------------------------------------

 

invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender.  The provisions of
this Section 2.20 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Administrative Agent or any Lender in
reliance upon such payment or application of proceeds.  The provisions of this
Section 2.20 shall survive the termination of this Agreement.

SECTION 2.21.  Banking Services and Swap Agreements.  Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any
Orthofix Entity, shall deliver to the Administrative Agent, promptly after
entering into such Banking Services or Swap Agreements, written notice setting
forth the aggregate amount of all Banking Services Obligations and Swap
Agreement Obligations of such Orthofix Entity or Affiliate thereof to such
Lender or Affiliate (whether matured or unmatured, absolute or contingent).  In
furtherance of that requirement, each such Lender or Affiliate thereof shall
furnish the Administrative Agent, from time to time after a significant change
therein or upon a request therefor, a summary of the amounts due or to become
due in respect of such Banking Services Obligations and Swap Agreement
Obligations.  The most recent information provided to the Administrative Agent
shall be used in determining which tier of the waterfall, contained in
Section 2.17(b), such Banking Services Obligations and/or Swap Agreement
Obligations will be placed.

SECTION 2.22.  Determination of Dollar Amounts.  The Administrative Agent will
determine the Dollar Amount of:

(a)  each Eurocurrency Loan in a Foreign Currency as of the date two Business
Days prior to the date of such Borrowing or, if applicable, the date of
conversion to or any continuation of any Borrowing as a Eurocurrency Loan in a
Foreign Currency;

(b)  the LC Exposure as of the date of each request for the issuance of any
Letter of Credit in a Foreign Currency;

(c)  all outstanding Loans in a Foreign Currency and the LC Exposure in a
Foreign Currency on and as of the last Business Day of each calendar quarter and
on any other Business Day elected by the Administrative Agent in its discretion
or upon instruction by the Required Lenders; and

(d)  each LC Disbursement made in a Foreign Currency on the date such LC
Disbursement is made by the Issuing Bank.

Each day upon or as of which the Administrative Agent determines the Dollar
Amounts as described in the preceding clauses (a), (b) and (c) is herein
described as a “Computation Date” with respect to each Borrowing, Letter of
Credit or LC Exposure for which a Dollar Amount is determined on or as of such
day.

SECTION 2.23.  Judgment Currency.  If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due from the Borrowers hereunder in
the currency expressed to be payable herein (the “specified currency “) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which the
Administrative Agent could, in accordance with normal banking procedures
applicable to arm’s length transactions, purchase the specified currency with
such other currency at the Administrative Agent’s main New York City office on
the Business Day immediately preceding that on which final, non-appealable
judgment is given.  The obligations of the Borrowers in respect of any sum due
to any Credit Party hereunder shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Credit Party of any sum adjudged to be so
due in such other currency such Credit Party may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Credit Party in the specified currency, the Borrowers
agree, to the fullest extent that it may effectively do so, as a separate
obligation and notwithstanding any such judgment, to indemnify such Credit Party
against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Credit Party in the specified currency
and (b) any amounts shared with other Lenders as a result of allocations of such
excess as a disproportionate payment to such Lender under Section 2.17, such
Credit Party agrees to remit such excess to the Borrowers.

SECTION 2.24.  Illegality.  If any Lender reasonably determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to (a) perform any of
its obligations hereunder or under any other Loan Document, (b) issue, make,
maintain or fund Loans or its participation in any Loan (whether denominated in
Dollars or a Foreign Currency), or (c) issue, make, maintain, fund, determine
interest rates or charge interest with respect to any extension of credit under
this Agreement or any of the Loan Documents, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, the applicable Agreed

Credit Agreement (Orthofix), Page 51

--------------------------------------------------------------------------------

 

Currency in the London interbank market, then, on notice thereof by such Lender
to the Borrower Representative through the Administrative Agent, any obligation
of such Lender to make or continue such Loans or to convert to such Type of
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrowers that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all affected Eurocurrency Loans denominated in Dollars of such Lender to
it to ABR Loans, and to repay all affected Loans in any Agreed Currency, either
on the last day of the Interest Period, therefor, if such Lender may lawfully
continue to maintain such Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Loans.  Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.  The Borrowers shall have the rights in respect of any
such Lender specified in Section 2.18.

SECTION 2.25.  Uncommitted Orthofix-Italy Non-Pro Rata Tranche Sub-Facility.

(a)  The Borrowers may at any time, upon not less than 10 Business Days’ notice
from the Borrower Representative to the Administrative Agent (or such shorter
period as may be agreed by the Administrative Agent in its sole discretion),
request that one or more of the Lenders or another lending institution provide
Italy Sub-Facility Commitments to Orthofix-Italy in an maximum aggregate amount
of up to the Dollar Amount of $10,000,000 (the “Italy Uncommitted
Sub-Facility”); provided that (i) the Commitments will be reduced by the Dollar
Amount of the Italy Uncommitted Sub‑Facility and (ii) the Maximum Foreign
Currency Amount shall be reduced by the amount of the Italy Sub-Facility
Commitments.

(b)  Subject to the approval of the Administrative Agent, the Swingline Lender
and the Issuing Bank, the Borrowers may invite additional lending institutions
to become Lenders under the Italy Uncommitted Sub-Facility, provided that (i)
any such new lender has agreed to, and is capable of, funding to Orthofix-Italy
in Euros in accordance with the terms hereof and (ii) any such new lender
assumes all of the rights and obligations of a “Lender” hereunder with respect
to the Italy Uncommitted Sub-Facility.  Nothing contained in this Section 2.25
shall (x) constitute, or otherwise be deemed to be, a commitment on the part of
any Lender to provide an Italy Sub-Facility Commitment hereunder at any time or
(y) require any Lender to purchase a participation in the Italy Uncommitted
Sub-Facility at any time.

(c)  To effectuate the Italy Uncommitted Sub-Facility, the Borrower
Representative, Orthofix-Italy, the Administrative Agent and the Italy
Sub-Facility Lenders shall execute and deliver an amendment to this Agreement,
and/or an intercreditor agreement, or equivalent documentation in form and
substance reasonably satisfactory to the Administrative Agent (the “Italy
Sub-Facility Amendment Documentation”).  Notwithstanding anything set forth in
Section 9.02 to the contrary, the Italy Sub‑Facility Amendment Documentation and
any amendment to any other Loan Documents in connection with or to effectuate
the Italy Uncommitted Sub-Facility shall be in form and substance reasonably
satisfactory to the Administrative Agent and shall only require the written
signatures of the Administrative Agent, the Borrower Representative,
Orthofix-Italy and each Italy Sub-Facility Lender.  The Italy Sub-Facility
Amendment Documentation shall provide that the obligations under the Italy
Uncommitted Sub-Facility will be included in the Obligations and the Secured
Obligations, and Guarantors will guaranty, and the Collateral will secure, all
Secured Obligations (including all amounts under the Italy Uncommitted
Sub-Facility) on a pari passu basis (including equivalent treatment in any
proceeds waterfall).  Each of the Lenders hereby authorize and direct the
Administrative Agent to enter into, if deemed necessary or desirable by the
Administrative Agent, in its discretion, an intercreditor agreement on behalf of
all Lenders and the other holders of the Secured Obligations, and bind such
Lenders and such holders to such intercreditor agreement providing for the pari
passu treatment of the Italy Uncommitted Sub-Facility under the Guarantors’
guaranties and the Collateral Documents.  Except for the terms set forth in this
Section 2.25 and mechanics and pricing applicable to the Italy Uncommitted
Sub-Facility, provisions of the Revolving Italy Sub-Facility Loans will be
substantially the same as the Revolving Loans.

(d)  The parties hereto acknowledge and agree that prior to Orthofix-Italy
becoming entitled to utilize the Italy Uncommitted Sub-Facility (i)(A) the
Administrative Agent shall have received on behalf of the Italy Sub-Facility
Lenders such supporting resolutions, incumbency certificates, opinions of
counsel and other documents or information, in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent and the Italy Sub-Facility Lenders in their sole
discretion, (B) documentation and information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the USA PATRIOT Act, to the extent
such documentation or information is requested by the Administrative Agent on
behalf of such Lenders and (C) notes signed by Orthofix-Italy to the extent any
such Lenders so require, and (ii) each such Lender shall have met all necessary
regulatory and licensing requirements and internal policy requirements and shall
be legally permitted to make Revolving Italy Sub-Facility Loans in the
jurisdiction in which Orthofix-Italy is organized.

Credit Agreement (Orthofix), Page 52

--------------------------------------------------------------------------------

 

ARTICLE III

Representations and Warranties

Each Borrower and each other Loan Party represents and warrants to the Lenders
that (and where applicable, agrees):

SECTION 3.01.  Organization; Powers.  Each Orthofix Entity (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, except in connection with the Permitted
Reorganization and, except in the case of any Non-Loan Party, where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, (b) has all requisite power and authority
to carry on its business as now conducted and (c) is qualified to do business
in, and is in good standing in, every jurisdiction where such qualification is
required, except, with respect to the Orthofix Entities that are not Borrowers,
where the failure to be qualified to do business in, and be in good standing in,
every jurisdiction where such qualification is required, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.02.  Authorization; Enforceability.  The Transactions are within each
Loan Party’s organizational powers and (a) have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders and
(b) will not result in a suspension or revocation of, or limitation on, any
material certificate of authority, license, permit, authorization or other
approval applicable to the business, operations or properties of any Borrower or
any other Loan Party or Orthofix Entity to the extent such suspension,
revocation or limitation materially adversely affects the business of the
Orthofix Entities, taken as a whole, or the ability of the Orthofix Entities,
taken as a whole, to participate in, or contract with, any material Medical
Reimbursement Program.  Each Loan Document to which each Loan Party is a party
has been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any other Orthofix Entity,
(c) will not violate or result in a default under any indenture, material
agreement or other material instrument binding upon any Loan Party or any other
Orthofix Entity or the assets of any Loan Party or other Orthofix Entity, or
give rise to a right thereunder to require any payment to be made by any Loan
Party or any other Orthofix Entity, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party or any other Orthofix
Entity, except Liens created pursuant to the Loan Documents.

SECTION 3.04.  Financial Condition; No Material Adverse Change.

(a)  The Company has heretofore furnished to the Lenders (i) its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2014, reported on by Ernst & Young
LLP, independent public accountants, and (ii) its consolidated balance sheet and
statements of income, stockholders equity and cash flows as of and for the
fiscal quarter and the portion of the fiscal year ended June 30, 2015, certified
by its Financial Officer.  Such financial statements (including the footnotes
thereto) present fairly, in all material respects, the financial position and
results of operations and cash flows of the Company and its consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to normal year-end audit adjustments, if applicable, and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

(b)  No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2014.

SECTION 3.05.  Properties, etc.

(a)  As of the date of this Agreement, Schedule 3.05 sets forth (i) the address
of each parcel of real property that is owned or leased by the Loan Parties and
(ii) the location of any tangible personal property of the Loan Parties located
in the U.S., England or Wales with a fair market value in excess of the Dollar
Amount of $250,000 (other than trade show booths and related assets, tangible
personal property in transit or out for repair, held by sales representatives or
customers or on consignment with third parties).  On the Effective Date, each of
such leases and subleases that is material to the business of such Loan Party is
valid and enforceable in accordance with its terms and is in full force and
effect, and no default by any party to any such lease or sublease exists.  On
each date after the Effective Date, each of such leases and subleases is valid
and enforceable in accordance with its terms and is in full force and effect,
and no default by any party to any such lease or sublease exists, except where
the failure to be valid and enforceable or the existence of such default,
individually or in the aggregate, could not reasonably be expected to have a
Material

Credit Agreement (Orthofix), Page 53

--------------------------------------------------------------------------------

 

Adverse Effect.  Each Orthofix Entity has good and indefeasible title to, or
valid leasehold interests in, all of its material real and personal
property.  The real and personal property of each Orthofix Entity is free of all
Liens other than those permitted by Section 6.02.

(b)  NeoMedics, Inc. owns no tangible or intangible personal or real
property.  The UK Borrower and each UK Subsidiary (unless such UK Subsidiary is
a Loan Party and its assets are pledged as Collateral) is a holding company,
owning no tangible or intangible personal or real property except the Equity
Interests described on Schedule 3.15 and cash and assets incidental to
conducting and facilitating intercompany lending and investments and activities
related to the ownership of its Subsidiaries.

(c)  Each Orthofix Entity owns, or is licensed to use, all material trademarks,
tradenames, copyrights, patents and other intellectual property necessary to its
business as currently conducted.  A correct and complete list of all
registrations and applications of Material Intellectual Property owned by a Loan
Party (including the title, counterparty and licensed Material Intellectual
Property for any exclusive inbound written licenses to which any Loan Party is a
party), as of the date of this Agreement, is set forth on Schedule 3.05.  The
use of any Material Intellectual Property by each such Loan Party does not
infringe in any material respect upon the rights of any other Person in a manner
that could reasonably be expected to materially and adversely affect a material
portion of the operations of such Loan Party.  Each Loan Party’s rights to any
Material Intellectual Property that is necessary to its business as currently
conducted are not subject to any licensing agreement or similar arrangement,
except as disclosed on Schedule 3.05.

SECTION 3.06.  Litigation and Environmental Matters.

(a)  As of the Effective Date, there are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority (including, but not limited to
those regulatory agencies responsible for licensing, accrediting or issuing
Medicare or Medicaid certifications) pending against or, to the knowledge of any
Loan Party, threatened in writing against or adversely affecting any Orthofix
Entity, (x) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(y) that purports to affect the legality, validity or enforceability of any Loan
Document, any material provision thereof or the consummation of the
Transactions, other than the Disclosed Matters set forth on Schedule 3.06.  On
each date after the Effective Date, there are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority (including, but not
limited to those regulatory agencies responsible for licensing, accrediting or
issuing Medicare or Medicaid certifications) pending against or, to the
knowledge of any Loan Party, threatened against or affecting any Orthofix Entity
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that purports
to affect the legality, validity or enforceability of any Loan Document, any
material provision thereof or the consummation of the Transactions.

(b)  

(i)  as of the Effective Date, no Orthofix Entity has received notice of any
claim with respect to any material Environmental Liability or knows of any basis
for any material Environmental Liability, except for the Disclosed Matters, and

(ii)  except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, no
Orthofix Entity (A) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law or (B) has become subject to any Environmental
Liability.

(c)  Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect.

SECTION 3.07.  Compliance with Laws and Agreements; No Default.  Except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Orthofix Entity is in
compliance with (i) all Requirements of Law applicable to it or its property and
(ii) all indentures, agreements and other instruments binding upon it or its
property.  No Default has occurred and is continuing.  Without limiting the
generality of the foregoing, each of the Loan Parties represents that:

(a)  Each Orthofix Entity is in compliance in all material respects with all
Health Care Laws and requirements of Third Party Payor Arrangements applicable
to it and its assets, business or operations.

Credit Agreement (Orthofix), Page 54

--------------------------------------------------------------------------------

 

(b)  Each Orthofix Entity holds in full force and effect (without default,
violation or noncompliance) all material Health Care Permits necessary for it to
own, lease, sublease or operate its assets and facilities and to conduct its
business and operations as presently conducted (including to obtain
reimbursement under all Third Party Payor Arrangements in which it
participates). No circumstance exists or event has occurred which could
reasonably be expected to result in the suspension, revocation, termination,
restriction, limitation, modification or non-renewal of any material Health Care
Permit.

(c)  Each Orthofix Entity has timely filed or caused to be timely filed all
material cost reports and other material reports of every kind whatsoever
required by any Medical Reimbursement Program or Third Party Payor Arrangement
to have been filed or made with respect to the operations of the Loan Parties.
There are no material claims, actions or appeals pending before CMS, any
administrative contractor, intermediary or carrier or any other Governmental
Authority with respect to any Medical Reimbursement Programs, material cost
reports or material claims filed by any Loan Party, or any material disallowance
by any Governmental Authority in connection with any audit of such cost reports.
No Orthofix Entity (i) has retained an overpayment received from, or failed to
refund any amount due to any Medical Reimbursement Program or other Third Party
Payor in violation, in any material respect, of any Health Care Law or Third
Party Payor Arrangement, or (ii) has received written notice of, or has
knowledge of, any material overpayment or material refunds due to any Third
Party Payor or Medical Reimbursement Program.

(d)  Each Orthofix Entity is in compliance in all material respects with
HIPAA.  Further, in each arrangement that is a business associate arrangement
under HIPAA, each Orthofix Entity has: (i) entered into a written business
associate agreement (as such term is defined under the HIPAA regulations) that
meets the requirements of HIPAA in all material respects, (ii) at all times
complied in all material respects with such business associate agreements in
respect of the HIPAA privacy or security standards, and (iii) at no time
experienced, had or received a report of a material unauthorized use or
disclosure of Protected Health Information (as defined in the HIPAA regulations)
or material privacy or security breach or other material privacy or security
incident within the meaning of HIPAA.

(e)  Except as set forth on Schedule 3.07, no Orthofix Entity, nor any owner,
officer, director, partner, agent or managing employee of any Orthofix Entity,
is a party to or bound by any individual integrity agreement, corporate
integrity agreement, corporate compliance agreement, deferred prosecution
agreement, or other formal or informal agreement with any Governmental Authority
concerning compliance with any Health Care Laws, any Medical Reimbursement
Programs or the requirements of any Health Care Permit.

(f)  (i) To the knowledge of any Responsible Officer, there is no Orthofix
Entity or individual employed by any such Orthofix Entity who may reasonably be
expected to have criminal culpability or to be excluded or suspended from
participation in any Medical Reimbursement Program for their corporate or
individual actions or failures to act where such culpability, exclusion and/or
suspension has or could be reasonably expected to result in a Material Adverse
Effect; and (ii) there is no member of management continuing to be employed by
any Orthofix Entity who may reasonably be expected to have individual
culpability for matters under investigation by any Governmental Authority where
such culpability has or could reasonably be expected to result in a Material
Adverse Effect unless such member of management has been, within a reasonable
period of time after discovery of such actual or potential culpability, either
suspended or removed from positions of responsibility related to those
activities under challenge by the Governmental Authority;

(g)  current billing policies, arrangements, protocols and instructions comply
with expressly stated requirements of Medical Reimbursement Programs and are
administered by properly trained personnel except where any such failure to
comply could not reasonably be expected to result in a Material Adverse Effect;

(h)  current medical director compensation arrangements and other arrangements
with referring physicians comply with domestic and foreign, federal and state
self-referral and anti-kickback laws, including without limitation the federal
Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), the Stark Law (42 U.S.C. §
1395nn and §1395(q)), the civil False Claims Act (31 U.S.C. § 3729 et seq.),
except where any such failure to comply could not reasonably be expected to
result in a Material Adverse Effect;

(i)  none of the Orthofix Entities is currently, nor has in the past been
subject to any domestic or foreign, federal, state, local governmental or
private payor civil or criminal inspections, investigations, inquiries or audits
involving and/or related to its activities, except for routine inspections,
investigations, inquiries or audits in the ordinary course not anticipated to
result in a Material Adverse Effect and other inspections, investigations,
inquiries or audits that could not reasonably be expected to result in a
Material Adverse Effect;

(j)  except as set forth on Schedule 3.07 or in materials previously provided to
the Administrative Agent’s counsel, no Orthofix Entity nor any owner, officer,
director, partner, agent or managing employee or Person with a “direct or
indirect ownership interest” (as that phrase is defined in 42 C.F.R. § 420.201)
in any Orthofix Entity, (i) has been excluded from any Medical Reimbursement
Program or from participation in a Federal Health Care Program (as that term is
defined in 42 U.S.C. §1320a-7b) or

Credit Agreement (Orthofix), Page 55

--------------------------------------------------------------------------------

 

had a civil monetary penalty assessed pursuant to 42 U.S.C. § 1320a-7; (ii) has
been convicted (as that term is defined in 42 C.F.R. §1001.2) of any of those
offenses described in 42 U.S.C. §1320a-7b or 18 U.S.C. §§669, 1035, 1347 or
1518, including, without limitation any of the following categories of offenses:
(A) criminal offenses relating to the delivery of an item or service under any
federal health care program (as that term is defined in 42 U.S.C. §1320a-7b) or
healthcare benefit program (as that term is defined in 18 U.S.C. §24b) or any
foreign health care program or foreign health care benefit program, (B) criminal
offenses under domestic or foreign, federal or state law relating to patient
neglect or abuse in connection with the delivery of a healthcare item or
service, (C) criminal offenses under laws relating to fraud and abuse, theft,
embezzlement, false statements to third parties, money laundering, kickbacks,
breach of fiduciary responsibility or other financial misconduct in connection
with the delivery of a healthcare item or service or with respect to any act or
omission in a program operated by or financed in whole or in part by any
domestic or foreign, federal, state or local governmental agency, (D) laws
relating to the interference with or obstruction of any investigations into any
criminal offenses described in this clause (e), or (E) criminal offenses under
laws relating to the unlawful manufacturing, distribution, prescription or
dispensing of a controlled substance; or (iii) is, to the knowledge of any
Responsible Officer, involved or named in a U.S. Attorney complaint made or any
other action taken pursuant to the False Claims Act under 31 U.S.C. §§3729-3731
or qui tam action brought pursuant to 31 U.S.C. §3729 et seq; and

(k)  each Orthofix Entity is in compliance in all material respects with any
applicable laws or regulations of the U.S., the UK, the European Union and, to
the extent the laws of which are substantially similar to U.S. law, any other
Governmental Authority, in each case relating to money laundering or terrorist
financing, including, without limitation, the Bank Secrecy Act, 31 U.S.C.
sections 5301 et seq.; the USA Patriot Act; Laundering of Monetary Instruments,
18 U.S.C. section 1956; Engaging in Monetary Transactions in Property Derived
from Specified Unlawful Activity, 18 U.S.C. section 1957; the Financial
Recordkeeping and Reporting of Currency and Foreign Transactions Regulations, 31
C.F.R. Part 103; and any similar laws or regulations of such Governmental
Authorities currently in force or hereafter enacted.

SECTION 3.08.  Investment Company Status.  No Orthofix Entity is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

SECTION 3.09.  Taxes.  Each Orthofix Entity, as applicable, has timely filed or
caused to be filed all federal, state, material foreign and other material Tax
returns and reports required to have been filed and has paid or caused to be
paid all federal, state, material foreign and other material Taxes required to
have been paid by it, except such Taxes (i) that are not yet delinquent or (ii)
that are being contested in good faith by appropriate proceedings and for which
such Orthofix Entity, as applicable, has set aside on its books adequate
reserves.  No tax liens have been filed and no claims are being asserted with
respect to any such taxes against a material portion of the Collateral, except
such tax liens that constitute Permitted Encumbrances.

SECTION 3.10.  ERISA and Foreign Pension Plans.

(a)  On the Effective Date, no ERISA Event has occurred or is reasonably
expected to occur.  On each date after the Effective Date, no ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
could reasonably be expected to result in a Material Adverse Effect.  As of the
Effective Date, the present value of all accumulated benefit obligations under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plan.

(b)  On the Effective Date, each Foreign Pension Plan is in compliance with all
Requirements of Law applicable thereto and the respective requirements of the
governing documents for such plan.  On each date after the Effective Date, each
Foreign Pension Plan is in compliance with all Requirements of Law applicable
thereto and the respective requirements of the governing documents for such plan
except to the extent such non-compliance could not reasonably be expected to
result in a Material Adverse Effect.  With respect to each Foreign Pension Plan,
(i) on the Effective Date, no Orthofix Entity, its Affiliates or any of its
directors, officers, employees or agents has engaged in a transaction, or other
act or omission (including entering into this Agreement or any Loan Document and
any act done or to be done in connection with this Agreement or any Loan
Document), that has subjected, or could reasonably be expected to subject, such
Orthofix Entity, directly or indirectly, to any penalty (including any tax or
civil penalty), fine, claim or other liability (including any liability under a
contribution notice or financial support direction (as those terms are defined
in the United Kingdom Pensions Act 2004), or any liability or amount payable
under section 75 or 75A of the United Kingdom Pensions Act 1995) and there are
no facts or circumstances which may give rise to any such penalty, fine, claim,
or other liability, and (ii) on each date after the Effective Date, no Orthofix
Entity, its Affiliates or any of its directors, officers, employees or agents
has engaged in a transaction, or other act or omission (including entering into
this Agreement or any Loan Document and any act done or to be done in connection
with this Agreement or any Loan Document), that has subjected, or could
reasonably be expected to subject, such Orthofix Entity, directly or indirectly,
to any penalty (including any tax or civil penalty), fine, claim or other
liability (including any liability under a contribution notice or financial
support direction (as those terms are defined in the United Kingdom Pensions Act
2004), or any liability or amount payable under section 75 or 75A of the United
Kingdom Pensions Act 1995) that could

Credit Agreement (Orthofix), Page 56

--------------------------------------------------------------------------------

 

reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect and there are no facts or circumstances which may give rise to
any such penalty, fine, claim, or other liability.  With respect to each Foreign
Pension Plan, reserves have been established in the financial statements
furnished to the Administrative Agent in respect of any unfunded liabilities in
accordance with applicable law or, where required, in accordance with ordinary
accounting practices in the jurisdiction in which such Foreign Pension Plan is
maintained.  The aggregate unfunded liabilities, with respect to such Foreign
Pension Plans could not reasonably be expected to result in a Material Adverse
Effect and as of the Effective Date, there are no unfunded liabilities with
respect to all such Foreign Pension Plans.  On the Effective Date, there are no
actions, suits or claims (other than routine claims for benefits) pending or
threatened against any Orthofix Entity or any of its Affiliates with respect to
any Foreign Pension Plan.  On the Effective Date, there are no actions, suits or
claims (other than routine claims for benefits) pending or threatened against
any Orthofix Entity or any of its Affiliates with respect to any Foreign Pension
Plan which could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

SECTION 3.11.  Disclosure.  The Loan Parties have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which any
Orthofix Entity is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the reports, financial statements,
certificates or other written information (other than the projections, other
forward looking information and information of a general economic or general
industry nature) furnished by or on behalf of any Orthofix Entity to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document (taken as a whole and as modified or
supplemented by other information so furnished) contains when furnished any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein (taken as a whole), in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed by the Loan Parties to be reasonable at the time delivered
and, if such projected financial information was delivered prior to the
Effective Date, as of the Effective Date (it being recognized by the Lenders
that any projections as to future events are not to be viewed as facts or
factual information and that actual results during the period or periods covered
by any such projections may differ from the projected results, and such
differences may be material).

SECTION 3.12.  Other Agreements; Material Agreements.

(a)  No Orthofix Entity is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
Medicaid Provider Agreement, Medicare Provider Agreement or other agreement or
instrument to which such Person is a party, which default has resulted in, or if
not remedied within any applicable grace period could result in, the revocation,
termination, cancellation or material suspension of Medicaid Certification or
Medicare Certification of any such Person.

(b)  All Material Agreements as of the date of this Agreement are listed on
Schedule 3.12.  No Orthofix Entity is in default in the performance, observance
or fulfillment of any of the obligations, covenants or conditions contained in
(i) any Material Agreement or (ii) any agreement or instrument evidencing or
governing Material Indebtedness.

SECTION 3.13.  Solvency.  (a) Immediately after giving effect to the
consummation of the Transactions to occur on the Effective Date, (i) the fair
value of the assets of the Loan Parties, taken as a whole, at a fair valuation,
will exceed their consolidated debts and liabilities, subordinated, contingent
or otherwise; (ii) the present fair saleable value of the property of the Loan
Parties, taken as a whole, will be greater than the amount that will be required
to pay the probable liability of their consolidated debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Loan Parties, taken as a whole, will be
able to pay their consolidated debts and liabilities, subordinated, contingent
or otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Loan Parties, taken as a whole, will not have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.

(b)  The Loan Parties, taken as a whole, do not intend to, nor will they permit
any other Orthofix Entity, taken as a whole with all other Orthofix Entities to,
and the Loan Parties, taken as a whole, do not believe that they or any other
Orthofix Entity, taken as a whole with all other Orthofix Entities, will, incur
debts beyond their ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by the Loan Parties or any such
Orthofix Entity and the timing of the amounts of cash to be payable on or in
respect of their consolidated Indebtedness or the Indebtedness of any such
Orthofix Entity.

SECTION 3.14.  Insurance.  Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of each of the Loan Parties as of the
Effective Date.  As of the Effective Date, all premiums in respect of such
insurance have been paid.  The insurance maintained by or on behalf of the each
of the Orthofix Entities is adequate and is customary for companies engaged in
the same or similar businesses operating in the same or similar locations.

Credit Agreement (Orthofix), Page 57

--------------------------------------------------------------------------------

 

SECTION 3.15.  Capitalization; Subsidiaries; Intercompany Loans.

(a)  Schedule 3.15 sets forth as of the Effective Date (i) the type of entity of
the Company, (ii) a true and complete listing of each class of the Company’s
issued and outstanding Equity Interests, of which all of such Equity Interests
are validly issued, fully paid and non-assessable, (iii) a correct and complete
list of the name of each Subsidiary, (iv) a true and complete listing of each
class of each of the Subsidiaries’ issued and outstanding Equity Interests, of
which all of such Equity Interests are owned beneficially and of record by the
Persons identified on Schedule 3.15, and (v) the type of entity of each
Subsidiary.  All of the issued and outstanding Equity Interests owned by any
Orthofix Entity have been (to the extent such concepts are relevant with respect
to such ownership interests) duly authorized and validly issued and are fully
paid and non-assessable.

(b)  All Intercompany Loans as of the Effective Date (i) are described on
Schedule 6.01(a), (ii) in the case of any such Intercompany Loans owed by any
Loan Party, constitute Subordinated Indebtedness and (iii) in the case of any
such Intercompany Loan owed to any such Loan Party (x) are evidenced by duly
completed and executed promissory notes in form reasonably satisfactory to the
Administrative Agent, and (y) as of the Effective Date will be delivered to the
Administrative Agent together with an executed allonge in form reasonably
satisfactory to the Administrative Agent.

SECTION 3.16.  Security Interest in Collateral.  The provisions of the
Collateral Documents create legal and valid Liens on all the Collateral in favor
of the Administrative Agent, for the benefit of the Secured Parties, and such
Liens constitute perfected and continuing Liens on the Collateral, securing the
Secured Obligations, enforceable against the applicable Loan Party and all third
parties, and having priority over all other Liens on the Collateral except in
the case of (a) Liens permitted under Section 6.02 and (b) Liens perfected only
by possession (including possession of any certificate of title), to the extent
the Administrative Agent has not obtained or does not maintain possession of
such Collateral.

SECTION 3.17.  Employment Matters.

(a)  As of the Effective Date, (i) there are no strikes, lockouts or slowdowns
against any Orthofix Entity pending or, to the knowledge of any Responsible
Officer of any Loan Party, threatened, (ii) the hours worked by and payments
made to employees of the Orthofix Entities have not been in violation, in any
material respect, of the Fair Labor Standards Act or any other applicable
federal, state, local or foreign law dealing with such matters and (iii) all
payments due from any Orthofix Entity, or for which any claim may be made
against any Orthofix Entity, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books, in all material respects, of such Orthofix Entity.

(b)  After the Effective Date, except as could not reasonably be expected to
have a Material Adverse Effect, (i) there are no strikes, lockouts or slowdowns
against any Orthofix Entity pending or, to the knowledge of any Responsible
Officer of any Loan Party, threatened, (ii) the hours worked by and payments
made to employees of the Orthofix Entities have not been in violation of the
Fair Labor Standards Act or any other applicable federal, state, local or
foreign law dealing with such matters and (iii) all payments due from any
Orthofix Entity, or for which any claim may be made against any Orthofix Entity,
on account of wages and employee health and welfare insurance and other
benefits, have been paid or accrued as a liability on the books of such Orthofix
Entity.

SECTION 3.18.  Federal Reserve Regulations.  No part of the proceeds of any Loan
or Letter of Credit has been used or will be used, whether directly or
indirectly, to purchase or carry any margin stock (within the meaning of
Regulation U of the Board), to extend credit to others for purposes of
purchasing or carrying any margin stock or for any other purpose that entails a
violation of any of Regulations T, U and X of the Board.  No Orthofix Entity is
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock, or extending credit for
the purpose of purchasing or carrying margin stock.  Following the application
of the proceeds of each Borrowing or drawing under each Letter of Credit, not
more than 25% of the value of the assets (either of the Borrowers only or of the
Company and its Subsidiaries on a consolidated basis) will be margin stock.

SECTION 3.19.  Use of Proceeds.  The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.08.

SECTION 3.20.  No Burdensome Restrictions.  No Orthofix Entity is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.10.

SECTION 3.21.  Anti-Corruption Laws and Sanctions.  Each Orthofix Entity has
implemented and maintains in effect policies and procedures designed to ensure
compliance by each such Orthofix Entity and its respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and,
except as set forth on Schedule 3.21, each such Orthofix Entity and its
respective officers and employees and, to the knowledge of the Loan Parties,
each such Orthofix Entity’s directors and agents, are in compliance with
Anti‑Corruption Laws and applicable Sanctions and are not knowingly engaged in
any activity that would

Credit Agreement (Orthofix), Page 58

--------------------------------------------------------------------------------

 

reasonably be expected to result in any Orthofix Entity being designated as a
Sanctioned Person.  None of (a) any Orthofix Entity or any of their respective
directors, officers or employees, or (b) to the knowledge of any Loan Party or
its Subsidiaries, any agent of any Orthofix Entity that will act in any capacity
in connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Borrowing or Letter of Credit, use of proceeds,
Transaction or other transaction contemplated by this Agreement or the other
Loan Documents will violate any Anti-Corruption Law or applicable Sanctions.

SECTION 3.22.  Fraud and Abuse.  To the knowledge of any Responsible Officer, no
Orthofix Entity has, nor has any of their officers or directors, engaged in any
activities which are prohibited under federal Medicare and Medicaid statutes,
42 U.S.C. § 1320a‑7b, or 42 U.S.C. § 1395nn, any other foreign or domestic
statute related to any Medical Reimbursement Program or the regulations
promulgated pursuant to such statutes or related domestic or foreign, federal,
state or local statutes or regulations, or which are prohibited by binding rules
of professional conduct, including but not limited to the
following:  (a) knowingly and willfully making or causing to be made a false
statement or representation of a material fact in any applications for any
benefit or payment; (b) knowingly and willfully making or causing to be made any
false statement or representation of a material fact for use in determining
rights to any benefit or payment; (c) failing to disclose knowledge by a
claimant of the occurrence of any event affecting the initial or continued right
to any benefit or payment on its own behalf or on behalf of another with the
intent to secure such benefit or payment fraudulently; (d) knowingly and
willfully soliciting or receiving any remuneration (including any kickback,
bribe or rebate), directly or indirectly, overtly or covertly, in cash or in
kind or offering to pay such remuneration (i) in return for referring an
individual to a Person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made in whole or in part by Medicare,
Medicaid or other applicable Third Party Payors, or (ii) in return for
purchasing, leasing or ordering or arranging for or recommending the purchasing,
leasing or ordering of any good, facility, service, or item for which payment
may be made in whole or in part by Medicare, Medicaid or other applicable Third
Party Payors, except in each case for any such prohibited activity that could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.23.  Licensing and Accreditation.

(a)  On the Effective Date, each of the Orthofix Entities has, to the extent
applicable or required in connection with the business of such Orthofix
Entity:  (i) obtained and maintains in good standing all material required
licenses; (ii) to the extent reasonably determined to be material to the
business of such Orthofix Entity in the industry in which it is engaged,
obtained and maintains accreditation from all generally recognized accrediting
agencies; (iii) obtained and maintains Medicaid Certification and Medicare
Certification; and (iv) entered into and maintains in good standing its Medicare
Provider Agreement and its Medicaid Provider Agreement, and all such required
licenses are in full force and effect on the date hereof and have not been
revoked or suspended or otherwise limited, and

(b)  On each date after the Effective Date, each of the Orthofix Entities has,
to the extent applicable:  (i) obtained and maintains in good standing all
required licenses; (ii) to the extent prudent and customary in the industry in
which it is engaged, obtained and maintains accreditation from all generally
recognized accrediting agencies; (iii) obtained and maintains Medicaid
Certification and Medicare Certification; and (iv) entered into and maintains in
good standing its Medicare Provider Agreement and its Medicaid Provider
Agreement, except in each case to the extent the absence of such license,
accreditation, certification or good standing could not reasonably be expected
to have a Material Adverse Effect.  All such required licenses are in full force
and effect on the date hereof and have not been revoked or suspended or
otherwise limited, except in each case to the extent such revocation, suspension
or other limitation could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.24.  Other Regulatory Protection.

(a)  As of the Effective Date,

(i)  none of the Orthofix Entities manufactures pharmaceutical products and each
Orthofix Entity is in compliance in all material respects with all applicable
rules, regulations and other requirements of the FDA, the FTC, OSHA the Consumer
Product Safety Commission, the U.S. Customs Service and the U.S. Postal Service
and all other state, federal or foreign regulatory authorities, or jurisdictions
in which any of the Orthofix Entities do business or distribute and market
products, and

(ii)  neither the FDA, the FTC, OSHA, the Consumer Product Safety Commission,
nor any other such regulatory authority has requested (or, to the knowledge of
any Responsible Officer, are considering requesting) any product recalls or
other enforcement actions.

Credit Agreement (Orthofix), Page 59

--------------------------------------------------------------------------------

 

(b)  On each date after the Effective Date,

(i)  none of the Orthofix Entities manufactures pharmaceutical products and each
Orthofix Entity is in compliance with all applicable rules, regulations and
other requirements of the FDA, the FTC, OSHA the Consumer Product Safety
Commission, the U.S. Customs Service and the U.S. Postal Service and all other
state, federal or foreign regulatory authorities, or jurisdictions in which any
of the Orthofix Entities do business or distribute and market products, except
to the extent that any such noncompliance, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, and

(ii)  neither the FDA, the FTC, OSHA, the Consumer Product Safety Commission,
nor any other such regulatory authority has requested (or, to the knowledge of
any Responsible Officer, are considering requesting) any product recalls or
other enforcement actions that (a) if not complied with, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and (b) with which the Orthofix Entities have not complied within the time
period allowed.

SECTION 3.25.  Reimbursement From Third Party Payors.  The accounts receivable
of the Orthofix Entities have been and will continue to be adjusted to reflect
the reimbursement policies (both those most recently published in writing as
well as those not in writing which have been verbally communicated) of Third
Party Payors in all material respects.  In particular, accounts receivable
relating to Third Party Payors do not and shall not exceed amounts any obligee
is entered to receive under any capitation arrangement, fee schedule, discount
formula, cost‑based reimbursement or other adjustment or limitation to its usual
charges in all material respects.

SECTION 3.26.  Material Agreements.  No Orthofix Entity is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (a) except as set forth in clause (b) below, any
agreement or instrument to which any such Person is a party, which default,
individually or in the aggregate, has, or if not remedied within any applicable
grace period could reasonably be expected to have, a Material Adverse Effect or
(b) any Medicaid Provider Agreement, Medicare Provider Agreement or other
agreement or instrument to which such Person is a party, which default has
resulted in, or if not remedied within any applicable grace period could result
in, the revocation, termination, cancellation or material suspension of Medicaid
Certification or Medicare Certification of any such Person.

SECTION 3.27.  Affiliate Transactions.  Except as set forth on Schedule 3.27, as
of the Effective Date, there are no (a) Intercompany Loans or (b) supply
agreements or arrangements that involve an obligation of any Loan Party owing
to any Non-Loan Party or any other Affiliate of any Orthofix Entity.

SECTION 3.28.  Common Enterprise.  Each Loan Party expects to derive benefit
(and its board of directors or other governing body has determined that it may
reasonably be expected to derive benefit), directly and indirectly, from
(a) successful operations of each of the other Loan Parties and (b) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies.  Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and indirect benefit to such Loan Party, and is in its best interest.

SECTION 3.29.  Foreign Subsidiaries.

(a)  Each Foreign Subsidiary of the Company is subject to civil and commercial
laws, rules and regulations, including without limitation, with respect to its
obligations under the Loan Documents to which it is a party (collectively, the
“Applicable Foreign Loan Party Documents”), and the execution, delivery and
performance by such Foreign Subsidiary of the Company of the Applicable Foreign
Loan Party Documents constitute and will constitute private and commercial acts
and not public or governmental acts.  No Foreign Subsidiary of the Company nor
any of its property has any immunity from suit, execution, attachment or
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign
Subsidiary of the Company is organized and existing, including but without
limitation, with respect to its obligations under the Applicable Foreign Loan
Party Documents.

(b)  On the Effective Date, the Applicable Foreign Loan Party Documents are in
proper legal form under the laws, rules and regulations of the jurisdiction in
which such Foreign Subsidiary of the Company is organized and existing for the
enforcement thereof against such Foreign Subsidiary of the Company under the
laws, rules and regulations of such jurisdiction, and to ensure the legality,
validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Loan Party Documents, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.  On the Effective Date, it is
not necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Loan Party

Credit Agreement (Orthofix), Page 60

--------------------------------------------------------------------------------

 

Documents that the Applicable Foreign Loan Party Documents be filed, registered
or recorded with, or executed or notarized before, any court or other authority
in the jurisdiction in which any Foreign Subsidiary of the Company is organized
and existing or that any registration charge or stamp or similar tax be paid on
or in respect of the Applicable Foreign Loan Party Documents or any other
document, except for (i) any such filing, registration, recording, execution or
notarization as has been made, will be made by the Administrative Agent or
counsel acting for the Administrative Agent, or is not required to be made until
the Applicable Foreign Loan Party Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.

(c)  On the Effective Date, there is no Tax imposed by any Governmental
Authority in or of the jurisdiction in which such Foreign Subsidiary of the
Company is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Loan Party Documents or (ii) on any payment
to be made by such Foreign Subsidiary of the Company pursuant to the Applicable
Foreign Loan Party Documents, except as has been disclosed to the Administrative
Agent in writing.

(d)  On the Effective Date, the execution, delivery and performance of the
Applicable Foreign Loan Party Documents executed by such Foreign Subsidiary of
the Company are, under applicable foreign exchange control regulations of the
jurisdiction in which such Foreign Subsidiary of the Company is organized and
existing, not subject to any notification or authorization except (i) such as
have been made or obtained or (ii) such as cannot be made or obtained until a
later date (provided that any notification or authorization described in
clause (ii) shall be made or obtained as soon as is reasonably practicable).

SECTION 3.30.  Classification as Senior Indebtedness.  The Secured Obligations
constitute “Senior Indebtedness” under and as may be defined in any agreement
governing any outstanding Subordinated Indebtedness and the subordination
provisions set forth in each such agreement are legally valid and enforceable
against the parties thereto.

SECTION 3.31.  Tax Shelter Regulations.  No Borrower intends to treat the
Transactions as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011 4).  In the event any Borrower determines to take any
action inconsistent with such intention, the Borrower Representative will
promptly notify the Administrative Agent thereof.  If the Borrower
Representative so notifies the Administrative Agent, each Borrower acknowledges
that one or more of the Lenders may treat its Loans and/or Letters of Credit as
part of a transaction that is subject to Treasury Regulation Section 301.6112 1,
and such Lender or Lenders, as applicable, will maintain the lists and other
records required by such treasury regulation.

ARTICLE IV

Conditions

SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02 or otherwise agreed to be delivered
on a post-closing basis as provided in Section 5.15):

(a)  Credit Agreement and Loan Documents.  The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include fax or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) certificates representing
the Equity Interests of the Borrowers and any other entity pledged pursuant to
the Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor and
(iii) except as set forth on Schedule 5.15, duly executed copies of the Loan
Documents and such other certificates, documents, instruments and agreements as
the Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.09
payable to the order of each such requesting Lender, and written opinions
addressed to the Administrative Agent, the Issuing Bank and the Lenders of the
Loan Parties’ U.S. counsel, and Curacao counsel, in each case acceptable to the
Administrative Agent.

(b)  Financial Statements and Projections.  The Lenders shall have received
(i) audited consolidated financial statements of the Company for the 2013 and
2014 fiscal years, (ii) unaudited consolidating financial statements of the
Company for the 2014 fiscal year, (iii) unaudited interim consolidated and
consolidating financial statements for each of the Company, for the fiscal
quarters ended March 31, 2015 and June 30, 2015, and such financial statements
shall not, in the reasonable judgment of the Administrative Agent, reflect any
material adverse change in the consolidated financial condition of the Loan
Parties, as reflected in the audited, consolidated financial statements
described in clause (i) of this paragraph and (iv) satisfactory Projections
through August 31, 2019.

(c)  Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates.  The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by any officer, director,
manager

Credit Agreement (Orthofix), Page 61

--------------------------------------------------------------------------------

 

or member of such Loan Party (or directors in the case of a Loan Party
incorporated in England and Wales), which shall (A) certify the resolutions of
its Board of Directors, members or other body authorizing the execution,
delivery and performance of the Loan Documents to which it is a party,
(B) identify by name and title and bear the signatures of the officers of such
Loan Party authorized to sign the Loan Documents to which it is a party and, in
the case of a Borrower, its Financial Officers, and (C) contain appropriate
attachments, including the charter, articles or certificate of organization or
incorporation of each Loan Party certified, where applicable, by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its bylaws or operating, management or partnership agreement, or
other organizational or governing documents, and (ii) a good standing
certificate or comparable instrument for each Loan Party from its jurisdiction
of organization.

(d)  No Default Certificate.  The Administrative Agent shall have received a
certificate, signed by the a Financial Officer of each Borrower, dated as of the
Effective Date (i) stating that no Default has occurred and is continuing,
(ii) stating that the representations and warranties contained in the Loan
Documents are true and correct as of such date in all material respects as of
such date, except that any representation and warranty which by its terms is
made as of a specified date shall be true and correct in all material respects
only as of such specified date, and that any representation or warranty which is
subject to any materiality qualifier shall be true and correct in all respects,
and (iii) certifying as to any other factual matters as may be reasonably
requested by the Administrative Agent.

(e)  Fees.  The Lenders and the Administrative Agent shall have received all
fees required to be paid under any Fee Letter, and all other fees and expenses
required to be reimbursed for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), before the Effective Date.  All
such amounts may be paid with proceeds of Loans made on the Effective Date and
will be reflected in the funding instructions given by the Borrower
Representative to the Administrative Agent on or before the Effective Date.

(f)  Lien Searches.  The Administrative Agent shall have received the results of
a recent lien search in the jurisdiction of organization of each Loan Party
reasonably requested by the Administrative Agent, and each jurisdiction
reasonably requested by the Administrative Agent where assets of the Loan
Parties, or such Loan Parties are located, and such search shall reveal no Liens
on any of the assets of the Loan Parties except as permitted by Section 6.02.

(g)  Credit Termination.  The Administrative Agent shall have received
satisfactory evidence Indebtedness (including contingent Indebtedness) not
permitted to exist under Section 6.01 has been repaid in full and all
commitments for all such Indebtedness have been terminated.

(h)  Funding Account.  The Administrative Agent shall have received a notice
setting forth the deposit account of the Borrowers (the “Funding Account”) to
which the Administrative Agent is authorized by the Borrowers to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.

(i)  Solvency.  The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer dated the Effective Date in form and
substance reasonably satisfactory to the Administrative Agent.

(j)  Insurance.  The Administrative Agent shall have received evidence of
insurance coverage for each of the Loan Parties in form, scope, and substance
reasonably satisfactory to the Administrative Agent and otherwise in compliance
with the terms of this Agreement and the Security Agreement.

(k)  Priority.  Subject to Section 5.15 and Liens permitted by Section 6.02 and
to the extent required by the Collateral Documents, the Administrative Agent
shall have received evidence satisfactory to it of a first and prior lien on all
Collateral, including without limitation, Intercompany Loans owing to any Loan
Party listed on Schedule 6.01(a).

(l)  Legal Due Diligence.  The Administrative Agent and its counsel, including
without limitation, U.S. and UK counsel, shall have completed all legal due
diligence, the results of which shall be satisfactory to Administrative Agent in
its sole discretion.

(m)  USA PATRIOT Act, Etc.  The Administrative Agent and Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including USA PATRIOT Act, and a properly completed and
signed IRS Form W-8 or W-9, as applicable, for each Loan Party.

(n)  Other Documents.  The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested other than those items to be
delivered post-closing in accordance with Section 5.15.

Credit Agreement (Orthofix), Page 62

--------------------------------------------------------------------------------

 

The Administrative Agent shall notify the Borrowers, the Lenders and the Issuing
Bank of the Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 2:00 p.m., Local Time, on September 30,
2015 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).

SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)  The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).

(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c)  In the case of a Borrowing to be denominated in a Foreign Currency, there
shall not have occurred any change in national or international financial,
political or economic conditions or currency exchange rates or exchange controls
which in the reasonable opinion of the Administrative Agent, the Required
Lenders (in the case of any Loans to be denominated in a Foreign Currency) or
the Issuing Bank  (in the case of any Letter of Credit to be denominated in an
Foreign Currency) would make it impracticable for such Borrowing to be
denominated in the relevant Foreign Currency.

(d)  After giving effect to any Borrowing or the issuance, amendment, renewal or
extension of any Letter of Credit, Availability shall not be less than zero.

(e)  No event shall have occurred and no condition shall exist which has or
could be reasonably expected to have a Material Adverse Effect.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b), (d) and (e) of this Section.

ARTICLE V

Affirmative Covenants

Until the Payment in Full of all Obligations, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lenders that:

SECTION 5.01.  Financial Statements and Other Information.  The Borrower
Representative will furnish to the Administrative Agent:

(a)  within ninety (90) days after the end of each fiscal year of the Company
and the Borrowers:

(i)  (x) the Company’s audited consolidated balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Ernst & Young LLP, any
other  independent public accountants of recognized national standing or
otherwise acceptable to the Required Lenders (without a “going concern” or like
qualification, commentary or exception, and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, accompanied by any management letter prepared by said accountant, and
(y) the Company’s unaudited consolidating balance sheet and related statement of
operations as of the end of and for such year, and

(ii)  unaudited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows for Victory as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous

Credit Agreement (Orthofix), Page 63

--------------------------------------------------------------------------------

 

fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer of
the Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of Victory and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b)  within sixty (60) days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, (i) its consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of such
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer of
the Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and if
applicable, the absence of footnotes and (ii) its consolidating balance sheet
and related statements of operations as of the end of and for such fiscal
quarter and the then elapsed portion of such fiscal year;

(c)  concurrently with any delivery of financial statements under clause (a) or
(b) above (collectively or individually, as the context requires, the “Financial
Statements”), a certificate of a Financial Officer of the Borrower
Representative in substantially the form of Exhibit B or any other form approved
by the Administrative Agent (i) certifying as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated and consolidating basis in
accordance with GAAP consistently applied, (subject to normal year-end audit
adjustments and if applicable, the absence of footnotes except with respect to
the audited statements), (ii) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.12(a)
and (b), (iv) stating whether any change in GAAP or in the application thereof
has occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the Financial Statements accompanying such certificate; (v) setting
forth either a list that identifies each Domestic Subsidiary of the Company that
is an Immaterial Subsidiary as of the date of delivery of such Compliance
Certificate or a confirmation that there is no change in such information since
the later of the Effective Date or the date of the last such list, (vi) setting
forth either a list that identifies each Material Domestic Subsidiary of the
Company that is an not Wholly Owned as of the date of delivery of such
Compliance Certificate or a confirmation that there is no change in such
information since the later of the Effective Date or the date of the last such
list and (vii) setting forth reasonably detailed calculations demonstrating
(A) the amount of the Non-Loan Party Available Funds on such date of delivery
and the amount of other Investments outstanding as permitted by clauses (h),
(k), (l) and (m) of Section 6.04, (B) the amount of Indebtedness outstanding
permitted by Section 6.01(l) and any Liens securing such Indebtedness permitted
by Section 6.02(g), and (C) the amount of assets and properties sold, leased,
transferred or disposed for such period and over the term of this Agreement
permitted by Section 6.05(f);

(d)  concurrently with any delivery of Financial Statements under clause (a)
above, a certificate of the accounting firm that reported on such Financial
Statements stating whether they obtained knowledge during the course of their
examination of such Financial Statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(e)  as soon as available, but in any event no later than sixty (60) days after
the end of each fiscal year of the Company, a copy of the detailed annual budget
(including a projected consolidated balance sheet, income statement and cash
flow statement and consolidating balance sheet and income statement) of the
Company on a quarterly basis of the upcoming fiscal year (the “Projections”),
together with a summary of the material assumptions made in preparation of such
annual budget or plan and otherwise in form reasonably satisfactory to the
Administrative Agent;

(f)  promptly and in any event within ten (10) days after the same become
publicly available and without duplication of any documents or information
delivered pursuant to another clause of this Section 5.01 or Section 5.02,
copies of all periodic and other reports, proxy statements and other material
information filed by the Company or any other Orthofix Entity with the SEC, or
any Governmental Authority succeeding to any or all of the functions of the SEC,
or with any national securities exchange, as the case may be;

(g)  promptly following any request therefor, copies of any detailed audit
reports and final management letters submitted to the board of directors (or the
audit committee of the board of directors) of the Company by independent
accountants in connection with the accounts or books of any Orthofix Entity or
any of their Subsidiaries, or any audit of any of them;

(h)  promptly following any request therefor, such other information regarding
the operations, material changes in ownership of Equity Interests of the
Company, business affairs and financial condition of any Orthofix Entity, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request, including a detailed listing of all changes to
Intercompany Loans and any other intercompany advances or transfers made
(i) among the Orthofix Entities, (ii) among the Loan

Credit Agreement (Orthofix), Page 64

--------------------------------------------------------------------------------

 

Parties, (iii) between (x) any one or more Loan Parties and (y) any one or more
Non-Loan Parties and (iv) between (x) any one or more Orthofix Entities and
(y) any one or more Affiliates of any Orthofix Entity; and

(i)  promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Company or any ERISA Affiliate may request with respect to any Multiemployer
Plan and (ii) any notices described in Section 101(l)(1) of ERISA that the
Company or any ERISA Affiliate may request with respect to any Multiemployer
Plan; provided that if the Company or any ERISA Affiliate has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, the Company or the applicable ERISA Affiliate shall promptly
make a request for such documents and notices from such administrator or sponsor
and shall provide copies of such documents and notices promptly after receipt
thereof.

The Company represents and warrants that it, its controlling Person and any
Subsidiary, in each case, if any, files its financial statements with the SEC
and/or makes its financial statements available to potential holders of its 144A
securities, and, accordingly, the Company hereby (x) authorizes the
Administrative Agent to make the financial statements to be provided under
Section 5.01(a)(i) and (ii) and Section 5.01(b) above, along with the Loan
Documents, available to Public-Siders and (y) agrees that at the time such
financial statements are provided hereunder, they shall already have been made
available to holders of its securities.  The Company will not request that any
other material be posted to Public-Siders without expressly representing and
warranting to the Administrative Agent in writing that such materials do not
constitute material non-public information within the meaning of the federal
securities laws or that the Company has no outstanding publicly traded
securities, including 144A securities.  In no event shall the Administrative
Agent post compliance certificates or budgets to Public-Siders.

Documents required to be delivered pursuant to Section 5.01(a), (b), (f) and (g)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (x) on which the Company posts such documents, or
provides a link thereto on the Company’s website; or (y) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third party website or whether sponsored by the Administrative
Agent); provided that the Borrower Representative shall notify (by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
(who shall then give notice of any such posting to the Lenders) and provide to
the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents or provides a link thereto.

SECTION 5.02.  Notices of Material Events.  The Borrower Representative will
furnish to the Administrative Agent prompt (but in any event within any time
period that may be specified below)(for distribution to each Lender) written
notice upon any Responsible Officer of the Loan Parties becoming aware of the
following:

(a)  the occurrence of any Default;

(b)  receipt of any notice of any investigation by a Governmental Authority or
any litigation or proceeding commenced or threatened in writing against any
Orthofix Entity that (i) alleges criminal misconduct by any Orthofix Entity
(except to the extent disclosure of such investigation is prohibited by
applicable Law or court order), (ii) alleges the violation of, or seeks to
impose remedies against any Orthofix Entity under, any Environmental Law or
related Requirement of Law, or seeks to impose Environmental Liability, that
could reasonably be expected to have a Material Adverse Effect; (iii) asserts
liability on the part of any Orthofix Entity in excess of the Dollar Amount of
$2,000,000 in respect of any tax, fee, assessment, or other governmental charge,
(iv) involves any material product recall with respect to any Orthofix Entity or
(v) could reasonably be expected to have a Material Adverse Effect;

(c)  the occurrence of (i) any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Orthofix Entities in an aggregate amount exceeding the Dollar
Amount of $500,000, (ii) the United Kingdom Pensions Regulator issuing a
financial support direction or a contribution notice (as those terms are defined
in the United Kingdom Pensions Act 2004) in relation to any Foreign Pension
Plan, (iii) any amount being due to any Foreign Pension Plan pursuant to
Section 75 or 75A of the United Kingdom Pensions Act 1995, and/or (iv) an amount
becoming payable under section 75 or 75A of the United Kingdom Pensions Act of
1995;

(d)  any involvement of any Orthofix Entity in a pending civil or criminal
investigation, criminal action or civil proposed debarment, exclusion or other
sanctioning action related to any Federal, state or foreign healthcare program;

(e)  the institution of any investigation or proceeding against any Orthofix
Entity to suspend, revoke or terminate or which may reasonably be expected to
result in the termination of any Medicaid Provider Agreement, Medicaid
Certification, Medicare Provider Agreement, Medicare Certification, material
Health Care Permit or exclusion from any Medical Reimbursement Program or Third
Party Payor Arrangement; and

Credit Agreement (Orthofix), Page 65

--------------------------------------------------------------------------------

 

(f)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03.  Existence; Conduct of Business.  Each Loan Party will, and will
cause each other Orthofix Entity to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its (i) legal
existence under the laws of the jurisdiction of its organization and (ii) the
rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business (including Health Care Permits), (b) maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit (i) the Permitted Reorganization or (ii) any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 and (c) carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted and reasonably related or
incidental fields of enterprise thereto.

SECTION 5.04.  Payment of Obligations.  Each Loan Party will, and will cause
each Orthofix Entity to, pay or discharge (a) all Material Indebtedness and (b)
all other material liabilities and obligations, including Taxes, before the same
shall become delinquent or in default, except, in the case of clause (b) where
(i) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (ii) such Orthofix Entity has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (iii) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect; provided, however, that each Loan Party
will, and will cause each Orthofix Entity to, remit withholding taxes and other
payroll taxes to appropriate government taxing authorities as and when claimed
to be due, notwithstanding the foregoing exceptions.

SECTION 5.05.  Maintenance of Properties.  Each Loan Party will, and will cause
each Orthofix Entity to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear and
casualty and condemnation events excepted.

SECTION 5.06.  Books and Records; Inspection Rights.  Each Loan Party will, and
will cause each Orthofix Entity to, (a) keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (b) permit any
representatives designated by the Administrative Agent (including employees of
the Administrative Agent, or any consultants, accountants, lawyers, agents and
appraisers retained by the Administrative Agent), upon reasonable prior notice,
to visit and inspect its properties, conduct at the Orthofix Entities’ premises
field examinations of the Orthofix Entity’s assets, liabilities, books and
records, including examining and making extracts from its books and records,
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided, however, that (i) so long as no Default or Event of Default has
occurred and is continuing, the Borrowers shall only be obligated to pay the
expenses of the Administrative Agent in connection with one such visit,
inspection and discussion per fiscal year and (ii) when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.  The Administrative Agent and the Lenders shall give the Company
the opportunity to participate in any discussions with the Company’s independent
public accountants; provided that the Administrative Agent and/or the Lenders
shall give the Company not less than ten (10) Business Days’ notice prior to
initiating discussions with the Company’s independent public
accountants.  Notwithstanding the foregoing, no Orthofix Entity shall be
required to disclose (a) any materials subject to a confidentiality obligation
binding upon such Orthofix Entity to the extent such disclosure would violate
such obligation or (b) any communications protected by attorney-client privilege
the disclosure or inspection of which would waive such privilege.  The Loan
Parties acknowledge that subject to Section 9.12, the Administrative Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain Reports pertaining to the Orthofix Entities’ assets for internal
use by the Administrative Agent and the Lenders.

SECTION 5.07.  Compliance with Laws and Material Contractual Obligations.  Each
Loan Party will, and will cause each Orthofix Entity to, (a) comply in all
material respects with each Requirement of Law applicable to it or its property
(including without limitation Environmental Laws, Titles XVIII and XIX of the
Social Security Act, Medicare Regulations, Medicaid Regulations, Health Care
Laws and the Health Insurance Portability Act of 1996) and requirements of Third
Party Payor Arrangements, (b) obtain and maintain all material licenses,
permits, certifications and approvals of all applicable Governmental Authorities
as are required for the conduct of its business as currently conducted and
herein contemplated, including without limitation professional licenses,
appropriate Health Care Permits (including, as applicable, Health Care Permits
necessary for it to be eligible to receive payment and compensation from and to
participate in any Third Party Payor Arrangements), Medicaid Certifications and
Medicare Certifications, (c) perform in all material respects its obligations
under material agreements to which it is a party, except, in each case, where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect and (d) keep

Credit Agreement (Orthofix), Page 66

--------------------------------------------------------------------------------

 

and maintain, in all material respects,  all records required to be maintained
by any Governmental Authority or otherwise under, or in compliance with, any
Health Care Law.  Specifically, but without limiting the foregoing, and except
where any such failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:  (x) billing policies,
arrangements, protocols and instructions shall comply with reimbursement
requirements under Medicare, Medicaid and other Medical Reimbursement Programs
and Third Party Payor Arrangements and shall be administered by properly trained
personnel; and (y) medical director compensation arrangements and other
arrangements with referring physicians shall comply with applicable Health Care
Laws.  Each Orthofix Entity will maintain in effect and enforce policies and
procedures designed to ensure compliance by such Orthofix Entity and its
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.  Each Orthofix Entity shall maintain a corporate and
health care regulatory compliance program (“RCP”) which addresses the
requirements of Health Care Laws, including without limitation HIPAA, and
includes at least the following components: (i) standards of conduct and
procedures that describe compliance policies regarding laws with an emphasis on
prevention of fraud and abuse; (ii) a specific officer within high-level
personnel identified as having overall responsibility for compliance with such
standards and procedures; (iii) training and education programs which
effectively communicate the compliance standards and procedures to employees and
agents, including fraud and abuse laws and illegal billing practices; (iv)
auditing and monitoring systems and reasonable steps for achieving compliance
with such standards and procedures including publicizing a reporting system to
allow employees and other agents to anonymously report criminal or suspect
conduct and potential compliance problems; (v) disciplinary guidelines and
consistent enforcement of compliance policies including discipline of
individuals responsible for the failure to detect violations of the RCP; and
(vi) mechanisms to immediately respond to detected violations of the RCP. Each
Orthofix Entity shall modify such RCPs from time to time, as may be reasonably
necessary to ensure continuing compliance with all applicable Health Care Laws.
Upon reasonable request, the Administrative Agent (and/or their consultants)
shall be permitted to review such RCPs.

SECTION 5.08.  Use of Proceeds.

(a)  The proceeds of the Loans and the Letters of Credit will be used only for
working capital and other general corporate purposes of the Borrowers (including
Permitted Acquisitions and Restricted Payments permitted pursuant to
Section 6.08).  No part of the proceeds of any Loan and no Letter of Credit will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.  Letters of Credit will be issued only to support transactions of the Loan
Parties entered into in the ordinary course of business.

(b)  The Borrowers will not request any Borrowing or Letter of Credit, and no
Borrower shall use, and each Borrower shall procure that each of its
Subsidiaries and other Orthofix Entities and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the U.S. or in a European Union
member state, or (c) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

SECTION 5.09.  Accuracy of Information.  The Loan Parties will ensure that any
information, including financial statements or other documents (other than
Projections, other forward looking information and information of a general
economic nature), furnished to the Administrative Agent or the Lenders in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder (taken as a
whole and as modified or supplemented by other information so  furnished)
contains when furnished no material misstatement of fact or omits to state any
material fact necessary to make the statements therein (taken as a whole), in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to the Projections, the Loan Parties will cause the
Projections to be prepared in good faith based upon assumptions believed to be
reasonable at the time delivered (it being recognized by the Lenders that any
projections as to future events are not to be viewed as facts or factual
information and that actual results during the period or periods covered by any
such Projections may differ from projected results, and such differences may be
material).

SECTION 5.10.  Insurance.  Each Loan Party will, and will cause each Orthofix
Entity to, maintain with financially sound and reputable carriers (a) insurance
in such amounts and against such risks (including loss or damage by fire and
loss in transit; theft, burglary, pilferage, larceny, embezzlement, and other
criminal activities; business interruption; and general liability) and such
other hazards, as is customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations and (b) all
insurance required pursuant to the Collateral Documents.  The Borrowers will
furnish to the Lenders, upon request of the Administrative Agent, but no less
frequently than annually, information in reasonable detail as to the insurance
so maintained.

SECTION 5.11.  Appraisals.  At any time after the occurrence of and during the
continuation of an Event of Default that the Administrative Agent requests, each
Loan Party will, and will cause each Orthofix Entity to, provide the
Administrative Agent with

Credit Agreement (Orthofix), Page 67

--------------------------------------------------------------------------------

 

appraisals or updates thereof of their assets as requested by the Administrative
Agent, including, without limitation, Inventory, Equipment and Real Property,
from an appraiser selected and engaged by the Administrative Agent, and prepared
on a basis satisfactory to the Administrative Agent, such appraisals and updates
to include, without limitation, information required by any applicable
Requirement of Law; provided, however, that no more than one such appraisal per
calendar year shall be at the sole expense of the Borrowers.

SECTION 5.12.  Casualty and Condemnation.  The Borrower Representative will

(a)  (i) furnish to the Administrative Agent and the Lenders prompt written
notice of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
material portion of the Collateral or interest therein under power of eminent
domain or by condemnation or similar proceeding and (ii) will ensure that, if
applicable, the Net Proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are collected and applied in
accordance with the applicable provisions of this Agreement and the Collateral
Documents; and

(b)  furnish to the Administrative Agent and the Lenders prompt written notice
of any casualty or other insured damage to any material portion of the tangible
and intangible assets and properties of Subsidiaries (other than Immaterial
Subsidiaries) not constituting Collateral, or the commencement of any action or
proceeding for the taking of any material portion of such assets or interest
therein under power of eminent domain or by condemnation or similar proceeding.

SECTION 5.13.  Additional Collateral; Further Assurances.

(a)  

(i)  Subject to applicable Requirements of Law, within 30 days (or such later
period as the Administrative Agent may agree in its reasonable discretion) after
the time that any Person becomes a Material Domestic Subsidiary of the Company
as a result of the creation of such Subsidiary, the growth of such Subsidiary or
a Permitted Acquisition or otherwise, each Loan Party will cause such Material
Domestic Subsidiary (other than a Material Domestic Subsidiary of the Company
that is not Wholly Owned) to become a Loan Party by executing a Joinder
Agreement.  Upon execution and delivery thereof, each such Person (i) shall
automatically become a Loan Guarantor hereunder and thereupon shall have all of
the rights, benefits, duties, and obligations in such capacity under the Loan
Documents, (ii) will grant Liens to the Administrative Agent, for the benefit of
the Administrative Agent and the other Secured Parties, in any property or
assets of such Loan Party of the type which constitutes Collateral, in
accordance with the requirements of the Collateral Documents, pursuant to
joinder agreements to the applicable Collateral Documents in such form
reasonably deemed appropriate by the Administrative Agent and (iii) shall
execute and deliver to the Administrative Agent legal opinions (consistent in
scope and substance as such legal opinions delivered on the Effective Date) and
related documents as the Administrative Agent may reasonably request with
respect to such property and assets.

(ii)  Subject to applicable Requirements of Law, within 30 days (or such later
period as the Administrative Agent may agree in its reasonable discretion) after
the time that any UK Subsidiary has tangible or intangible personal or real
property with a fair market value in excess of $2,500,000 (other than the Equity
Interests described on Schedule 3.15) as a result of the creation of such
Subsidiary, the growth of such Subsidiary or a Permitted Acquisition or
otherwise, each Loan Party will cause such UK Subsidiary (other than a UK
Subsidiary that is not Wholly Owned) to become a Loan Party by executing a
Joinder Agreement.  Upon execution and delivery thereof, each such Person
(i) shall automatically become a Loan Guarantor hereunder and thereupon shall
have all of the rights, benefits, duties, and obligations in such capacity under
the Loan Documents, (ii) will grant Liens to the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, in any
property or assets of such Loan Party of the type which constitutes Collateral,
in accordance with the requirements of the Collateral Documents, pursuant to
joinder agreements to the applicable Collateral Documents in such form
reasonably deemed appropriate by the Administrative Agent and (iii) shall
execute and deliver to the Administrative Agent legal opinions (consistent in
scope and substance as such legal opinions delivered on the Effective Date) and
related documents as the Administrative Agent may reasonably request with
respect to such property and assets.

(b)  Each Loan Party will cause (i) 100% of the issued and outstanding Equity
Interests of (x) each of its Domestic Subsidiaries and (y) each Initial
Subsidiary Guarantor that is a Foreign Subsidiary and (ii) 65% of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
in each Foreign Subsidiary (other than any Initial Subsidiary Guarantor that is
a Foreign Subsidiary) directly owned by Loan Party to be subject at all times to
a first priority, perfected Lien in favor of the Administrative Agent for the
benefit of the Administrative Agent and the other Secured Parties, pursuant

Credit Agreement (Orthofix), Page 68

--------------------------------------------------------------------------------

 

to the terms and conditions of the Loan Documents or other Collateral Documents
as the Administrative Agent shall reasonably request.

(c)  Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by any applicable Requirement of Law in the
U.S., England or Wales or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Loan Parties (unless such action is excluded by the other terms
of this Agreement and/or any of the Collateral Documents, as applicable).

(d)  If any assets with a fair market value in excess of $2,500,000 are acquired
by any Loan Party after the Effective Date (other than (x) assets constituting
Collateral under any Collateral Document that become subject to the Lien under
such Collateral Document upon acquisition thereof and (y) Excluded Assets), the
Borrower Representative will (i) notify the Administrative Agent thereof, and,
if reasonably requested by the Administrative Agent or the Required Lenders,
cause such assets to be subjected to a Lien securing the Secured Obligations and
(ii) take, and cause each applicable Loan Party to take, such actions as shall
be necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Loan Parties.

(e)  Notwithstanding anything to the contrary set forth herein or in any of the
other Loan Documents, no Loan Party shall be required (i) to enter into any
Collateral Document governed by the laws of a jurisdiction other than the U.S.
and England and Wales, (ii) create any Lien in any jurisdiction other than the
U.S., Curacao, and England and Wales or (iii) perfect any Lien in any
jurisdiction other than the U.S., and England and Wales.

SECTION 5.14.  Environmental Covenant.  No Orthofix Entity shall use nor permit
any third party to use, generate, manufacture, produce, store or Release on,
under or about any Real Property, or transfer to or from any Real Property, any
Hazardous Materials except in each case, as could not reasonably be expected to
have a Material Adverse Effect, provided that if any third party, by act or
omission, by intent or by accident, allows any foregoing action to occur, the
Orthofix Entity shall promptly remedy such condition, at its sole expense and
responsibility in accordance with Section 9.03(b)(iii).

SECTION 5.15.  Post-Closing Matters.  Each Loan Party will execute and deliver
the documents and complete the tasks set forth on Schedule 5.15, in each case
within the time limits specified therefor on such Schedule.

ARTICLE VI

Negative Covenants

Until the Payment in Full of all Obligations, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lenders that:

SECTION 6.01.  Indebtedness.  No Loan Party will, nor will it permit any
Orthofix Entity to, create, incur, assume or suffer to exist any Indebtedness or
Disqualified Equity Interests, except:

(a)  the Secured Obligations;

(b)  (i) Indebtedness (other than Intercompany Loans) existing on the date
hereof and set forth on Schedule 6.01, except Indebtedness incurred by
Orthofix-Italy (which must be permitted to exist under clause (j) below), and
(ii) Intercompany Loans set forth on Schedule 6.01(a);

(c)  unsecured Indebtedness among the Orthofix Entities, provided that
(i) Indebtedness of any Non-Loan Party to a Loan Party shall be subject to
(x) compliance with Section 6.04(d) and (y) a first and prior Lien to secure the
Secured Obligations and evidenced by a duly completed and executed promissory
note in form satisfactory to the Administrative Agent that has been delivered to
the Administrative Agent together with an executed allonge thereto satisfactory
to the Administrative Agent and (ii) Indebtedness of any Loan Party to any
Non-Loan Party shall constitute Subordinated Indebtedness that in each case is
fully subordinated to the prior payment in full of the Secured Obligations,
permits no principal repayments until Payment in Full of all Obligations and
permits interest payments only so long as there exists no Default or Event of
Default;

Credit Agreement (Orthofix), Page 69

--------------------------------------------------------------------------------

 

(d)  unsecured Guarantees by any Orthofix Entity of Indebtedness of any other
Orthofix Entity, provided that (i) the Indebtedness so Guaranteed is permitted
by this Section 6.01, (ii) no such Guarantee is permitted with respect to any
Loan Party guaranteeing Indebtedness of a Non-Loan Party, unless such Guarantee
is permitted by Section 6.04(d), and (iii) Guarantees permitted under this
clause (d) shall be subordinated to the Secured Obligations on the same terms as
the Indebtedness so Guaranteed is subordinated to the Secured Obligations;

(e)  (i) Indebtedness of any Orthofix Entity incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and (ii) any Indebtedness assumed in connection with a Permitted
Acquisition secured by a Lien on any such assets prior to the consummation of
such Permitted Acquisition but not incurred by such acquired Person in
contemplation of or in connection with such Permitted Acquisition, and
extensions, renewals, refinancings, and replacements of any such Indebtedness in
accordance with clause (f) below; provided that (A) in the case of any
Indebtedness described in clause (i) above, such Indebtedness is incurred prior
to or within 180 days after such acquisition or the completion of such
construction or improvement and (B) the aggregate principal amount of
Indebtedness permitted by this clause (e) together with any Refinance
Indebtedness in respect thereof permitted by clause (f) below, shall not exceed
the Dollar Amount of $10,000,000 at any time outstanding for all Orthofix
Entities;

(f)  Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b), (e), (j), (k), (l) and (m) hereof (such
Indebtedness being referred to herein as the “Original Indebtedness”); provided
that (i) such Refinance Indebtedness does not increase the principal amount or
substantially increase the interest rate of the Original Indebtedness plus the
amount of any premiums and accrued and unpaid interest paid on such Original
Indebtedness and reasonable fees and expenses associated with such Refinance
Indebtedness, (ii) any Liens securing such Refinance Indebtedness are not
extended to any additional property of any Orthofix Entity, (iii) no Orthofix
Entity that is not originally obligated with respect to repayment of such
Original Indebtedness is required to become obligated with respect to such
Refinance Indebtedness, (iv) such Refinance Indebtedness does not result in a
shortening of the average weighted maturity of such Original Indebtedness,
(v) the terms of such Refinance Indebtedness other than fees and interest are
not materially less favorable to the obligor thereunder than the original terms
of such Original Indebtedness and (vi) if such Original Indebtedness was
subordinated in right of payment to the Obligations or Secured Obligations, then
the terms and conditions of such Refinance Indebtedness must include
subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to such
Original Indebtedness;

(g)  Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(h)  Indebtedness of any Orthofix Entity in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business;

(i)  unsecured Indebtedness constituting earnouts incurred in connection with
the acquisition of eNeura, Inc., so long as no additional Orthofix Entities
constitute obligors thereunder;

(j)  so long as there exists no Event of Default both before and after giving
effect to the incurrence of such Indebtedness after the Effective Date,
unsecured Indebtedness incurred by Orthofix‑Italy in Euros, up to an aggregate
outstanding amount of €10,000,000 at any one time outstanding, and so long as
such Indebtedness is not Guaranteed by any other Loan Party;

(k)  Indebtedness constituting Swap Agreement Obligations of the Orthofix
Entities and other obligations under Swap Agreements, but only to the extent
such agreement is entered into for non-speculative purposes; provided that,
(i) no such Indebtedness owing pursuant to this clause (k) may be owed to a
Non-Loan Party, (ii) any amounts owing to a Loan Party pursuant to this
clause (k) shall be unsecured Intercompany Loans pledged to secure the Secured
Obligations in accordance with the terms of clause (c) preceding and (iii) all
such Indebtedness is unsecured unless such Swap Agreements are entered into with
JPMorgan Chase Bank, a Lender or any Affiliate of JPMorgan Chase Bank or a
Lender or Person that at the time such Swap Agreement was entered into was a
Lender or an Affiliate of a Lender, and in each case constitute Secured
Obligations;

(l)  so long as there exists no Event of Default both before and after giving
effect to the incurrence of such Indebtedness, Indebtedness incurred by the
Orthofix Entities up to an aggregate Dollar Amount of $10,000,000 outstanding at
any one time, provided that Orthofix‑Italy may not incur Indebtedness under this
clause (l);

(m)  so long as at the time such Indebtedness is incurred there exists no Event
of Default both before and after giving effect to the incurrence of such
Indebtedness, unsecured Indebtedness incurred by a Borrower so long (i) as such
Indebtedness

Credit Agreement (Orthofix), Page 70

--------------------------------------------------------------------------------

 

is not guaranteed by any other Orthofix Entity and (ii) after giving pro forma
effect to the incurrence of such Indebtedness and the repayment of any
Indebtedness in connection therewith, the Borrowers are in compliance with
Section 6.12; and

(n)  Indebtedness of the Orthofix Entities consisting of the financing of
insurance premiums in the ordinary course of business up to an aggregate amount
of all such Indebtedness for all Orthofix Entities outstanding at any one time
not to exceed the Dollar Amount of $1,000,000.

SECTION 6.02.  Liens.  No Loan Party will, nor will it permit any Orthofix
Entity to, create, incur, assume or permit to exist any Lien on any property or
asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including Accounts) or rights in respect of any thereof, except:

(a)  Liens created pursuant to any Loan Document;

(b)  Permitted Encumbrances;

(c)  any Lien on any property or asset of any Orthofix Entity existing on the
date hereof and set forth on Schedule 6.02 securing Indebtedness permitted by
Section 6.01 as described on Schedule 6.02 (and renewals and extensions of such
Indebtedness permitted by Section 6.01); provided that (i) such Lien shall not
apply to any other property or asset of such Orthofix Entity or any other
Orthofix Entity and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(d)  Liens on fixed or capital assets acquired, constructed or improved by any
Orthofix Entity; provided that (i) such Liens secure Indebtedness permitted by
clause (e) or, without duplication, clause (f) of Section 6.01, (ii) in the case
of Indebtedness permitted by clause (e)(i) of Section 6.01, such Liens and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and (iii) such
Liens shall not apply to any other property or assets of any Orthofix Entity;

(e)  Liens (i) arising solely by virtue of any contractual, statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and (ii) of a collecting bank arising in the ordinary course of business under
Section 4-208 or 4-210 of the UCC (or equivalent in a foreign jurisdiction) in
effect in the relevant jurisdiction covering only the items being collected
upon;

(f)  Liens granted by a Non-Loan Party in favor of a Loan Party in respect of
Indebtedness owed by such Non-Loan Party;

(g)  Liens on the assets and properties that are not Collateral of (i) the U.S.
Loan Parties to secure Indebtedness permitted under Section 6.01(l) up to an
aggregate amount of all such Indebtedness secured by such assets and properties
not to exceed the Dollar Amount of $5,000,000 at any time outstanding and
(ii) the UK Subsidiaries of the Company (including the UK Borrower), the Company
and the Non-Loan Parties to secure Indebtedness permitted under Section 6.01(l)
up to an aggregate amount of all such Indebtedness secured by such assets and
properties not to exceed the Dollar Amount of $10,000,000 at any time
outstanding;

(h)  Liens of the Orthofix Entities on insurance policies and the proceeds
thereof securing any financing of the premiums with respect thereto permitted
under the terms of this Agreement;

(i)  precautionary UCC filings (or equivalent filings or registrations in
foreign jurisdictions) by lessors under operating leases covering solely the
property subject to such leases;

(j)  (i) earnest money deposits in respect of any Permitted Acquisition and
(ii) deposits to secure indemnification obligations relating to any disposition
or Investment permitted by this Agreement;

(k)  Liens of sellers of goods to the any Orthofix Entity arising under
Article 2 of the UCC (or equivalent in foreign jurisdictions) in the ordinary
course of business, covering only the goods sold and securing only the unpaid
purchase price for such goods and related expenses;

(l)  any interest or title of a lessor or licensor under any lease or license
entered into by an Orthofix Entity in the ordinary course of its business and
covering only the assets so leased or licensed;

Credit Agreement (Orthofix), Page 71

--------------------------------------------------------------------------------

 

(m)  Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business of the Orthofix Entities; and

(n)  other Liens on the assets and properties that are not Collateral in an
aggregate amount not to exceed the Dollar Amount of $500,000 at any time
outstanding.

Notwithstanding the foregoing provision or any other provision in this Agreement
or in any Loan Document to the contrary, none of the Equity Interests of the
Subsidiaries of the Company shall be subject to any Lien at any time except for
Liens described in clause (a) of the definition of Permitted Encumbrances.

SECTION 6.03.  Fundamental Changes.

(a)  Except in connection with the Permitted Reorganization, no Loan Party will,
nor will it permit any Orthofix Entity to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Event of Default shall have occurred and be
continuing,

(i)  any Domestic Subsidiary of the Company may merge into the U.S. Borrower in
a transaction in which the U.S. Borrower is the surviving entity,

(ii)  any Domestic Subsidiary of the Company (other than the U.S. Borrower) may
merge into a Domestic Subsidiary of the Company that is a Loan Party in a
transaction in which such Loan Party is the surviving entity or the resulting
merged Person is a Loan Party,

(iii)  any Domestic Non-Loan Party may merge into another Domestic Non-Loan
Party,

(iv)  any Subsidiary of the Company organized in the UK may merge into the
UK Borrower in a transaction in which the UK Borrower is the surviving entity,

(v)  any UK Subsidiary of the Company (other than the UK Borrower) may merge
into any UK Subsidiary of the Company that is a Loan Party in a transaction in
which such Loan Party is the surviving entity or the resulting merged Person is
a Loan Party,

(vi)  any Foreign Subsidiary of the Company (other than a Borrower) may merge
into an Orthofix Entity organized in the same foreign jurisdiction as such
Foreign Subsidiary, but only so long as a Loan Party is the surviving entity if
either such Foreign Subsidiary is a Loan Party,

(vii)  any Orthofix Entity (other than the Borrowers) may merge with any Person
in connection with a Permitted Acquisition or other investment permitted by
Section 6.04, but only so long as a Loan Party is the surviving entity if any
party to such merger is a Loan Party;

(viii)  any Non-Loan Party may liquidate or dissolve if the Borrowers determine
in good faith that such liquidation or dissolution is in the best interests of
the Borrowers and is not materially disadvantageous to the Lenders and

(ix)  

(A)  any Domestic Subsidiary of the Company (other than the U.S. Borrower) that
has no assets, or that has sold, disposed of or otherwise transferred all of its
assets to a U.S. Loan Party may liquidate or dissolve, or

(B)  any UK Subsidiary of the Company (other than the UK Borrower) that is a
Loan Party that has no assets or that has sold, disposed of or otherwise
transferred all of its assets to a Loan Party may liquidate or dissolve;
provided that, notwithstanding the foregoing, no such liquidation or dissolution
shall be permitted unless the Administrative Agent shall continue to have, or
shall have concurrently therewith received, a first priority, perfected security
interest in 100% of the Equity Interests of the U.S. Borrower after giving
effect to such liquidation or dissolution, on terms and documentation
satisfactory to the Administrative Agent, including, without limitation, if
requested by the Administrative Agent, opinions of counsel.

Credit Agreement (Orthofix), Page 72

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, in each case of clauses (a)(i) through (a)(ix)
above, if any such transaction involves a Borrower or an Initial Subsidiary
Guarantor, such transaction shall only be permitted if the resulting Orthofix
Entity or Orthofix Entities are all owned 100% directly or indirectly by the
Company.

(b)  No Loan Party will, nor will it permit any Orthofix Entity to, engage in
any business other than businesses of the type conducted by the Orthofix
Entities on the date hereof and businesses reasonably related, ancillary or
incidental thereto.

(c)  Except in connection with the Permitted Reorganization and with respect to
Orthofix Limited only, the Permitted Operations, no Loan Party will permit any
Intermediate Level Company to (A) engage in any business or activity other than
the ownership of all of the outstanding Equity Interests of such Intermediate
Level Company’s direct Subsidiaries, the making or borrowing of Intercompany
Loans and in each case, activities incidental thereto, (B) own or acquire any
assets (other than Equity Interests of such Intermediate Level Company’s
Subsidiaries, Intercompany Loans permitted hereunder, Compliant Dividends in
accordance with the definition thereof and permitted to be paid under
Section 6.08(c), and the cash necessary to maintain its existence) or (C) incur
any liabilities (other than liabilities under the Loan Documents, Intercompany
Loans permitted hereunder, nonconsensual obligations imposed by operation of law
and liabilities reasonably incurred in connection with its maintenance of its
existence).

(d)  Except as permitted in connection with the Permitted Reorganization, no
Loan Party will, nor will it permit any Orthofix Entity to, create, form,
acquire or suffer to exist, any Domestic Subsidiaries or UK Subsidiaries, except
for

(i)  Domestic Subsidiaries or UK Subsidiaries of the Borrowers which are Wholly
Owned directly or indirectly by the Company and joined as Loan Parties in
accordance with the terms hereof,

(ii)  Domestic Subsidiaries or UK Subsidiaries of the Borrowers which are Wholly
Owned and Immaterial Subsidiaries, and which are Non-Loan Parties only so long
as they remain Immaterial Subsidiaries, and

(iii)  Domestic Subsidiaries or UK Subsidiaries of the Borrowers which are not
Wholly Owned and permitted to be formed, created or acquired in accordance with
the terms of Section 6.04, and which are Non-Loan Parties so long as they remain
non-Wholly Owned by the Company.

(e)  No Loan Party will, nor will it permit any Orthofix Entity to sell,
transfer, pledge or otherwise dispose of any Equity Interests in any of the
Borrowers or any of the Initial Subsidiary Guarantors.

(f)  No Loan Party will, nor will it permit any Orthofix Entity to, change its
fiscal year or any fiscal quarter from the basis in effect on the Effective Date
without the consent of the Administrative Agent (which consent shall not be
unreasonably withheld).

(g)  No Loan Party will, nor will it permit any Orthofix Entity to, change the
tax filing elections it has made under the Code.

SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  No
Loan Party will, nor will it permit any Orthofix Entity to, form any subsidiary
after the Effective Date, or purchase, hold or acquire (including pursuant to
any merger) any Equity Interests, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or consummate an Acquisition (collectively, “Investments”),
except:

(a)  cash and Permitted Investments, but only to the extent that such cash and
Permitted Investments of the Loan Parties, except Excluded Deposit Accounts, are
subject to control agreements in favor of the Administrative Agent for the
benefit of the Secured Parties or otherwise subject to a perfected security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties;

(b)  Investments in existence on the date hereof and described on Schedule 6.04;

(c)  Investments by the Orthofix Entities in Equity Interests in their
respective Subsidiaries, provided that (i)  any such Equity Interests held by a
Loan Party shall be pledged pursuant to the Security Agreement (subject to the
limitations applicable to Equity Interests of a Foreign Subsidiary referred to
in Section 5.13), and (ii) Investments made by Loan Parties in Non-Loan Parties
may only be made under this clause (c) to the extent of remaining Non-Loan Party
Available Funds on the date of such Investment (in each case determined without
regard to any write-downs or write-offs);

Credit Agreement (Orthofix), Page 73

--------------------------------------------------------------------------------

 

(d)  loans or advances among the Orthofix Entities, provided that (i)  any such
loans and advances owing to a Loan Party shall be evidenced by a promissory note
in form satisfactory to the Administrative Agent pledged pursuant to the
Security Agreement and such note and a duly completed and executed allonge
thereto in form satisfactory to the Administrative Agent shall be delivered to
the Administrative Agent promptly after execution thereof and (ii) loans and
advances made by Loan Parties to Non-Loan Parties may only be made under this
clause (d) to the extent of remaining Non-Loan Party Available Funds on the date
of such loan or advance (in each case determined without regard to any
write-downs or write-offs);

(e)  Guarantees constituting Indebtedness permitted by Section 6.01, provided
that Guarantees by Loan Parties of Indebtedness of Non-Loan Parties may only be
made under this clause (e) to the extent of remaining Non-Loan Party Available
Funds on the date of such Guarantee (in each case determined without regard to
any write-downs or write-offs);

(f)  loans or advances made by an Orthofix Entity to its employees in the
ordinary course of business for travel and entertainment expenses, relocation
costs and similar purposes up to a maximum of the Dollar Amount of $1,000,000 in
the aggregate at any one time outstanding for all Orthofix Entities;

(g)  notes payable, or stock or other securities issued by Account Debtors to an
Orthofix Entity pursuant to (i) negotiated agreements with respect to settlement
of such Account Debtor’s Accounts in the ordinary course of business or (ii) any
plan of reorganization or similar arrangement upon the bankruptcy or insolvency
of such Account Debtors;

(h)  Investments in the form of Swap Agreements permitted by Section 6.07;

(i)  Investments constituting deposits described in any of clauses (c) and (d)
of the definition of the term “Permitted Encumbrances” and Section 6.02(j);

(j)  Investments received in connection with the disposition of assets permitted
by Section 6.05;

(k)  Permitted Acquisitions and Investments held by a Person acquired in a
Permitted Acquisition to the extent that such Investment was not made in
contemplation of such Permitted Acquisition;

(l)  Investments relating to the licensing, commercialization, development,
marketing and distribution of orthopedic products (including Investments in
joint ventures entered into in connection with the licensing, commercialization,
development, marketing and distribution of orthopedic products) to the extent
capitalized, in an aggregate amount for the Orthofix Entities not to exceed
$7,500,000 in any fiscal year of the Company;

(m)  other Investments (together with the amounts paid pursuant to clause (j) of
the definition of Permitted Acquisition) not to exceed the Dollar Amount of
$15,000,000 in the aggregate over the term of this Agreement;

(n)  (i) bank deposits in the ordinary course of business, (ii) accounts
receivables owing if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary terms, (iii) endorsement
of negotiable instruments held for collection in the ordinary course of business
and (iv) lease, utility and other similar deposits in the ordinary course of
business;

(o)  Investments by any Orthofix Entity to the extent such Investments
constitute Capital Expenditures in such Orthofix Entity;

(p)  to the extent constituting Investments, contingent obligations (i) arising
with respect to customary indemnification obligations in connection with
Permitted Acquisitions or other Investments permitted by this Section 6.04 or in
favor of purchasers in connection with dispositions permitted under
Section 6.05, (ii) in respect of obligations to make Restricted Payments that
are permitted to be made under the terms of Section 6.08;

(q)  Investments not constituting loans or advances (i) among U.S. Loan Parties,
(ii) by any Foreign Subsidiary in any U.S. Loan Party, and (iii) by any Non-Loan
Party that is not a Subsidiary of the Borrowers in any other Non-Loan Party; and

(r)  Investments as a result of the Permitted Reorganization.

The amount of any Investment outstanding as of any time shall be the Dollar
Amount of the original cost of such Investment (which, in the case of any
Investment constituting the contribution of asset or property, shall be based on
the Borrower Representative’s good faith estimate of the fair market value of
such asset or property at the time such Investment is made) without any
adjustments for

Credit Agreement (Orthofix), Page 74

--------------------------------------------------------------------------------

 

increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment less the fair market value (as determined by the
Borrower in good faith) of all amounts received by or cash returned in respect
thereof, as disclosed to the Administrative Agent in the quarterly Compliance
Certificate.

SECTION 6.05.  Asset Sales.  No Loan Party will, nor will it permit any Orthofix
Entity to, sell, transfer, lease or otherwise dispose of any asset, including
any Equity Interest owned by it, nor will any Company and the Borrowers permit
any Subsidiary of the Company to issue any additional Equity Interest in such
Subsidiary (other than to another Borrower or another Subsidiary of the Company
in compliance with Section 6.04), except:

(a)  sales, transfers and dispositions of (i) Inventory in the ordinary course
of business, (ii) used, obsolete, worn out or surplus Equipment or property in
the ordinary course of business and (iii) cash and cash equivalents in
connection with a transaction permitted by the terms of this Agreement;

(b)  sales, transfers and dispositions of assets (i) among Loan Parties only,
provided that such sales, transfers or dispositions among Loan Parties are
permitted only so long as either (A) the transferee Loan Party is in the same
country as the transferor Loan Party or (B) the transferee is a U.S. Loan Party,
(ii) among Non-Loan Parties only and (iii) among the Orthofix Entities where
either (x) the transferor is a Loan Party and the transferee is a Non-Loan Party
or (y) the transferor is a U.S. Loan Party and the transferee is a Loan Party
that is a Foreign Subsidiary, provided that in each case under this
clause (iii), the aggregate book value of such assets sold or transferred on the
date of such sale or transfer (in each case determined without regard to any
write-downs or write-offs) shall not exceed the Non-Loan Party Available Funds
on such date;

(c)  sales, transfers and dispositions of Accounts (excluding sales or
dispositions in a factoring arrangement) in connection with the compromise,
settlement or collection thereof;

(d)  sales, transfers and dispositions of Permitted Investments;

(e)  dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Orthofix Entity;

(f)  so long as there exists no Default at the time of any such sale, lease,
transfer or disposition, sales, leases, transfers and other dispositions of
assets (other than (x) Equity Interests in any of the Borrowers and the Initial
Subsidiary Guarantors and (y) Equity Interests in any other Subsidiary unless,
in the case of sales under this clause (y), all Equity Interests in such
Subsidiary are sold) that are not permitted by any other clause of this Section,
provided that (i) the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (f) shall not
exceed the Dollar Amount of (A) $40,000,000 during any fiscal year of the
Company and (B) $60,000,000 in the aggregate over the term of this Agreement and
(ii) all sales, transfers, leases and other dispositions permitted under this
clause (f) shall be made for fair value and at least 70% cash consideration;

(g)  sales, leases, transfers and other dispositions of assets in connection
with the Permitted Reorganization;

(h)  the termination of Swap Agreements permitted by Section 6.07;

(i)  transactions permitted under Section 6.03(a), transactions constituting
Restricted Payments made pursuant to and in accordance with the provisions of
Section 6.08, and transactions constituting Investments permitted under
Section 6.04;

(j)  the factoring or disposition of receivables by Orthofix-Italy in the
ordinary course of business;

(k)  non-exclusive licenses, sublicenses, leases or subleases granted to third
parties in the ordinary course of business not interfering with the business of
the Orthofix Entities;

(l)  forgiveness or discounting, on a non-recourse basis and in the ordinary
course of business, of past due accounts in connection with the collection or
compromise thereof or the settlement of delinquent accounts or in connection
with the bankruptcy or reorganization of suppliers or customers;

(m)  the abandonment of intellectual property rights which, in the reasonable
good faith determination of the Borrower Representative, are no longer used or
useful to the business of any Orthofix Entity; and

Credit Agreement (Orthofix), Page 75

--------------------------------------------------------------------------------

 

(n)  sales or disposals of Equity Interests of any Foreign Subsidiary that is
not a Borrower or an Initial Subsidiary Guarantor in order to qualify a member
of the board of directors (or equivalent governing body) of such Person if and
to the extent required by applicable law.

SECTION 6.06.  Sale and Leaseback Transactions.  No Loan Party will, nor will it
permit any Orthofix Entity to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property.

SECTION 6.07.  Swap Agreements.  No Loan Party will, nor will it permit any
Orthofix Entity to, enter into any Swap Agreement, except Swap Agreements
entered into to hedge or mitigate risks to which any Orthofix Entity has actual
exposure (other than those in respect of Equity Interests of any Orthofix
Entity), and for non-speculative purposes, and only so long as (a) all such
agreements are unsecured unless such Swap Agreement is entered into with
JPMorgan Chase Bank, a Lender or an Affiliate of JPMorgan Chase Bank or a Lender
and constitute Secured Obligations, (b) no Indebtedness under any Swap Agreement
may be owed to a Non-Loan Party other than an Intermediate Level Company, and
(c) any amounts owing to a Loan Party pursuant to this Section 6.07 shall be
unsecured Intercompany Loans pledged to secure the Secured Obligations in
accordance with the terms of Section 6.01(c).

SECTION 6.08.  Restricted Payments; Certain Payments of Indebtedness.  No Loan
Party will, nor will it permit any Orthofix Entity to, declare or make, or agree
to declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except:

(a)  the Company may declare and pay dividends with respect to its common stock
payable solely in additional shares of its common stock;

(b)  the Subsidiaries of the Borrowers may declare and make any Restricted
Payments described in clauses (i) and (ii) of the definition of Restricted
Payments ratably to their direct holders of their Equity Interests;

(c)  so long as there exists no Default at the time of each such Compliant
Dividend and immediately after giving effect thereto, the Subsidiaries of the
Company may declare and pay Compliant Dividends ratably to their direct holders
of their Equity Interests;

(d)   so long as (A) there exists no Default at the time of each Restricted
Payment and immediately after giving effect thereto, and (B) after giving pro
forma effect to the payment of any such Restricted Payment, (i) the Total
Leverage Ratio shall not be more than 2.00 to 1.00, the Company may make any
Restricted Payment and (ii) the Total Leverage Ratio shall not be more than 2.50
to 1.00, any Orthofix Entity may pay any earnout permitted by Section 6.01(i);

(e)  Restricted Payments in connection with the Permitted Reorganization;

(f)  payment of regularly scheduled interest and principal payments as and when
due in respect of any Subordinated Indebtedness, other than (i) payments in
respect of the Subordinated Indebtedness prohibited by the subordination
provisions thereof, (ii) principal and interest payments on Subordinated
Indebtedness owed to Persons that are not Orthofix Entities after the occurrence
and during the continuance of an Event of Default and (iii) after the occurrence
and during the continuance of an Event of Default, payments in respect of
Intercompany Loans owed by (x) any one or more Loan Parties to any Non-Loan
Party and (y) any Orthofix Entity to any non-Wholly Owned Orthofix Entity;

(g)  any Loan Party may make Restricted Payments to a Non-Loan Party to the
extent that there are remaining Non-Loan Party Available Funds on the date such
Restricted Payment is made;

(h)  any Loan Party may make any Restricted Payment constituting a payment on
Intercompany Loans to any other Loan Party;

(i)  any Non-Loan Party may make a Restricted Payment to another Non-Loan Party
or a Loan Party; and

(j)  the Company may (i)  issue Equity Interests in the Company, (ii) purchase
Equity Interests in the Company from present or former officers or employees of
any Orthofix entity upon the death, disability or termination of employment of
such officer or employee, provided that no Default or Event of Default then
exists or would result therefrom and the aggregate amount of payments made under
this clause (j)(ii) shall not exceed $1,000,000 during any fiscal year of the
Company.

Credit Agreement (Orthofix), Page 76

--------------------------------------------------------------------------------

 

SECTION 6.09.  Transactions with Affiliates.  No Loan Party will, nor will it
permit any Orthofix Entity to sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates or any
Non-Loan Parties, except (a) transactions that are at prices and on terms and
conditions not less favorable to such Orthofix Entity or Loan Party,
respectively, than could be obtained on an arm’s-length basis from unrelated
third parties, (b) transactions between or among the Loan Parties not involving
any other Non-Loan Party or other Affiliate, (c) as otherwise specifically
permitted by this Agreement, (d) any issuances by the Company of Equity
Interests, awards or grants of equity securities, stock options and stock
ownership plans approved by the Company’s board of directors, (e) transactions
not involving an agreement amount in excess of $1,000,000 in the aggregate for
all such transactions outstanding at any time and (f) the payment of reasonable
fees to directors of any Orthofix Entity who are not employees of such Orthofix
Entity, and compensation and employee benefit arrangements paid to, and
indemnities provided for the benefit of, directors, officers or employees of the
Orthofix Entities in the ordinary course of business.

SECTION 6.10.  Restrictive Agreements.  No Loan Party will, nor will it permit
any Orthofix Entity directly or indirectly to enter into, incur or permit to
exist any agreement or other consensual arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Orthofix Entity to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary of the Company to pay dividends or other distributions
with respect to any Equity Interests or to make or repay loans or advances to
any Borrower or any other Orthofix Entity or to Guarantee Indebtedness of any
other Orthofix Entity; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by any Requirement of Law or by any Loan
Document, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.10 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), or at the time any Subsidiary becomes a
Subsidiary of the Company, so long as such agreement was not entered into solely
in contemplation of such Person becoming a Subsidiary of the Company, (iii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of any property pending such sale, provided such
restrictions and conditions apply only to such property that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (v) clause (a)
of the foregoing shall not apply to customary provisions in leases, licenses and
contracts restricting the assignment thereof, (vi) clause (a) of the foregoing
shall not apply with respect to software and other intellectual property
licenses pursuant to which an Orthofix Entity is the licensee of the relevant
software or intellectual property, as the case may be (in which case, any such
prohibition or limitation shall relate only to the assets subject to the
applicable licenses), (vii) clause (b) of the foregoing shall not apply to
agreements relating to Indebtedness of any Non-Loan Party permitted to be
incurred hereunder by such Non-Loan Party (in which case any such prohibit or
limitation shall relate only to such Non-Loan Party) and (viii) clauses (a) and
(b) of the foregoing shall not apply with respect to provisions contained in
joint venture agreements or similar agreements entered into in the ordinary
course of business and permitted by the terms of this Agreement, so long as in
each case such provisions are applicable only to such joint venture, its assets
and any equity interests therein.

SECTION 6.11.  Amendment of Material Documents.  Except in connection with the
Permitted Reorganization, no Loan Party will, nor will it permit any Orthofix
Entity to, amend, modify or waive any of its rights under (a) (i) any agreement
relating to any Subordinated Indebtedness or (ii) any Intercompany Loan, in each
case, without the consent of the Administrative Agent to the extent any such
amendment, modification or waiver would be adverse to the Lenders or (b) its
charter, articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents, without the consent of the Required Lenders, to the extent
any such amendment, modification or waiver would be adverse to the Lenders in
any material respect.

SECTION 6.12.  Financial Covenants.

(a)  Interest Coverage Ratio.  The Company and the other Loan Parties will not
permit the Interest Coverage Ratio, for any period of four consecutive fiscal
quarters, to be less than 3.00:1.00 as of the last day of such four fiscal
quarter period.

(b)  Total Leverage Ratio.  The Company and the other Loan Parties will not
permit the Total Leverage Ratio, on the last day of any fiscal quarter, to be
greater than 3.00:1.00.

SECTION 6.13.  Accounts.  Set forth on Schedule 6.13 is a complete and accurate
list of all checking, savings or other accounts (including securities accounts)
of the Orthofix Entities at any bank or other financial institution, or any
other account where money is or may be deposited or maintained with any Person
(other than Excluded Deposit Accounts) as of the Effective Date.  At any time on
or after the Effective Date, no Loan Party will, nor will it permit any of the
(a) Subsidiaries of the Company organized in the U.S. or (b) any UK
Subsidiaries, to, open, maintain or otherwise have any checking, savings or
other accounts (including securities accounts) at any bank or other financial
institution, or any other account where money is or may be deposited or
maintained with any Person, other than (i) deposit accounts that are subject to
a Deposit Account Control Agreement (as such term is defined in the Security
Agreement), (ii) securities accounts that are subject to a Securities Account
Control Agreement (as such term is defined in the

Credit Agreement (Orthofix), Page 77

--------------------------------------------------------------------------------

 

Security Agreement), (iii) Excluded Deposit Accounts, (iv) cash collateral
accounts required by the terms of this Agreement and the other Loan Documents
and (v) other deposit accounts, so long as at any time the balance in any such
account does not exceed the Dollar Amount of $500,000 and the aggregate balance
in all such accounts does not exceed the Dollar Amount of $1,500,000.

SECTION 6.14.  Domestic Subsidiaries.  No Loan Party will, nor will it permit
any Orthofix Entity to (i) form or acquire any Domestic Subsidiary that is not
also made a direct or indirect Subsidiary of the U.S. Borrower or the UK
Borrower or (ii) acquire material assets located in the United States in a
Permitted Acquisition other than assets that will be held by a Loan Party other
than the Company.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)  the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)  the Borrowers shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

(c)  any representation, warranty or certification made or deemed made by or on
behalf of any Orthofix Entity in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect when made or deemed
made, provided that (i) if such representation, warranty or certification by its
terms is made only as of a specified date it shall prove to be incorrect on such
specified date, and (ii) if such representation, warranty or certification is
not subject to any materiality qualifier, then such representation, warranty or
certification shall prove to have been materially incorrect when made or deemed
made;

(d)  any Orthofix Entity shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.02(a), 5.03 (with respect to a
Loan Party’s existence and except as provided for in connection with the
Permitted Reorganization), 5.08, 5.15 or in Article VI;

(e)  any Orthofix Entity shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement or any other Loan Document
(other than those specified in clause (a), (b) or (d)), and if such breach or
failure to comply is capable of cure, such failure shall continue unremedied for
a period of (i) 10 days after the earlier of (x) any Responsible Officer’s
knowledge of such breach or failure to comply and (y) notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of Section 5.01, 5.02 (other than
Section 5.02(a)), 5.03(a)(i), 5.03(b), 5.04, 5.06, 5.07, 5.10, 5.11 or 5.13 of
this Agreement or (ii) 30 days after the earlier of (x) any Responsible
Officer’s knowledge of such breach or failure to comply and (y) notice thereof
from the Administrative Agent (which notice will be given at the request of any
Lender) if such breach relates to terms or provisions of any other Section of
this Agreement or of any other Loan Document;

(f)  any Orthofix Entity shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness
(other than subordinated Intercompany Loans owed by any Loan Party), when and as
the same shall become due and payable;

(g)  any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of customary non-default mandatory prepayment events,
such as asset dispositions, casualty and condemnation events, or issuances of
debt or equity, if such transaction is permitted hereunder and under the
documents providing for such Indebtedness;

Credit Agreement (Orthofix), Page 78

--------------------------------------------------------------------------------

 

(h)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of an Orthofix Entity or its debts, or of a substantial part of its
assets, under any Debtor Relief Law or federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Orthofix Entity or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed or unstayed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;

(i)  any Orthofix Entity shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Debtor Relief Law or federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for such Orthofix Entity or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(j)  any Orthofix Entity shall become generally unable, admit in writing its
inability, or publicly declare its intention not to, or fail generally, to pay
its debts as they become due;

(k)  one or more judgments for the payment of money in an aggregate amount in
excess of the Dollar Amount of $1,000,000 shall be rendered against any Orthofix
Entity or any combination of Orthofix Entities and the same shall remain
undischarged for a period of sixty (60) consecutive days during which execution
shall not be bonded or effectively stayed, or any writ or warrant of attachment
or execution or similar process is issued or levied against any material portion
of the assets of any Orthofix Entity to enforce any such judgment and is not
released, vacated or fully bonded within thirty (30) days after its issue or
levy or any Orthofix Entity shall fail within sixty (60) days to discharge one
or more non-monetary judgments or orders which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgments or orders, in any such case, are not stayed on appeal and being
appropriately contested in good faith by proper proceedings diligently pursued;

(l)  (i) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of the Orthofix Entities in
an aggregate amount exceeding $2,500,000 and/or (ii) any Orthofix Entity shall
have been notified that any of them has, in relation to a Foreign Pension Plan,
incurred a debt or other liability under section 75 or 75A of the United Kingdom
Pensions Act 1995, or has been issued with a contribution notice or financial
support direction (as those terms are defined in the United Kingdom Pensions Act
2004), or otherwise is liable to pay an amount which, when aggregated with all
other amounts required to be paid to Foreign Pension Plans by the Orthofix
Entities, exceeds the Dollar Amount of $2,500,000;

(m)  a Change in Control shall occur;

(n)  the Loan Guaranty or any Obligation Guaranty shall fail to remain in full
force or effect other than as permitted pursuant to Section 9.02, or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty or any Obligation Guaranty, or any Loan Guarantor shall fail
to comply with any of the terms or provisions of the Loan Guaranty or any
Obligation Guaranty to which it is a party, or any Loan Guarantor shall deny
that it has any further liability under the Loan Guaranty or any Obligation
Guaranty to which it is a party, or any Orthofix Entity or Affiliate of any
Orthofix Entity shall make that assertion, or such Loan Guarantor, Orthofix
Entity or Affiliate shall give notice to such effect, including, but not limited
to notice of termination delivered pursuant to Section 10.08 or any notice of
termination delivered pursuant to the terms of any Obligation Guaranty;

(o)  (i) except as permitted by the terms of any Loan Document, (x) any
Collateral Document shall for any reason fail to create a valid security
interest in any material portion of the Collateral purported to be covered
thereby, or (y) any Lien attached to any material portion of the Collateral
securing any Secured Obligation shall cease to be a perfected, first priority
Lien except as permitted by Section 6.02, or (ii) any Lien purported to be
created under any Collateral Document shall be asserted by any Orthofix Entity
or any of their Affiliates not to be, a valid and perfected Lien on any material
Collateral, with a priority required hereby,

(p)  any Collateral Document other than as permitted hereunder shall fail to
remain in full force or effect or any action shall be taken to discontinue or to
assert the invalidity or unenforceability of any Collateral Document;

(q)  any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Orthofix
Entity or any of their Affiliates shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction that
evidences its assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms);

Credit Agreement (Orthofix), Page 79

--------------------------------------------------------------------------------

 

(r)  (i) any Orthofix Entity loses its CMS Certification Number, National
Provider Identifier or other authorizations required to bill Medicaid, Medicare
or any other Third Party Payor or shall be temporarily or permanently excluded
from, or have payments suspended under (A) any Medicaid Provider Agreement,
Medicaid Certification, Medicare Provider Agreement or Medicare Certification or
(B) any Medical Reimbursement Program or (C) any other Third Party Payor
Arrangement, which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, or (ii) any Health Care Permit of
any one or more Orthofix Entities shall be revoked suspended or otherwise
terminated or fail to be renewed which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;

(s)  any Orthofix Entity is criminally indicted or convicted under any law
(excluding misdemeanors) that may reasonably be expected to lead to a forfeiture
of any property of  such Orthofix Entity having a fair market value in excess of
the Dollar Amount of $1,000,000; or

(t)  (i) the subordination provisions of any Subordinated Indebtedness (the
“Subordination Provisions”) of any of the Intercompany Loans owing by any Loan
Party or any other Subordinated Indebtedness constituting Material Indebtedness
of any Orthofix Entity shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
Orthofix Entity party thereto or any other holder of such Subordinated
Indebtedness, or (ii) any Orthofix Entity or any other holder of such
Subordinated Indebtedness shall, directly or indirectly, disavow or contest in
any manner the effectiveness, validity or enforceability of any of the
Subordination Provisions;

then, and in every such event (other than an event with respect to an Orthofix
Entity described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower
Representative, take either or both of the following actions, at the same or
different times:  (i) terminate the Commitments, whereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, but ratably as among the Classes of Loans and the
Loans of each Class at the time outstanding, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), whereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers; and in the case of
any event with respect to an Orthofix Entity described in clause (h) or (i) of
this Article, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrowers accrued hereunder, shall automatically
become due and payable, in each case without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers.  Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the request of the Required Lenders shall,
increase the rate of interest applicable to the Loans and other Obligations as
set forth in this Agreement and exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

SECTION 8.01.  Appointment.

(a)  Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf.  The provisions of this
Article (other than Section 8.06) are solely for the benefit of the
Administrative Agent and the Lenders (including the Swingline Lender and the
Issuing Bank), and the Loan Parties and other Orthofix Entities shall not have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” as used herein or in any other Loan
Documents (or any similar term) with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

(b)  The Administrative Agent in its capacity as such shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacities as a potential provider of Banking Services or Swap
Agreements) and each Issuing Bank hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such

Credit Agreement (Orthofix), Page 80

--------------------------------------------------------------------------------

 

Issuing Bank for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by any of the Loan Parties or any other Person to secure
any of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co agents, sub agents and attorneys in fact appointed
by the Administrative Agent pursuant to Section 8.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article VII and Article IX (including Section 9.03(c), as
though such co agents, sub agents and attorneys in fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

SECTION 8.02.  Rights as a Lender.  The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Orthofix
Entity or any Affiliate thereof as if it were not the Administrative Agent
hereunder.

SECTION 8.03.  Duties and Obligations.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and, (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Orthofix Entity that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower Representative or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

SECTION 8.04.  Reliance.  The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 8.05.  Actions through Sub-Agents.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

SECTION 8.06.  Resignation.  Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower Representative.  Upon any such resignation, the Required Lenders shall
have the right subject to the consent of the Borrowers (except during the
existence of an Event of Default), which such consent shall not be unreasonably
withheld or delayed, to appoint a successor.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by its

Credit Agreement (Orthofix), Page 81

--------------------------------------------------------------------------------

 

successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents.  The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor, unless otherwise agreed by the Borrowers and such
successor.  Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Banks
and the Borrowers, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents,
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duly or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and
each Issuing Bank.  Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article,
Section 2.16(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub‑agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.

SECTION 8.07.  Non-Reliance.

(a)  Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities.  Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the U.S. securities laws concerning the Borrowers and their
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.

(b)  Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and other Orthofix Entities and will rely
significantly upon the Loan Parties’ and the other Orthofix Entities’ books and
records, as well as on representations of the Loan Parties’ and the other
Orthofix Entities’ personnel and that the Administrative Agent undertakes no
obligation to update, correct or supplement the Reports; (iv) it will keep all
Reports confidential and strictly for its internal use, not share the Report
with any Loan Party, other Orthofix Entity or any other Person except as
otherwise permitted pursuant to this Agreement; and (v) without limiting the
generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

Credit Agreement (Orthofix), Page 82

--------------------------------------------------------------------------------

 

(c)  Each Lender hereby acknowledges and agrees that outside legal counsel to
the Administrative Agent in connection with the preparation, negotiation,
execution, delivery and administration (including any amendments, waivers and
consents) of this Agreement and the other Loan Documents is acting solely as
counsel to the Administrative Agent and is not acting as counsel to any Lender
(other than the Administrative Agent and its Affiliates) in connection with this
Agreement, the other Loan Documents or any of the transactions contemplated
hereby or thereby.

SECTION 8.08.  Other Agency Titles.   No Arranger shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such.  Without limiting the foregoing, none
of such Lenders shall have or be deemed to have a fiduciary relationship with
any Lender.  Each Lender hereby makes the same acknowledgments with respect to
the relevant Lenders in their respective capacities as Arrangers, as applicable,
as it makes with respect to the Administrative Agent in the preceding paragraph.

SECTION 8.09.  Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.   (a) The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender.  The Administrative Agent shall have
the exclusive right on behalf of the Lenders to enforce the payment of the
principal of and interest on any Loan after the date such principal or interest
has become due and payable pursuant to the terms of this Agreement.

(b)  In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
UCC.  Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents.  Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents.  In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized, and hereby granted a power of attorney, to execute and
deliver on behalf of the Secured Parties any Loan Documents necessary or
appropriate to grant and perfect a Lien on such Collateral in favor of the
Administrative Agent on behalf of the Secured Parties.

ARTICLE IX

Miscellaneous

SECTION 9.01.  Notices.

(a)  Except in the case of notices and other communications expressly permitted
to be given by telephone or Electronic Systems (and subject in each case to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(i)  if to any Loan Party, to it in care of the Borrower Representative at:

3451 Plano Parkway
Lewisville, TX 75056
Attention: Maritza V. Royall

Email: MaritzaRoyal@Orthofix.com

Telecopy No.: (214) 937-2761

with a copy to

3451 Plano Parkway
Lewisville, TX 75056
Attention: General Counsel

Email: jeffschumm@orthofix.com

Telecopy No.: (214) 937-2759

Credit Agreement (Orthofix), Page 83

--------------------------------------------------------------------------------

 

(ii)  if to the Administrative Agent in connection with a Borrowing Request from
the U.S. Borrower made in Dollars to JPMorgan Chase Bank at:

10 South Dearborn, Floor L2S

Chicago, IL, 60603-2300, United States

Attention: Nanette Wilson

Phone:    312-385-7084

Facsimile: 888-292-9533

Jpm.agency.cri@jpmorgan.com

(iii)  if to the Administrative Agent in connection with a Borrowing Request for
the UK Borrower or Loans made in Foreign Currencies to:

J.P. Morgan Europe Limited

Loans Agency 6th floor

25 Bank Street, Canary Wharf

London E14 5JP

United Kingdom

Attention: Loans Agency

Facsimile:  +44 20 7777 2360

Email: Loan_and_agency_London@jpmorgan.com

with a copy to JPMorgan Chase Bank, N.A. at

10 South Dearborn, Floor L2S

Chicago, IL, 60603-2300, United States

Attention: Nanette Wilson

Phone:    312-385-7084

Facsimile: 888-292-9533

Jpm.agency.cri@jpmorgan.com

(iv)  if to JPMorgan Chase Bank as Issuing Bank, to it at

10 South Dearborn, Floor L2S

Chicago, IL, 60603-2300, United States

Attention: Nanette Wilson

Phone:    312-385-7084

Facsimile: 888-292-9533

Jpm.agency.cri@jpmorgan.com

or, if to any other Issuing Bank, at such contact information provided by such
Issuing Bank;

(v)  if to JPMorgan Chase Bank as Swingline Lender, to it at

10 South Dearborn, Floor L2S

Chicago, IL, 60603-2300, United States

Attention: Nanette Wilson

Phone:    312-385-7084

Facsimile: 888-292-9533

Jpm.agency.cri@jpmorgan.com

or, if to any other Swingline Lender, at such contact information provided by
such Swingline Lender;

(vi)  if to any other Lender, to it at its address or fax number set forth in
its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours for the recipient,
such notice or communication shall be deemed to have been given at the opening
of

Credit Agreement (Orthofix), Page 84

--------------------------------------------------------------------------------

 

business on the next Business Day of the recipient, or (iii) delivered through
Electronic Systems to the extent provided in paragraph (b) below shall be
effective as provided in such paragraph.

(b)  Notices and other communications to the Lenders hereunder may be delivered
or furnished by Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or to compliance and no Default certificates delivered
pursuant to Section 5.01 unless otherwise agreed by the Administrative Agent and
the applicable Lender.  Each of the Administrative Agent and the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by Electronic Systems
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise proscribes, all such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient, and (ii) posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient.

(c)  Any party hereto may change its address, facsimile number or e-mail address
for notices and other communications hereunder by notice to the other parties
hereto.

(d)  Electronic Systems.

(i)  Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks®, Syndtrak, ClearPar® or a substantially similar Electronic System.

(ii)  Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Borrower or the other Loan Parties, any other Orthofix Entity,
any Lender, the Issuing Bank or any other Person or entity for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Borrower’s, any Loan Party’s, any other Orthofix Entity’s, or the
Administrative Agent’s transmission of communications through an Electronic
System.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party and/or any other Orthofix Entity pursuant to any Loan Document
or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

SECTION 9.02.  Waivers; Amendments.

(a)  No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party or other Orthofix Entity
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

(b)  Subject to the other provisions of this Section 9.02, neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended or modified except (i) in the case of this Agreement, pursuant
to an agreement or agreements in writing entered into by the Borrowers and the
Required Lenders or (ii) in the case of any other Loan

Credit Agreement (Orthofix), Page 85

--------------------------------------------------------------------------------

 

Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall

(A)  increase the Commitment of any Lender without the written consent of such
Lender (including any such Lender that is a Defaulting Lender),

(B)  reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender (including any
such Lender that is a Defaulting Lender) directly affected thereby, provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend Section 2.12(c) or to waive any obligation of the Borrowers to pay
interest or letter of credit fees at the rate provided for in Section 2.12(c) or
(ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or LC Disbursement or to reduce any fee payable hereunder,

(C)  postpone any scheduled date of payment of the principal amount of any Loan
or LC Disbursement (excluding voluntary and mandatory prepayments), or any date
for the payment of any interest, fees or other Obligations payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender (including any such Lender that is a Defaulting Lender) directly
affected thereby,

(D)  change Section 2.17(b) or (d) in a manner that would alter the manner in
which payments are shared, without the written consent of each Lender (other
than any Defaulting Lender) directly and adversely affected thereby,

(E)  change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders (or Lenders of any Class) required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (other than any
Defaulting Lender) directly affected thereby,

(F)  amend the definition of “Agreed Currency” set forth in Section 1.01 without
the written consent of each Lender directly affected thereby,

(G)  release all or substantially all the Guarantors from their obligations
under the Loan Guaranty or Obligation Guaranty (except as otherwise permitted
herein or in the other Loan Documents), without the written consent of each
Lender directly affected thereby (other than any Defaulting Lender), or

(H)  except as provided in clause (d) of this Section or in any Collateral
Document, release all or substantially all of the Collateral without the written
consent of each Lender directly affected thereby (other than any Defaulting
Lender);

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Swingline Lender or the
Issuing Bank hereunder without the prior written consent of the Administrative
Agent, the Swingline Lender or the Issuing Bank, as the case may be (it being
understood that any amendment to Section 2.19 shall require the consent of the
Administrative Agent, the Swingline Lender and the Issuing Bank).  The
Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04.  Any amendment, waiver or
other modification of this Agreement or any other Loan Document that by its
terms affects the rights or duties under this Agreement of the Lenders of one or
more Classes (but not the Lenders of any other Class), may be effected by an
agreement or agreements in writing entered into by the Borrowers and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time.

(c)  Notwithstanding the foregoing or any other provision in this Agreement or
any other Loan Document to the contrary, if the Administrative Agent and the
Borrowers acting together identify any omission, mistake, typographical error,
inconsistency or other defect in any provision of this Agreement or any other
Loan Document, then the Administrative Agent and the Borrowers shall be
permitted to amend, modify or supplement such provision to cure such omission,
mistake, typographical error, inconsistency or other defect, and such amendment
shall become effective without any further action or consent of any other party
to this Agreement.

(d)  Notwithstanding the foregoing or any other provision in this Agreement or
any other Loan Document to the contrary, the Lenders and the Issuing Bank hereby
irrevocably authorize the Administrative Agent to, and the Administrative Agent
will, upon the request of the Borrowers, release (or in the case of clause (iv)
below, subordinate) any Liens granted to the

Credit Agreement (Orthofix), Page 86

--------------------------------------------------------------------------------

 

Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all of the Commitments, payment and satisfaction in full in cash
of all Secured Obligations (other than (x) Unliquidated Obligations and (y)
Banking Services Obligations and Swap Obligations as to which arrangements
satisfactory to the Administrative Agent, and the relevant Person owed such
Banking Services Obligations or Swap Obligations, as applicable, shall have been
made), and the cash collateralization of all Unliquidated Obligations in a
manner satisfactory to each affected Lender, (ii) constituting property being
sold or disposed of if the Loan Party disposing of such property certifies to
the Administrative Agent that the sale or disposition is made in compliance with
the terms of this Agreement (and the Administrative Agent may rely conclusively
on any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of constitutes 100% of the Equity Interests of a
Subsidiary, the Administrative Agent is authorized to release any Loan Guaranty
or Obligation Guaranty provided by such Subsidiary, (iii) constituting property
leased to a Loan Party under a lease which has expired or been terminated in a
transaction permitted under this Agreement, (iv) as required to effect any sale
or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII,
(v) in connection with the Permitted Reorganization or (vi) granted to or held
by the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 6.02(d).  Any such release shall not
in any manner discharge, affect, or impair the Obligations or any Liens (other
than those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.
Any execution and delivery by the Administrative Agent of documents in
connection with any such release shall be without recourse to or warranty by the
Administrative Agent.  Upon request by the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the applicable Loan Guaranty
or Obligation Guaranty pursuant to this Section 9.02(d).  In each case as
specified in this Section 9.02(d), the Administrative Agent will, at the
Borrower Representative’s expense (and each Lender irrevocably authorizes the
Administrative Agent to), (x) deliver to the applicable Loan Party any
Collateral in the Administrative Agent’s possession following the release of
such Collateral and (y) execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Loan Guaranty, in each
case in accordance with the terms of the Loan Documents and this Section
9.02(d).

(e)  Notwithstanding the foregoing or any other provision in this Agreement or
any other Loan Document to the contrary, the Administrative Agent, the Borrower
Representative and the Company, may, without the input or consent of the
Required Lenders or any other Lender, effect amendments to, or waiver of, or
release of, this Agreement or any other Loan Document, as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the Permitted
Reorganization.

(f)  Notwithstanding the foregoing or any other provision in this Agreement or
any other Loan Document to the contrary, the Administrative Agent, the Borrower
and each Incremental Lender, may, without the input or consent of the Required
Lenders or any other Lender, execute any Incremental Amendment or otherwise
effect amendments to this Agreement or any other Loan Document as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
any Incremental Commitments in connection with the provisions of Section 2.08(e)
through (h).

(g)  Notwithstanding the foregoing or any other provision in this Agreement or
any other Loan Document to the contrary, the Administrative Agent, the Borrower
Representative, Orthofix‑Italy and each Italy Sub-Facility Lender, may, without
the input or consent of the Required Lenders or any other Lender, effect
amendments to this Agreement or any other Loan Document as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of Section 2.25.

(h)  Notwithstanding the foregoing or any other provision in this Agreement or
any other Loan Document to the contrary, the Administrative Agent and the
Borrower Representative, may, without the input or consent of the Required
Lenders or any other Lender, effect amendments to this Agreement or any other
Loan Document, as may be necessary or appropriate, in the opinion of the
Administrative Agent,  in connection with the addition or replacement of an
Issuing Bank  or the addition or replacement of the Swingline Lender.

(i)  If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but has not been
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers, the
Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrowers shall pay to
such Non‑Consenting Lender in same day funds on the day of such replacement (1)
all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the

Credit Agreement (Orthofix), Page 87

--------------------------------------------------------------------------------

 

Borrowers hereunder to and including the date of termination, including without
limitation payments due to such Non-Consenting Lender under Sections 2.14 and
2.16, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.15 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

SECTION 9.03.  Expenses; Indemnity; Damage Waiver.

(a)  The Loan Parties, jointly and severally, shall pay all (i) reasonable and
invoiced out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of one
counsel and one local counsel in each specialty and relevant jurisdiction for
the Administrative Agent, in connection with the syndication and distribution
(including, without limitation, via the internet or through an Electronic
System) of the credit facilities provided for herein, the preparation and
administration of the Loan Documents and any amendments, modifications or
waivers of the provisions of the Loan Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) reasonable and
invoiced out‑of‑pocket expenses incurred by the Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder, (iii) out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, the Issuing Bank or the Swingline
Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or the Swingline Lender, in connection
with the enforcement, collection or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) reasonable
and invoiced out-of-pocket expenses incurred by any Lender, including the fees,
charges and disbursements of one counsel and one local counsel in each specialty
and relevant jurisdiction for the Lenders, taken as a whole, and in the case of
an actual or perceived conflict of interest, one additional counsel in each
specialty and relevant jurisdiction to each group of Lenders similarly situated
taken as a whole, in connection with the enforcement, collection or protection
of its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.  Expenses being reimbursed by the Loan Parties under this Section
include, without limiting the generality of the foregoing, fees, costs and
expenses incurred in connection with:

(A)  appraisals and insurance reviews;

(B)  field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent;

(C)  background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the reasonable discretion of the
Administrative Agent;

(D)  Taxes, fees and other charges for lien and title searches and other actions
to perfect, protect, and continue the Administrative Agent’s Liens;

(E)  sums paid or incurred to take any action required of any Loan Party or
other Orthofix Entity under the Loan Documents that such Loan Party or other
Orthofix Entity fails to pay or take; and

(F)  forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing fees, costs and expenses may be charged to the Borrowers as
Revolving Loans, all as described in Section 2.17(c).

(b)  The Loan Parties, jointly and severally, shall indemnify the Administrative
Agent, the Issuing Bank, each Arranger and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
(including, without limitation, reasonable and documented out-of-pocket fees,
charges and disbursements of one primary counsel and one local counsel in each
specialty and in each relevant jurisdiction for the Indemnitees taken as a whole
in connection with indemnification claims arising out of the same facts or
circumstances, and, solely in the case of an actual or perceived conflict of
interest, as reasonably determined by the affected Indemnitee (based upon the
advice of counsel to such Indemnitee), one additional counsel in each specialty
and relevant jurisdiction to each group of affected Indemnitees similarly
situated taken as a whole), incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of the Loan Documents or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a

Credit Agreement (Orthofix), Page 88

--------------------------------------------------------------------------------

 

Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any other Orthofix Entity, or any
Environmental Liability related in any way to an Orthofix Entity, (iv) the
failure of a Loan Party to deliver to the Administrative Agent the required
receipts or other required documentary evidence with respect to a payment made
by such Loan Party for Taxes pursuant to Section 2.16, (v) the disclosure of
Confidential Healthcare Information to the Administrative Agent or any Lender in
violation of Section 9.21, or (vi) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not
such claim, litigation, investigation or proceeding is brought by any Loan
Party, other Orthofix Entity or their respective equity holders, Affiliates,
creditors or any other third Person and whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses are determined by final and nonappealable judgment of a court of
competent jurisdiction to (A) have arisen or resulted from (x) the gross
negligence, bad faith or willful misconduct of such Indemnitee or (y) a breach
in bad faith of a material obligation of such Indemnitee or any of its
Affiliates or (B) not have resulted from an act or omission from any of the
Borrowers, the Guarantors or any of their Affiliates and have been brought by an
Indemnitee against another Indemnitee (other than against the Administrative
Agent, the Swingline Lender, the Issuing Bank or the Arrangers in their
capacities or fulfilling their respective roles as an arranger or agent or any
similar role hereunder). WITHOUT LIMITATION OF THE FOREGOING, IT IS THE
INTENTION OF THE BORROWERS AND THE BORROWERS AGREE THAT THE FOREGOING
INDEMNITIES SHALL APPLY TO EACH INDEMNITEE WITH RESPECT TO LOSSES, CLAIMS,
DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES (INCLUDING, WITHOUT
LIMITATION, ALL EXPENSES OF LITIGATION OR PREPARATION THEREFORE IN ACCORDANCE
WITH CLAUSES (iii) AND (iv) OF SECTION 9.03(a)) WHICH IN WHOLE OR IN PART ARISE
OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY OTHER) INDEMNITEE. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.

(c)  To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof), the Swingline
Lender or the Issuing Bank (or any Related Party of any of the foregoing) under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Swingline Lender or the Issuing Bank (or any Related
Party of any of the foregoing), as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Borrowers’ failure to pay any such amount shall not relieve the Borrowers of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, penalty, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent, the
Swingline Lender or the Issuing Bank in its capacity as such.

(d)  To the extent permitted by applicable law, no Loan Party or other Orthofix
Entity shall assert, and each Loan Party hereby waives, on behalf of itself and
each other Orthofix Entity any claim against any Indemnitee, (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), except for damages that are determined by final and
nonappealable judgment of a court of competent jurisdiction to have arisen or
resulted from the bad faith or willful misconduct of such Indemnitee or (ii) on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this paragraph (d) shall relieve any Loan Party of any obligation it
may have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.

(e)  All amounts due under this Section shall be payable promptly but not later
than five days after written demand therefor.

SECTION 9.04.  Successors and Assigns.

(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the Arrangers, the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

Credit Agreement (Orthofix), Page 89

--------------------------------------------------------------------------------

 

(b)  (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

(A)  the Borrower Representative, provided such consent will not be unreasonably
withheld and that the Borrower Representative shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof, and provided further that no consent of the Borrower Representative
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;

(B)  the Administrative Agent; and

(C)  the Issuing Bank; and

(D)  the Swingline Lender.

(ii)  Assignments shall be subject to the following additional conditions:

(A)  except in the case of an assignment to a Lender, an Affiliate of a Lender,
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than the
Dollar Amount of $5,000,000 unless each of the Borrower Representative and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower Representative shall be required if an Event of Default has occurred
and is continuing;

(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)  the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500;

(D)  the assignee must be capable of lending in each of the Agreed Currencies to
each of the U.S. Borrower and the UK Borrower; and

(E)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the other
Orthofix Entities and their Related Parties or their respective securities) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.

For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender and
its Parent, (c) company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person or relative(s) thereof; provided
that, such company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (i) has not been established for the primary
purpose of acquiring any Loans or Commitments, (ii) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (iii) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business; provided that upon
the occurrence of an Event of Default, any Person (other than a Lender) shall be
an Ineligible Institution if after giving effect to any proposed assignment to
such Person, such Person would hold more than 25% of the

Credit Agreement (Orthofix), Page 90

--------------------------------------------------------------------------------

 

then outstanding Aggregate Revolving Exposure or aggregate Commitments, as the
case may be or (d) each of the Borrowers, the other Loan Parties, each other
Orthofix Entity and any of Affiliates of each the foregoing.

(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)  The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v)  Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04, 2.05(d) or (e),
2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)  Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Swingline Lender or the Issuing Bank, sell participations to one or
more banks or other entities (a “Participant”) other than an Ineligible
Institution in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged; (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (iii) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  The Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Sections 2.16(f) and (h)
(it being understood that the documentation required under Section 2.16(f) shall
be delivered to the participating Lender and the information and documentation
required under Section 2.16(h) will be delivered to the Borrower Representative
and the Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.17 and 2.18 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.14 or 2.16 with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.18(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.17(d) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an

Credit Agreement (Orthofix), Page 91

--------------------------------------------------------------------------------

 

agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement or any other Loan Document (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement, notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic
Execution.  (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

(b)  Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.  The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby or thereby shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.  THIS
WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

SECTION 9.07.  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Credit Agreement (Orthofix), Page 92

--------------------------------------------------------------------------------

 

SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured.  The applicable
Lender shall notify the Borrower Representative and the Administrative Agent of
such set-off or application, provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such set-off or
application under this Section.  The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.

(a)  The Loan Documents (other than those containing a contrary express choice
of law provision) shall be governed by and construed in accordance with the
internal laws (and not the law of conflicts) of the State of New York, but
giving effect to federal laws applicable to national banks.

(b)  Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any U.S. federal or New York
state court sitting in New York, New York in any action or proceeding arising
out of or relating to any Loan Documents, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such state court or, to the extent
permitted by law, in such federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.

(c)  Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.  EACH UK BORROWER AND OTHER
FOREIGN SUBSIDIARY OF THE COMPANY HEREBY IRREVOCABLY APPOINTS THE BORROWER
REPRESENTATIVE AS ITS AGENT FOR SERVICE OF PROCESS IN ANY PROCEEDING IN
CONNECTION WITH THIS AGREEMENT AND THE LOAN DOCUMENTS, AND AGREES THAT SERVICE
OF PROCESS IN ANY SUCH PROCEEDING MAY BE MADE BY MAILING OR DELIVERING A COPY
THEREOF TO IT CARE OF THE BORROWER REPRESENTATIVE IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 9.01.

SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of, and not to
disclose to any Person, the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being

Credit Agreement (Orthofix), Page 93

--------------------------------------------------------------------------------

 

understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and who are either subject to
customary confidentiality obligations of employment or professional practice, or
who agree to be bound by the terms of this paragraph (or language substantially
similar to this Section)), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by any
Requirement of Law or by any subpoena or similar legal process, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (x) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (y) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties, the other Orthofix Entities and their obligations, (g) with
the consent of the Borrower Representative, (h) to any Person providing a
Guarantee of all or any portion of the Secured Obligations, or (i) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, the
Issuing Bank or any Lender on a non-confidential basis from a source other than
the Borrowers that is not, to the knowledge of the Administrative Agent, the
Issuing Bank or any Lender, subject to contractual or fiduciary confidentiality
obligations owing to any Orthofix Entity.  For the purposes of this Section,
“Information” means all confidential information received from or on behalf of
the Orthofix Entities relating to the Orthofix Entities or their business, other
than any such information that is available to the Administrative Agent, the
Issuing Bank or any Lender on a non-confidential basis prior to disclosure by
the Borrowers from a source other than the Borrowers that is not, to the
knowledge of the Administrative Agent, the Issuing Bank or any Lender, subject
to contractual or fiduciary confidentiality obligations owing to any Orthofix
Entity and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION 9.12)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWERS, THE OTHER LOAN PARTIES AND ORTHOFIX
ENTITIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS
THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL
NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWERS, OTHER THE LOAN
PARTIES AND ORTHOFIX ENTITIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

SECTION 9.13.  Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any margin stock (as defined in Regulation U of the Board) for the repayment
of the Borrowings provided for herein.  Anything contained in this Agreement to
the contrary notwithstanding, neither the Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrowers in violation of any Requirement of
Law.

SECTION 9.14.  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.

SECTION 9.15.  Disclosure.  Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with, any of the Loan Parties, any of the other
Orthofix Entities and their respective Affiliates.

Credit Agreement (Orthofix), Page 94

--------------------------------------------------------------------------------

 

SECTION 9.16.  Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control.  Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

SECTION 9.17.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.18.  Marketing Consent.  The Borrowers hereby authorize JPMorgan Chase
Bank, J.P. Morgan Securities LLC, each Lender and each of their respective
Affiliates, at their respective sole expense, but without any prior approval by
the Borrowers, to publish such tombstones and such other similar and customary
marketing materials in respect of this Agreement as each may from time to time
determine in its sole discretion.  The foregoing authorization shall remain in
effect with respect to any such Person unless the Borrower Representative
notifies such Person in writing that such authorization is revoked.

SECTION 9.19.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrowers acknowledge and agree that:  (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s‑length
commercial transactions between each Borrower and its Affiliates, on the one
hand, and the Arrangers, the Lenders and their Affiliates, on the other hand,
(B) each Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Arrangers, the Lenders and their respective
Affiliates are and have been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, have not been, are not, and
will not be acting as an advisor, agent or fiduciary for the Borrowers or any of
their Affiliates, or any other Person and (B) no Arranger or Lender, or any of
their respective Affiliates, has any obligation to the Borrowers or any of their
Affiliates with respect to the transactions contemplated hereby except, in the
case of a Lender, those obligations expressly set forth herein and in the other
Loan Documents; and (iii) each of the Arrangers, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their Affiliates,
and no Arranger or Lender, or any of their respective Affiliates has any
obligation to disclose any of such interests to the Borrowers or their
Affiliates.  To the fullest extent permitted by law, the Borrowers hereby waive
and release any claims that they may have against each of the Arrangers, the
Lenders and their Affiliates with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

SECTION 9.20.  No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder. Without limiting the foregoing, none
of such Lenders shall have or be deemed to have a fiduciary relationship with
any Lender. The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Administrative Agent) authorized to act for, any other Lender.

SECTION 9.21.  Protected Health Information.  During the term of this Agreement,
the Administrative Agent and the Lenders may be involved in field examinations
and other visits, inspections, examinations and discussions with the Borrower
Representative, any other Orthofix Entity or  a Subsidiary.  Such
involvement  by the Administrative Agent or any Lender shall not be considered a
request for the disclosure of any Protected Health Information or other
confidential information relating to healthcare patients (collectively, the
“Confidential Healthcare Information”), unless (a) the Lenders have made a
written request for such information, (b) the Lenders have entered into a
business associate agreement to cover the use and disclosure of such
Confidential Healthcare Information by, to, or for the benefit of the Lenders
and (c) the Lenders and the Borrower Representative have determined that such
use and disclosure will not violate any laws, regulations or ordinances intended
to protect the privacy rights of healthcare patients, including, without
limitation, HIPAA.  Each of the Borrower Representative, Borrowers and
Subsidiaries hereby acknowledge the foregoing and represent that they will not
disclose Confidential Healthcare Information to the Administrative Agent or any
Lender except to the extent permitted under this Section and by applicable law.

Credit Agreement (Orthofix), Page 95

--------------------------------------------------------------------------------

 

ARTICLE X

Loan Guaranty

SECTION 10.01.  Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Obligation Guaranty) hereby agrees that it is jointly and
severally liable for, and, as a primary obligor and not merely as surety,
absolutely, unconditionally and irrevocably guarantees to the Secured Parties,
the prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations and all costs
and expenses, including, without limitation, all court costs and reasonable
attorneys’ and paralegals’ fees and expenses paid or incurred by the
Administrative Agent, the Issuing Bank and the Lenders in endeavoring to collect
all or any part of the Secured Obligations from, or in prosecuting any action
against, any Borrower, any Loan Guarantor or any other guarantor of all or any
part of the Secured Obligations (such costs and expenses, together with the
Secured Obligations, collectively the “Guaranteed Obligations”; provided,
however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Loan Guarantor of (or grant of security interest by any Loan
Guarantor to support, as applicable) any Excluded Swap Obligations of such Loan
Guarantor for purposes of determining any obligations of any Loan
Guarantor).  Each Loan Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed in whole or in part without notice to or further
assent from it, and that it remains bound upon its guarantee notwithstanding any
such extension or renewal.  All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.

SECTION 10.02.  Guaranty of Payment.  This Loan Guaranty is a guaranty of
payment and not of collection.  Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank or any Lender to sue any Borrower or
any Loan Guarantor, or any other guarantor of, or any other Person obligated
for, all or any part of the Guaranteed Obligations (each, an “Obligated Party”),
or otherwise to enforce its payment against any collateral securing all or any
part of the Guaranteed Obligations.

SECTION 10.03.  No Discharge or Diminishment of Loan Guaranty.  (a) Except as
otherwise provided for herein, the obligations of each Loan Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including:  (i) any claim of
waiver, release, extension, renewal, settlement, surrender, alteration or
compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
any Borrower or any other Obligated Party liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Obligated Party or their assets, or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff or other rights which any Loan Guarantor may have
at any time against any Obligated Party, the Administrative Agent, the Issuing
Bank, any Lender or any other Person, whether in connection herewith or in any
unrelated transactions.

(a)  The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

(b)  Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent, the Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection or invalidity of any indirect or direct security for the
obligations of any Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).

SECTION 10.04.  Defenses Waived.  To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of any Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of any Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party or any other Person.  Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder.  The Administrative Agent
may, at its election, foreclose on

Credit Agreement (Orthofix), Page 96

--------------------------------------------------------------------------------

 

any Collateral held by it by one or more judicial or nonjudicial sales, accept
an assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Loan Guarantor under
this Loan Guaranty, except to the extent the Guaranteed Obligations have been
fully and indefeasibly paid in cash.  To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

SECTION 10.05.  Rights of Subrogation.  No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank and the
Lenders.

SECTION 10.06.  Reinstatement; Stay of Acceleration.  If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of any
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

SECTION 10.07.  Information.  Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, the Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08.  Termination.  Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrowers based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor.  Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations.  Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under Article VII hereof as
a result of any such notice of termination.

SECTION 10.09.  Taxes.

(a)  Withholding Taxes; Gross-Up; Payments Free of Taxes.  Each payment of the
Guaranteed Obligations will be made by each Loan Guarantor without withholding
for any Taxes, unless such withholding is required by law.  If any Loan
Guarantor determines, in its sole discretion exercised in good faith, that it is
so required to withhold Taxes, then such Loan Guarantor may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law.  If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Guarantor shall be increased
(without duplication as to any additional amounts paid under Section 2.16) as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives the amount it would
have received had no such withholding been made.

(b)  Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been paid additional amounts by a Loan Guarantor pursuant to
this Section 10.09, it shall pay to such Loan Guarantor an amount equal to such
refund (but only to the extent of payments made under this Section 10.09 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such Loan Guarantor, upon the request of such party, shall repay to
such party the amount paid over pursuant to this paragraph (b) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such party is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (b), in no event will the party be required to pay any amount to a
Loan Guarantor pursuant to this paragraph (b) the payment of which would place
the party in a less favorable net

Credit Agreement (Orthofix), Page 97

--------------------------------------------------------------------------------

 

after-Tax position than the party would have been in if the Tax giving rise to
such refund had not been deducted, withheld or otherwise imposed and the
additional amounts giving rise to such refund had never been paid.  This
paragraph (b) shall not be construed to require any party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Loan Guarantor or any other Person.

SECTION 10.10.  Maximum Liability.  Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.  In determining the
limitations, if any, on the amount of any Loan Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such Loan
Guarantor may have under this Loan Guaranty, any other agreement or applicable
law shall be taken into account.

SECTION 10.11.  Contribution.

(a)  To the extent that any Loan Guarantor shall make a payment under this Loan
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Loan Guarantor,
exceeds the amount which otherwise would have been paid by or attributable to
such Loan Guarantor if each Loan Guarantor had paid the aggregate Guaranteed
Obligations satisfied by such Guarantor Payment in the same proportion as such
Loan Guarantor’s “Allocable Amount” (as defined below) (as determined
immediately prior to such Guarantor Payment) bore to the aggregate Allocable
Amounts of each of the Loan Guarantors as determined immediately prior to the
making of such Guarantor Payment, then, following indefeasible payment in full
in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.

(b)  As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.

(c)  This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.

(d)  The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.

(e)  The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Administrative Agent and the Issuing Bank, of
the Commitments and all Letters of Credit issued hereunder and the termination
of this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations.

SECTION 10.12.  Liability Cumulative.  The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

SECTION 10.13.  Keepwell.   Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guarantee in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.13 or otherwise under this Loan Guaranty voidable under applicable
law relating to fraudulent

Credit Agreement (Orthofix), Page 98

--------------------------------------------------------------------------------

 

conveyance or fraudulent transfer, and not for any greater amount).  Except as
otherwise provided herein, the obligations of each Qualified ECP Guarantor under
this Section 10.13 shall remain in full force and effect until the termination
of all Swap Obligations.  Each Qualified ECP Guarantor intends that this
Section 10.13 constitute, and this Section 10.13 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

ARTICLE XI

The Borrower Representative.

SECTION 11.01.    Appointment; Nature of Relationship.   Orthofix Holdings, Inc.
is hereby appointed by each of the Borrowers as its contractual representative
(herein referred to as the “Borrower Representative”) hereunder and under each
other Loan Document, and each of the Borrowers irrevocably authorizes the
Borrower Representative to act as the contractual representative of such
Borrower with the rights and duties expressly set forth herein and in the other
Loan Documents.  The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article
XI.  Additionally, the Borrowers hereby appoint the Borrower Representative as
their agent to receive all of the proceeds of the Loans in the Funding Account,
at which time the Borrower Representative shall promptly disburse such Loans to
the appropriate Borrower, provided that, in the case of a Revolving Loan, such
amount shall not exceed the Availability.  The Administrative Agent and the
Lenders, and their respective officers, directors, agents or employees, shall
not be liable to the Borrower Representative or any Borrower for any action
taken or omitted to be taken by the Borrower Representative or the Borrowers
pursuant to this Section 11.01.

SECTION 11.02.  Powers.   The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto.  The Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lenders to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.

SECTION 11.03.  Employment of Agents.   The Borrower Representative may execute
any of its duties as the Borrower Representative hereunder and under any other
Loan Document by or through authorized officers.

SECTION 11.04.  Notices.  Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default or Event of Default hereunder,
refer to this Agreement, describe such Default or Event of Default, and state
that such notice is a “notice of default”.  In the event that the Borrower
Representative receives such a notice, the Borrower Representative shall give
prompt notice thereof to the Administrative Agent and the Lenders.  Any notice
provided to the Borrower Representative hereunder shall constitute notice to
each Borrower on the date received by the Borrower Representative.

SECTION 11.05.  Successor Borrower Representative.  Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative.  The Administrative Agent shall give prompt written
notice of such resignation to the Lenders.

SECTION 11.06.  Execution of Loan Documents.  The Borrowers hereby empower and
authorize the Borrower Representative, on behalf of the Borrowers, to execute
and deliver to the Administrative Agent and the Lenders the Loan Documents and
all related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents,
including, without limitation, the Compliance Certificates.  Each Borrower
agrees that any action taken by the Borrower Representative or the Borrowers in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Borrower Representative of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Borrowers.

SECTION 11.07.  Reporting.  Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of any certificate or report required hereunder or requested by the Borrower
Representative on which the Borrower Representative shall rely to prepare the
Compliance Certificate required pursuant to the provisions of this Agreement.

[Signature Page Follows]

 

 

 

Credit Agreement (Orthofix), Page 99

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

BORROWERS:

ORTHOFIX HOLDINGS, INC.

 

By:  /s/ Maritza V. Royall                            
Name:  Maritza V. Royall                            
Title:  VP, Tax & Treasury                          

VICTORY MEDICAL LIMITED

By:  /s/ Maritza V. Royall                            
Name:  Maritza V. Royall                            
Title:  Director                                              

GUARANTORS:

ORTHOFIX INTERNATIONAL N.V.

By:  /s/ Douglas C. Rice                              
Name:  Douglas C. Rice                              
Title:  Chief Financial Officer                     

COLGATE MEDICAL LIMITED

By:  /s/ Maritza V. Royall                            
Name:  Maritza V. Royall                            
Title:  Director                                              

Credit Agreement (Orthofix), Signature Page

--------------------------------------------------------------------------------

 

 

SWIFTSURE MEDICAL LIMITED

By:  /s/ Maritza V. Royall                            
Name: Maritza V. Royall                            
Title:  Director                                              

ORTHOFIX UK LTD

By:  /s/ Maritza V. Royall                            
Name:  Maritza V. Royall                            
Title:  Director                                              

ORTHOFIX INC.

By:  /s/ Maritza V. Royall                            
Name: Maritza V. Royall                            
Title:  VP, Tax & Treasury                          

BLACKSTONE MEDICAL, INC.

By:  /s/ Maritza V. Royall                            
Name:  Maritza V. Royall                            
Title:  VP, Tax & Treasury                          

OSTEOGENICS INC.

By:  /s/ Maritza V. Royall                            
Name: Maritza V. Royall                            
Title:  VP, Tax & Treasury                          

AMEI TECHNOLOGIES INC.

By:  /s/ Maritza V. Royall                            
Name: Maritza V. Royall                            
Title:  VP, Tax & Treasury                          

Credit Agreement (Orthofix), Signature Page

--------------------------------------------------------------------------------

 

 

NEOMEDICS, INC.

By:  /s/ Maritza V. Royall                            
Name:  Maritza V. Royall                            
Title:  VP, Tax & Treasury                          

Credit Agreement (Orthofix), Signature Page

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A., individually, and as Administrative Agent, Swingline
Lender and Issuing Bank

By:  /s/ Gregory T. Martin                            
Name:  Gregory T. Martin                            
Title:  Executive Director                             

Credit Agreement (Orthofix), Signature Page

--------------------------------------------------------------------------------

 

 

COMPASS BANK dba BBVA COMPASS, as a Lender

By:  /s/ Gerardo Garza                                          
Name:  Gerardo Garza                                         
Title:  Senior Vice President                         

Credit Agreement (Orthofix), Signature Page

--------------------------------------------------------------------------------

 

 

SunTrust Bank, as a Lender

By:  /s/ Michael Monk                                    
Name:  Michael Monk                                   
Title:  Director                                              

Credit Agreement (Orthofix), Signature Page

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as a Lender

By:  /s/ Heath Lipson                                    
Name:  Heath Lipson                                   
Title:  SVP                                                   

Credit Agreement (Orthofix), Signature Page

--------------------------------------------------------------------------------

 

 

BANK OF THE WEST, as a Lender

By:  /s/ William A. Burzynski                      
Name:  William A. Burzynski                       
Title:  Vice President                                     

Credit Agreement (Orthofix), Signature Page

--------------------------------------------------------------------------------

 

 

DNB Capital LLC,

with DNB Bank ASA Grand Canyon as designated

funder for loans to a UK Borrower, as a Lender



By:

/s/ Nikolai A. Nachamkin  

Name:

Nikolai A. Nachamkin  

Title:

Senior Vice President 

 

 

By:

/s/ Cathleen Buckley  

Name:

Cathleen Buckley  

Title:

Senior Vice President  

 

 

 

Credit Agreement (Orthofix), Signature Page

--------------------------------------------------------------------------------

 

COMMITMENT SCHEDULE

 

Lender

Commitment

JPMorgan Chase Bank, N.A.

$25,000,000

Compass Bank d/b/a

BBVA Compass

$25,000,000

SunTrust Bank

$25,000,000

Bank of America, N.A.

$20,000,000

Bank of the West

$20,000,000

DNB Capital LLC

$10,000,000

Total

$125,000,000

 

 

 

Commitment Schedule



 

--------------------------------------------------------------------------------

 

SCHEDULE 3.05

1.Leased Properties

 

 

a)

Lessee:

Street Address:

Orthofix, Inc.

3451 Plano Parkway, Lewisville, TX 75056

 

 

State:

Texas

 

 

County:

Denton

2.Location of Tangible Personal Property

 

 

a)

Loan Parties:

Street Address:

Company and all U.S. Loan Parties

3451 Plano Parkway, Lewisville, TX 75056

 

 

State:

Texas

 

 

County:

Denton

 

 

 

 

 

b)

Loan Parties:

Street Address:

All UK Loan Parties (property is leased by Orthofix Limited)

5 Burney Court, Cordwallis Park, Maidenhead, Berkshire, England, SL6 7BU

 

 

Region:

South East

 

 

County:

Berkshire

 

 

District:

Windsor and Maidenhead

3.Intellectual Property

a)Patents

 

Application No.

Patent 
No.

Current Owner

Title

Country

Application Date

Grant Date

Status

933409

933409

AMEI Technologies Inc.

Design #1 - AMEI - IMPLANTABLE GROWTH STIMULATOR
Design #2 - AMEI - HAND-HELD PROGRAMMER/MONITOR

France

29-Jun-93

29-Jun-93

Granted

08/742512

5743844

AMEI Technologies Inc.

AMEI - HIGH EFFICIENCY PULSED ELECTROMAGNETIC FIELD (PEMF) STIMULATION THERAPY
METHOD AND SYSTEM

United States

1-Nov-96

28-Apr-98

Granted

09/033045

6261221

AMEI Technologies Inc.

AMEI - FLEXIBLE COIL PULSED ELECTROMAGNETIC FIELD (PEMF) STIMULATION THERAPY
SYSTEM

United States

2-Mar-98

17-Jul-01

Granted

09/033032

6132362

AMEI Technologies Inc.

AMEI - PULSED ELECTROMAGNETIC FIELD (PEMF) STIMULATION THERAPY SYSTEM WITH
BI-PHASIC COIL

United States

2-Mar-98

17-Oct-00

Granted

04107778.9

HK1065496

AMEI Technologies Inc.

AMEI - PULSED ELECTROMAGNETIC FIELD (PEMF) STIMULATION THERAPY SYSTEM WITH
BI-PHASIC COIL

Hong Kong

8-Oct-04

1-Apr-10

Granted

08/846649

6117575

AMEI Technologies Inc.

AMEI - BATTERY COMPARTMENT

United States

1-May-97

12-Sep-00

Granted

09/084525

6024691

AMEI Technologies Inc.

AMEI - CERVICAL COLLAR WITH INTEGRATED ELECTRICAL CIRCUITRY FOR ELECTROMAGNETIC
FIELD THERAPY

United States

26-May-98

15-Feb-00

Granted

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Application No.

Patent 
No.

Current Owner

Title

Country

Application Date

Grant Date

Status

10/135662

6839595

AMEI Technologies Inc.

AMEI - PEMF STIMULATOR FOR TREATING OSTEOPOROSIS AND STIMULATING TISSUE GROWTH

United States

29-Apr-02

4-Jan-05

Granted

2339285

2339285

AMEI Technologies Inc.

AMEI - PEMF TREATMENT FOR OSTEOPOROSIS AND TISSUE GROWTH STIMULATION

Canada

30-Jul-99

10-Mar-09

Granted

99937623.9

1100582

AMEI Technologies Inc.

AMEI - PEMF TREATMENT FOR OSTEOPOROSIS AND TISSUE GROWTH STIMULATION

Great Britain

30-Jul-99

15-Jun-05

Granted

99937623.9

E297786

AMEI Technologies Inc.

AMEI - PEMF TREATMENT FOR OSTEOPOROSIS AND TISSUE GROWTH STIMULATION

Austria

30-Jul-99

15-Jun-05

Granted

99937623.9

1100582

AMEI Technologies Inc.

AMEI - PEMF TREATMENT FOR OSTEOPOROSIS AND TISSUE GROWTH STIMULATION

France

30-Jul-99

15-Jun-05

Granted

99937623.9

69925839.1

AMEI Technologies Inc.

AMEI - PEMF TREATMENT FOR OSTEOPOROSIS AND TISSUE GROWTH STIMULATION

Germany

30-Jul-99

15-Jun-05

Granted

99937623.9

1100582

AMEI Technologies Inc.

AMEI - PEMF TREATMENT FOR OSTEOPOROSIS AND TISSUE GROWTH STIMULATION

Italy

30-Jul-99

15-Jun-05

Granted

99937623.9

1100582

AMEI Technologies Inc.

AMEI - PEMF TREATMENT FOR OSTEOPOROSIS AND TISSUE GROWTH STIMULATION

Spain

30-Jul-99

15-Jun-05

Granted

09/526136

6678562

AMEI Technologies Inc.

AMEI - COMBINED TISSUE/BONE GROWTH STIMULATOR AND EXTERNAL FIXATION DEVICE

United States

14-Mar-00

13-Jan-04

Granted

00990389.9

1248659

AMEI Technologies Inc.

AMEI - COMBINED TISSUE/BONE GROWTH STIMULATOR AND EXTERNAL FIXATION DEVICE

Denmark

27-Dec-00

26-Apr-06

Granted

00990389.9

1248659

AMEI Technologies Inc.

AMEI - COMBINED TISSUE/BONE GROWTH STIMULATOR AND EXTERNAL FIXATION DEVICE

Germany

27-Dec-00

26-Apr-06

Granted

00990389.9

1248659

AMEI Technologies Inc.

AMEI - COMBINED TISSUE/BONE GROWTH STIMULATOR AND EXTERNAL FIXATION DEVICE

Greece

27-Dec-00

26-Apr-06

Granted

00990389.9

1248659

AMEI Technologies Inc.

AMEI - COMBINED TISSUE/BONE GROWTH STIMULATOR AND EXTERNAL FIXATION DEVICE

Portugal

27-Dec-00

26-Apr-06

Granted

00990389.9

1248659

AMEI Technologies Inc.

AMEI - COMBINED TISSUE/BONE GROWTH STIMULATOR AND EXTERNAL FIXATION DEVICE

Spain

27-Dec-00

26-Apr-06

Granted

2009/05629

2009/05629

AMEI Technologies Inc.

AMEI - ENCOMPASSING EXTERNAL FIXATION DEVICE WITH INCORPORATED PEMF COIL

South Africa

13-Mar-08

27-Oct-10

Granted

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Application No.

Patent 
No.

Current Owner

Title

Country

Application Date

Grant Date

Status

00990389.9

1248659

AMEI Technologies Inc.

AMEI - COMBINED TISSUE/BONE GROWTH STIMULATOR AND EXTERNAL FIXATION DEVICE

Austria

27-Dec-00

26-Apr-06

Granted

00990389.9

1248659

AMEI Technologies Inc.

AMEI - COMBINED TISSUE/BONE GROWTH STIMULATOR AND EXTERNAL FIXATION DEVICE

Netherlands

27-Dec-00

26-Apr-06

Granted

00990389.9

1248659

AMEI Technologies Inc.

AMEI - COMBINED TISSUE/BONE GROWTH STIMULATOR AND EXTERNAL FIXATION DEVICE

Sweden

27-Dec-00

26-Apr-06

Granted

00990389.9

1248659

AMEI Technologies Inc.

AMEI - COMBINED TISSUE/BONE GROWTH STIMULATOR AND EXTERNAL FIXATION DEVICE

Italy

27-Dec-00

26-Apr-06

Granted

00990389.9

1248659

AMEI Technologies Inc.

AMEI - COMBINED TISSUE/BONE GROWTH STIMULATOR AND EXTERNAL FIXATION DEVICE

France

27-Dec-00

26-Apr-06

Granted

00990389.9

1248659

AMEI Technologies Inc.

AMEI - COMBINED TISSUE/BONE GROWTH STIMULATOR AND EXTERNAL FIXATION DEVICE

Great Britain

27-Dec-00

26-Apr-06

Granted

12/047588

 

AMEI Technologies Inc.

AMEI - ENCOMPASSING EXTERNAL FIXATION DEVICE WITH INCORPORATED PEMF COIL

United States

13-Mar-08

 

Filed

08743826.3

 

AMEI Technologies Inc.

AMEI - ENCOMPASSING EXTERNAL FIXATION DEVICE WITH INCORPORATED PEMF COIL

European Patent Convention

13-Mar-08

 

Filed

2008225057

2008225057

AMEI Technologies Inc.

AMEI - ENCOMPASSING EXTERNAL FIXATION DEVICE WITH INCORPORATED PEMF COIL

Australia

13-Mar-08

8-Jun-12

Granted

2009-553767

5450104

AMEI Technologies Inc.

AMEI - ENCOMPASSING EXTERNAL FIXATION DEVICE WITH INCORPORATED PEMF COIL

Japan

13-Mar-08

10-Jan-14

Granted

10-2009-7018434

1514851

AMEI Technologies Inc.

AMEI - ENCOMPASSING EXTERNAL FIXATION DEVICE WITH INCORPORATED PEMF COIL

Republic of Korea

13-Mar-08

17-Apr-15

Granted

10/080642

7089060

AMEI Technologies Inc.

AMEI - METHODS OF STIMULATING CELL RECEPTOR ACTIVITY USING ELECTROMAGNETIC
FIELDS

United States

22-Feb-02

8-Aug-06

Granted

09/015715

5950628

AMEI Technologies Inc.

AMEI - INFLATABLE WEARABLE TRACTION DEVICE

United States

29-Jan-98

14-Sep-99

Granted

09/875315

6635025

AMEI Technologies Inc.

AMEI - TRACTION DEVICE ADJUSTMENT MECHANISM AND METHOD

United States

5-Jun-01

21-Oct-03

Granted

10/453835

6974432

AMEI Technologies Inc.

AMEI - TRACTION DEVICE ADJUSTMENT MECHANISM AND METHOD

United States

3-Jun-03

13-Dec-05

Granted

09/875332

6533740

AMEI Technologies Inc.

AMEI - LIFTING MECHANISM FOR A TRACTION DEVICE

United States

5-Jun-01

18-Mar-03

Granted

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Application No.

Patent 
No.

Current Owner

Title

Country

Application Date

Grant Date

Status

10/335694

6776767

AMEI Technologies Inc.

AMEI - TRACTION DEVICE AND ASSOCIATED LIFTING MECHANISMS

United States

2-Jan-03

17-Aug-04

Granted

10/453305

6746413

AMEI Technologies Inc.

AMEI - CANTING MECHANISM FOR AN AMBULATORY SUPPORT DEVICE

United States

3-Jun-03

8-Jun-04

Granted

10/154695

7074201

AMEI Technologies Inc.

AMEI - MEASUREMENT DEVICE FOR FITTING A BRACING DEVICE

United States

23-May-02

11-Jul-06

Granted

11/408617

8409202

AMEI Technologies Inc.

AMEI - DRIVE SYSTEMS AND DEVICES INCORPORATING DRIVE SYSTEMS

United States

21-Apr-06

2-Apr-13

Granted

12/047677

8167880

AMEI Technologies Inc.

AMEI - ADJUSTABLE FIXATION DEVICES INCORPORATING DRIVE SYSTEMS

United States

13-Mar-08

1-May-12

Granted

10/370823

6997892

AMEI Technologies Inc.

AMEI - AMBULATORY CYCLIC TRACTION DEVICE

United States

20-Feb-03

14-Feb-06

Granted

10/713880

7001351

AMEI Technologies Inc.

AMEI - BRACE WITH INTEGRATED LUMBAR SUPPORT SYSTEM

United States

13-Nov-03

21-Feb-06

Granted

10/407052

7070572

AMEI Technologies Inc.

AMEI - DYNAMICALLY ADJUSTABLE STABILIZATION BRACE

United States

3-Apr-03

4-Jul-06

Granted

10/393541

7276038

AMEI Technologies Inc.

AMEI - FIELD ADJUSTABLE TRACTION DEVICE

United States

20-Mar-03

2-Oct-07

Granted

11/115009

7582093

AMEI Technologies Inc.

AMEI - SCREW EXTRACTION AND INSERTION DEVICE

United States

26-Apr-05

1-Sep-09

Granted

11/567661

8398687

AMEI Technologies Inc.

AMEI - VOLAR PLATE FIXATION DEVICE

United States

6-Dec-06

19-Mar-13

Granted

12/618498

8377060

AMEI Technologies Inc.

AMEI - FIXATION DEVICE AND MULTIPLE-AXIS JOINT FOR A FIXATION DEVICE

United States

13-Nov-09

19-Feb-13

Granted

13/566758

8425512

AMEI Technologies Inc.

AMEI - FIXATION DEVICE AND MULTIPLE-AXIS JOINT FOR A FIXATION DEVICE

United States

3-Aug-12

23-Apr-13

Granted

12/618514

8430878

AMEI Technologies Inc.

AMEI - ADJUSTABLE ORTHOPEDIC FIXATION SYSTEM

United States

13-Nov-09

30-Apr-13

Granted

12/274199

8828063

AMEI Technologies Inc.

AMEI - FIXATION PLATE FOR USE IN THE LAPIDUS APPROACH

United States

19-Nov-08

9-Sep-14

Granted

14/480309

9107715

AMEI Technologies Inc.

AMEI - FIXATION PLATE FOR USE IN THE LAPIDUS APPROACH

United States

8-Sep-14

18-Aug-15

Granted

13/586619

 

AMEI Technologies Inc.

AMEI - TARGETING ASSEMBLY FOR A COMPRESSION NAIL SYSTEM

United States

15-Aug-12

 

Filed

13/830387

 

AMEI Technologies Inc.

AMEI - VARIABLE ANGLE SCREWS, PLATES AND SYSTEMS

United States

14-Mar-13

 

Filed

PCT/US14/25952

 

AMEI Technologies Inc.

AMEI - VARIABLE ANGLE SCREWS, PLATES AND SYSTEMS

Patent Cooperation Treaty

13-Mar-14

 

Filed

13/817778

 

AMEI Technologies Inc. & Texas Scottish Rite Hospital for Children

AMEI - METHOD AND SYSTEM FOR ROENTGENOGRAPHY-BASED MODELING

United States

20-Aug-10

 

Filed

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Application No.

Patent 
No.

Current Owner

Title

Country

Application Date

Grant Date

Status

BR112013003955-8

 

AMEI Technologies Inc. & Texas Scottish

Rite Hospital for Children

AMEI - METHODS AND SYSTEMS FOR ROENTGENOGRAPHY-BASED MODELING

Brazil

20-Aug-10

 

Filed

2809002

 

AMEI Technologies Inc. & Texas Scottish Rite Hospital for Children

AMEI - METHODS AND SYSTEMS FOR ROENTGENOGRAPHY-BASED MODELING

Canada

20-Aug-10

 

Filed

PCT/RU2013/000203

 

AMEI Technologies Inc. & Texas Scottish Rite Hospital for Children

METHOD OF DETERMINING THE POSITION OF AN OBJECT USING PROJECTIONS OF MARKERS OR
STRUTS

Patent Cooperation Treaty

15-Mar-13

 

Filed

12/190423

8287571

Blackstone Medical, Inc.

Blackstone Medical - APPARATUS FOR STABILIZING VERTEBRAL BODIES

United States

12-Aug-08

16-Oct-12

Granted

2009281979

2009281979

Blackstone Medical, Inc.

Blackstone Medical - APPARATUS FOR STABILIZING VERTEBRAL BODIES

Australia

12-Aug-09

15-Jan-15

Granted

09807249.9

 

Blackstone Medical, Inc.

Blackstone Medical - APPARATUS FOR STABILIZING VERTEBRAL BODIES

European Patent Convention

12-Aug-09

 

Filed

2011-523147

5612577

Blackstone Medical, Inc.

Blackstone Medical - APPARATUS FOR STABILIZING VERTEBRAL BODIES

Japan

12-Aug-09

12-Sep-14

Granted

13/651640

9050140

Blackstone Medical, Inc.

Blackstone Medical - APPARATUS FOR STABILIZING VERTEBRAL BODIES

United States

15-Oct-12

9-Jun-15

Granted

14/733609

 

Blackstone Medical, Inc.

Blackstone Medical - APPARATUS FOR STABILIZING VERTEBRAL BODIES

United States

8-Jun-15

 

Filed

2014-180239

 

Blackstone Medical, Inc.

Blackstone Medical - APPARATUS FOR STABILIZING VERTEBRAL BODIES

Japan

4-Sep-14

 

Filed

2014277810

 

Blackstone Medical, Inc.

Blackstone Medical - APPARATUS FOR STABILIZING VERTEBRAL BODIES

Australia

19-Dec-14

 

Filed

12/707382

8828006

Blackstone Medical, Inc.

Blackstone Medical - ANTI-SPLAY APPARATUS

United States

17-Feb-10

9-Sep-14

Granted

2011200513

2011200513

Blackstone Medical, Inc.

Blackstone Medical - ANTI-SPLAY APPARATUS

Australia

8-Feb-11

21-May-15

Granted

PI1100264-6

 

Blackstone Medical, Inc.

Blackstone Medical - ANTI-SPLAY APPARATUS

Brazil

10-Feb-11

 

Filed

11154063.9

2356944

Blackstone Medical, Inc.

Blackstone Medical - ANTI-SPLAY APPARATUS

France

10-Feb-11

29-Apr-15

Granted

11154063.9

2356944

Blackstone Medical, Inc.

Blackstone Medical - ANTI-SPLAY APPARATUS

Italy

10-Feb-11

29-Apr-15

Granted

11154063.9

2356944

Blackstone Medical, Inc.

Blackstone Medical - ANTI-SPLAY APPARATUS

Germany

10-Feb-11

29-Apr-15

Granted

11154063.9

2356944

Blackstone Medical, Inc.

Blackstone Medical - ANTI-SPLAY APPARATUS

Spain

10-Feb-11

29-Apr-15

Granted

11154063.9

2356944

Blackstone Medical, Inc.

Blackstone Medical - ANTI-SPLAY APPARATUS

Great Britain

10-Feb-11

29-Apr-15

Granted

2011-031227

5752950

Blackstone Medical, Inc.

Blackstone Medical - ANTI-SPLAY APPARATUS

Japan

16-Feb-11

29-May-15

Granted

14/309613

 

Blackstone Medical, Inc.

Blackstone Medical - ANTI-SPLAY APPARATUS

United States

19-Jun-14

 

Filed

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Application No.

Patent 
No.

Current Owner

Title

Country

Application Date

Grant Date

Status

13/196635

 

Blackstone Medical, Inc.

Blackstone Medical - BAYONET COUNTER-TORQUE WRENCH

United States

2-Aug-11

 

Filed

14/092154

 

Blackstone Medical, Inc.

Blackstone Medical - MINIMALLY INVASIVE COUNTER-TORQUE WRENCH SYSTEM

United States

27-Nov-13

 

Filed

13/341599

8936605

Blackstone Medical, Inc.

Blackstone Medical - DIRECT VERTEBRAL ROTATION TOOL AND METHOD OF USING SAME

United States

30-Dec-11

20-Jan-15

Granted

2012362196

 

Blackstone Medical, Inc.

Blackstone Medical - DIRECT VERTEBRAL ROTATION TOOL AND METHOD OF USING SAME

Australia

28-Dec-12

 

Filed

BR112014016288-3

 

Blackstone Medical, Inc.

Blackstone Medical - DIRECT VERTEBRAL ROTATION TOOL AND METHOD OF USING SAME

Brazil

28-Dec-12

 

Filed

2861877

 

Blackstone Medical, Inc.

Blackstone Medical - DIRECT VERTEBRAL ROTATION TOOL AND METHOD OF USING SAME

Canada

28-Dec-12

 

Filed

12862408.7

 

Blackstone Medical, Inc.

Blackstone Medical - DIRECT VERTEBRAL ROTATION TOOL AND METHOD OF USING SAME

European Patent Convention

28-Dec-12

 

Filed

2014-550515

 

Blackstone Medical, Inc.

Blackstone Medical - DIRECT VERTEBRAL ROTATION TOOL AND METHOD OF USING SAME

Japan

28-Dec-12

 

Filed

13/026204

 

Blackstone Medical, Inc.

Blackstone Medical - MULTI-AXIAL PEDICLE FIXATION ASSEMBLY AND METHOD FOR USE

United States

11-Feb-11

 

Filed

BR112013013756-8

 

Blackstone Medical, Inc.

Blackstone Medical - MULTI-AXIAL PEDICLE FIXATION ASSEMBLY AND METHOD FOR USE

Brazil

31-Jan-12

 

Filed

2818916

 

Blackstone Medical, Inc.

Blackstone Medical - MULTI-AXIAL PEDICLE FIXATION ASSEMBLY AND METHOD FOR USE

Canada

31-Jan-12

 

Filed

12744640.9

 

Blackstone Medical, Inc.

Blackstone Medical - MULTI-AXIAL PEDICLE FIXATION ASSEMBLY AND METHOD FOR USE

European Patent Convention

31-Jan-12

 

Filed

13/341587

8556942

Blackstone Medical, Inc.

Blackstone Medical - OCCIPITO-CERVICAL FIXATION ASSEMBLY AND METHOD FOR
CONSTRUCTING SAME

United States

30-Dec-11

15-Oct-13

Granted

14/053390

8876872

Blackstone Medical, Inc.

Blackstone Medical - OCCIPITO-CERVICAL FIXATION ASSEMBLY AND METHOD FOR
CONSTRUCTING SAME

United States

14-Oct-13

4-Nov-14

Granted

2012362197

 

Blackstone Medical, Inc.

Blackstone Medical - OCCIPITO-CERVICAL FIXATION ASSEMBLY AND METHOD FOR
CONSTRUCTING SAME

Australia

28-Dec-12

 

Filed

BR112014016292-1

 

Blackstone Medical, Inc.

Blackstone Medical - OCCIPITO-CERVICAL FIXATION ASSEMBLY AND METHOD FOR
CONSTRUCTING SAME

Brazil

28-Dec-12

 

Filed

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Application No.

Patent 
No.

Current Owner

Title

Country

Application Date

Grant Date

Status

2862118

 

Blackstone Medical, Inc.

Blackstone Medical - OCCIPITO-CERVICAL FIXATION ASSEMBLY AND METHOD FOR
CONSTRUCTING SAME

Canada

28-Dec-12

 

Filed

12862930.0

 

Blackstone Medical, Inc.

Blackstone Medical - OCCIPITO-CERVICAL FIXATION ASSEMBLY AND METHOD FOR
CONSTRUCTING SAME

European Patent Convention

28-Dec-12

 

Filed

2014-550516

 

Blackstone Medical, Inc.

Blackstone Medical - OCCIPITO-CERVICAL FIXATION ASSEMBLY AND METHOD FOR
CONSTRUCTING SAME

Japan

28-Dec-12

 

Filed

13/341636

8945186

Blackstone Medical, Inc.

Blackstone - MULTI-AXIAL SPINAL CROSS CONNECTING DEVICE

United States

30-Dec-11

3-Feb-15

Granted

2012362199

 

Blackstone Medical, Inc.

Blackstone - MULTI-AXIAL SPINAL CROSS CONNECTING DEVICE

Australia

28-Dec-12

 

Filed

BR112014016280-8

 

Blackstone Medical, Inc.

Blackstone - MULTI-AXIAL SPINAL CROSS CONNECTING DEVICE

Brazil

28-Dec-12

 

Filed

2861880

 

Blackstone Medical, Inc.

Blackstone - MULTI-AXIAL SPINAL CROSS CONNECTING DEVICE

Canada

28-Dec-12

 

Filed

12863954.9

 

Blackstone Medical, Inc.

Blackstone - MULTI-AXIAL SPINAL CROSS CONNECTING DEVICE

European Patent Convention

28-Dec-12

 

Filed

2014-550517

 

Blackstone Medical, Inc.

Blackstone - MULTI-AXIAL SPINAL CROSS CONNECTING DEVICE

Japan

28-Dec-12

 

Filed

13/793114

 

Blackstone Medical, Inc.

Blackstone Medical - PERCUTANEOUS BREAK OFF ROD

United States

11-Mar-13

 

Filed

PCT/US14/23438

 

Blackstone Medical, Inc.

Blackstone Medical - PERCUTANEOUS BREAK OFF ROD

Patent Cooperation Treaty

11-Mar-14

 

Filed

13/586727

 

Blackstone Medical, Inc.

PIVOTING SPINAL FIXATION DEVICES

United States

15-Aug-12

 

Filed

2013303115

 

Blackstone Medical, Inc.

PIVOTING SPINAL FIXATION DEVICES

Australia

26-Jul-13

 

Filed

BR112015003433-0

 

Blackstone Medical, Inc.

PIVOTING SPINAL FIXATION DEVICES

Brazil

26-Jul-13

 

Filed

2882155

 

Blackstone Medical, Inc.

PIVOTING SPINAL FIXATION DEVICES

Canada

26-Jul-13

 

Filed

13829995.3

 

Blackstone Medical, Inc.

PIVOTING SPINAL FIXATION DEVICES

European Patent Convention

26-Jul-13

 

Filed

13/489222

 

Blackstone Medical, Inc.

ORTHOPEDIC DEVICES WITH A LOCKING MECHANISM

United States

5-Jun-12

 

Filed

2013272002

 

Blackstone Medical, Inc.

Blackstone Medical - ORTHOPEDIC DEVICES WITH A LOCKING MECHANISM

Australia

29-May-13

 

Filed

BR112014018026-1

 

Blackstone Medical, Inc.

Blackstone Medical - ORTHOPEDIC DEVICES WITH A LOCKING MECHANISM

Brazil

29-May-13

 

Filed

2863048

 

Blackstone Medical, Inc.

Blackstone Medical - ORTHOPEDIC DEVICES WITH A LOCKING MECHANISM

Canada

29-May-13

 

Filed

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Application No.

Patent 
No.

Current Owner

Title

Country

Application Date

Grant Date

Status

13800586.3

 

Blackstone Medical, Inc.

Blackstone Medical - ORTHOPEDIC DEVICES WITH A LOCKING MECHANISM

European Patent Convention

29-May-13

 

Filed

2015-516066

 

Blackstone Medical, Inc.

Blackstone Medical - ORTHOPEDIC DEVICES WITH A LOCKING MECHANISM

Japan

29-May-13

 

Filed

13/442762

8870922

Blackstone Medical, Inc.

Blackstone Medical - CLAMP FOR SPINAL CROSS CONNECTING DEVICE

United States

9-Apr-12

28-Oct-14

Granted

2012239873

 

Blackstone Medical, Inc.

Blackstone Medical - CLAMP FOR SPINAL CROSS CONNECTING DEVICE

Australia

9-Apr-12

 

Filed

BR112013025138-7

 

Blackstone Medical, Inc.

Blackstone Medical - CLAMP FOR SPINAL CROSS CONNECTING DEVICE

Brazil

9-Apr-12

 

Filed

2831081

 

Blackstone Medical, Inc.

Blackstone Medical - CLAMP FOR SPINAL CROSS CONNECTING DEVICE

Canada

9-Apr-12

 

Filed

12768267.2

 

Blackstone Medical, Inc.

Blackstone Medical - CLAMP FOR SPINAL CROSS CONNECTING DEVICE

European Patent Convention

9-Apr-12

 

Filed

13/474553

 

Blackstone Medical, Inc.

ANTI-BACKOUT MECHANISM FOR ORTHOPEDIC DEVICES

United States

17-May-12

 

Filed

2013262722

 

Blackstone Medical, Inc.

ANTI-BACKOUT MECHANISM FOR ORTHOPEDIC DEVICES

Australia

16-May-13

 

Filed

BR112014018015-6

 

Blackstone Medical, Inc.

Blackstone Medical - ANTI-BACKOUT MECHANISM FOR ORTHOPEDIC DEVICES

Brazil

16-May-13

 

Filed

2862902

 

Blackstone Medical, Inc.

Blackstone Medical - ANTI-BACKOUT MECHANISM FOR ORTHOPEDIC DEVICES

Canada

16-May-13

 

Filed

13790977.6

 

Blackstone Medical, Inc.

Blackstone Medical - ANTI-BACKOUT MECHANISM FOR ORTHOPEDIC DEVICES

European Patent Convention

16-May-13

 

Filed

2015-512851

 

Blackstone Medical, Inc.

ANTI-BACKOUT MECHANISM FOR ORTHOPEDIC DEVICES

Japan

16-May-13

 

Filed

13/362932

 

Blackstone Medical, Inc.

Blackstone Medical - INTERVERTEBRAL DISC PROSTHESIS AND METHOD

United States

31-Jan-12

 

Filed

2013215075

 

Blackstone Medical, Inc.

Blackstone Medical - INTERVERTEBRAL DISC PROSTHESIS AND METHOD

Australia

31-Jan-13

 

Filed

BR112014018017-2

 

Blackstone Medical, Inc.

Blackstone Medical - INTERVERTEBRAL DISC PROSTHESIS AND METHOD

Brazil

31-Jan-13

 

Filed

2863081

 

Blackstone Medical, Inc.

Blackstone Medical - INTERVERTEBRAL DISC PROSTHESIS AND METHOD

Canada

31-Jan-13

 

Filed

13743564.0

 

Blackstone Medical, Inc.

Blackstone Medical - INTERVERTEBRAL DISC PROSTHESIS AND METHOD

European Patent Convention

31-Jan-13

 

Filed

2014-554985

 

Blackstone Medical, Inc.

Blackstone Medical - INTERVERTEBRAL DISC PROSTHESIS AND METHOD

Japan

31-Jan-13

 

Filed

13/341729

8998963

Blackstone Medical, Inc.

Blackstone Medical - PLATE/SCREW LOCKING MECHANISM DEVICES, SYSTEMS AND METHODS

United States

30-Dec-11

7-Apr-15

Granted

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Application No.

Patent 
No.

Current Owner

Title

Country

Application Date

Grant Date

Status

2012362200

 

Blackstone Medical, Inc.

Blackstone Medical - PLATE/SCREW LOCKING MECHANISM DEVICES, SYSTEMS AND METHODS

Australia

28-Dec-12

 

Filed

BR112014016284-0

 

Blackstone Medical, Inc.

Blackstone Medical - PLATE/SCREW LOCKING MECHANISM DEVICES, SYSTEMS AND METHODS

Brazil

28-Dec-12

 

Filed

2861884

 

Blackstone Medical, Inc.

Blackstone Medical - PLATE/SCREW LOCKING MECHANISM DEVICES, SYSTEMS AND METHODS

Canada

28-Dec-12

 

Filed

12862697.5

 

Blackstone Medical, Inc.

Blackstone Medical - PLATE/SCREW LOCKING MECHANISM DEVICES, SYSTEMS AND METHODS

European Patent Convention

28-Dec-12

 

Filed

2014-550518

 

Blackstone Medical, Inc.

Blackstone Medical - PLATE/SCREW LOCKING MECHANISM DEVICES, SYSTEMS AND METHODS

Japan

28-Dec-12

 

Filed

13/174731

8690886

Blackstone Medical, Inc.

Blackstone - POSTERIOR INSERTION INSTRUMENT FOR AN EXPANDABLE SUPPORT DEVICE

United States

30-Jun-11

8-Apr-14

Granted

12805195.0

 

Blackstone Medical, Inc.

Blackstone - POSTERIOR INSERTION INSTRUMENT FOR AN EXPANDABLE SUPPORT DEVICE

European Patent Convention

29-Jun-12

 

Filed

13/174701

8585763

Blackstone Medical, Inc.

Blackstone - SPRING DEVICE FOR LOCKING AN EXPANDABLE SUPPORT DEVICE

United States

30-Jun-11

19-Nov-13

Granted

12803627.4

 

Blackstone Medical, Inc.

Blackstone - SPRING DEVICE FOR LOCKING AN EXPANDABLE SUPPORT DEVICE

European Patent Convention

29-Jun-12

 

Filed

13/826040

 

Blackstone Medical, Inc.

Blackstone Medical - SURGICAL CROSS CONNECTOR

United States

14-Mar-13

 

Filed

PCT/US14/24737

 

Blackstone Medical, Inc.

Blackstone Medical - SURGICAL CROSS CONNECTOR

Patent Cooperation Treaty

12-Mar-14

 

Filed

13/797227

 

Blackstone Medical, Inc.

Blackstone Medical - ORTHOPEDIC PLATE AND SCREW APPARATUS

United States

12-Mar-13

 

Filed

PCT/US14/24703

 

Blackstone Medical, Inc.

Blackstone Medical - ORTHOPEDIC PLATE AND SCREW APPARATUS

Patent Cooperation Treaty

12-Mar-14

 

Filed

13/839811

8800113

Blackstone Medical, Inc.

Blackstone Medical - RIGID MODULAR CONNECTOR

United States

15-Mar-13

12-Aug-14

Granted

13/659673

 

Blackstone Medical, Inc.

Blackstone Medical - RETRACTOR DEVICE AND METHOD

United States

24-Oct-12

 

Filed

14/030546

 

Blackstone Medical, Inc.

Blackstone Medical - RETRACTOR DEVICE AND METHOD

United States

18-Sep-13

 

Filed

PCT/US14/55681

 

Blackstone Medical, Inc.

Blackstone Medical - RETRACTOR DEVICE AND METHOD

Patent Cooperation Treaty

15-Sep-14

 

Filed

13/767403

 

Blackstone Medical, Inc.

ROD ATTACHMENT ASSEMBLY FOR OCCIPITAL PLATE

United States

14-Feb-13

 

Filed

PCT/US14/16378

 

Blackstone Medical, Inc.

ROD ATTACHMENT ASSEMBLY FOR OCCIPITAL PLATE

Patent Cooperation Treaty

14-Feb-14

 

Filed

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Application No.

Patent 
No.

Current Owner

Title

Country

Application Date

Grant Date

Status

14/532688

 

Blackstone Medical, Inc.

ROD ATTACHMENT ASSEMBLY FOR OCCIPITAL PLATE

United States

4-Nov-14

 

Filed

13/802115

 

Blackstone Medical, Inc.

Blackstone Medical - PEDICLE SCREW WITH REVERSE SPIRAL CUT AND METHODS THEREOF

United States

13-Mar-13

 

Filed

PCT/US14/24720

 

Blackstone Medical, Inc.

Blackstone Medical - PEDICLE SCREW WITH REVERSE SPIRAL CUT AND METHODS THEREOF

Patent Cooperation Treaty

12-Mar-14

 

Filed

13/842743

 

Blackstone Medical, Inc.

Blackstone Medical - COMPOSITE SPINAL INTERBODY DEVICE AND METHOD

United States

15-Mar-13

 

Filed

PCT/US14/24771

 

Blackstone Medical, Inc.

Blackstone Medical - COMPOSITE SPINAL INTERBODY DEVICE AND METHOD

Patent Cooperation Treaty

12-Mar-14

 

Filed

13/843719

 

Blackstone Medical, Inc.

Blackstone Medical - LOCKING ASSEMBLY FOR A SURGICAL DRILL BIT GUIDE

United States

15-Mar-13

 

Filed

13/836504

 

Blackstone Medical, Inc.

Blackstone Medical - CROSS-BRACED BILATERAL SPINAL ROD CONNECTOR

United States

15-Mar-13

 

Filed

PCT/US14/24794

 

Blackstone Medical, Inc.

Blackstone Medical - CROSS-BRACED BILATERAL SPINAL ROD CONNECTOR

Patent Cooperation Treaty

12-Mar-14

 

Filed

13/839946

 

Blackstone Medical, Inc.

Blackstone Medical - HOOK WITH ROTATING SADDLE AND ROTATABLE MONO AXIAL PEDICLE
SCREW

United States

15-Mar-13

 

Filed

PCT/US14/24810

 

Blackstone Medical, Inc.

Blackstone Medical - HOOK WITH ROTATING SADDLE AND ROTATABLE MONO AXIAL PEDICLE
SCREW

Patent Cooperation Treaty

12-Mar-14

 

Filed

14/145003

 

Blackstone Medical, Inc.

Blackstone Medical - TRANSLATIONAL PEDICLE SCREW SYSTEMS

United States

31-Dec-13

 

Filed

13/839106

 

Blackstone Medical, Inc.

Blackstone Medical - ADJUSTABLE ROD CONNECTOR

United States

15-Mar-13

 

Filed

14/037011

 

Blackstone Medical, Inc.

Blackstone Medical - BONE SCREW SYSTEMS WITH PRESSURE CAPS HAVING BIASING
MEMBERS

United States

25-Sep-13

 

Filed

14/059203

 

Blackstone Medical, Inc.

Blackstone Medical - MODULAR PEDICLE SCREW

United States

21-Oct-13

 

Filed

PCT/US14/61293

 

Blackstone Medical, Inc.

Blackstone Medical - MODULAR PEDICLE SCREW

Patent Cooperation Treaty

20-Oct-14

 

Filed

14/075795

 

Blackstone Medical, Inc.

Blackstone Medical - LOCKABLE PEDICLE FASTENER

United States

8-Nov-13

 

Filed

PCT/US14/64316

 

Blackstone Medical, Inc.

Blackstone Medical - LOCKABLE PEDICLE FASTENER

Patent Cooperation Treaty

6-Nov-14

 

Filed

14/593384

 

Blackstone Medical, Inc.

Blackstone Medical - LOCKABLE PEDICLE FASTENER

United States

9-Jan-15

 

Filed

14/267753

 

Blackstone Medical, Inc.

Blackstone Medical - INTEGRATED RETRACTOR-DISTRACTOR SYSTEM FOR USE WITH MODULAR
BONE SCREWS

United States

1-May-14

 

Filed

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Application No.

Patent 
No.

Current Owner

Title

Country

Application Date

Grant Date

Status

09/641211

6524310

Blackstone Medical, Inc.

Blackstone Medical - SURGICAL CROSS-CONNECTING APPARATUS HAVING LOCKING LEVER

United States

18-Aug-00

25-Feb-03

Granted

2001285096

2001285096

Blackstone Medical, Inc.

Blackstone Medical - SURGICAL CROSS-CONNECTING APPARATUS HAVING LOCKING LEVER

Australia

20-Aug-01

22-Jul-05

Granted

01964217.2

1311199

Blackstone Medical, Inc.

Blackstone Medical - A SURGICAL CROSS-CONNECTING APPARATUS

France

20-Aug-01

21-Jul-10

Granted

01964217.2

60142622.3

Blackstone Medical, Inc.

Blackstone Medical - A SURGICAL CROSS-CONNECTING APPARATUS

Germany

20-Aug-01

21-Jul-10

Granted

01964217.2

1311199

Blackstone Medical, Inc.

Blackstone Medical - A SURGICAL CROSS-CONNECTING APPARATUS

Great Britain

20-Aug-01

21-Jul-10

Granted

01964217.2

1311199

Blackstone Medical, Inc.

Blackstone Medical - A SURGICAL CROSS-CONNECTING APPARATUS

Italy

20-Aug-01

21-Jul-10

Granted

01964217.2

1311199

Blackstone Medical, Inc.

Blackstone Medical - A SURGICAL CROSS-CONNECTING APPARATUS

Spain

20-Aug-01

21-Jul-10

Granted

10/676062

7273481

Blackstone Medical, Inc.

Blackstone Medical - BONE PLATE ASSEMBLY PROVIDED WITH SCREW LOCKING MECHANISMS

United States

1-Oct-03

25-Sep-07

Granted

11/901006

8075602

Blackstone Medical, Inc.

Blackstone Medical - BONE PLATE ASSEMBLY PROVIDED WITH SCREW LOCKING MECHANISMS

United States

14-Sep-07

13-Dec-11

Granted

13/316224

8439957

Blackstone Medical, Inc.

Blackstone Medical - BONE PLATE ASSEMBLY PROVIDED WITH SCREW LOCKING MECHANISMS

United States

9-Dec-11

14-May-13

Granted

13/893161

 

Blackstone Medical, Inc.

Blackstone Medical - BONE PLATE ASSEMBLY PROVIDED WITH SCREW LOCKING MECHANISMS

United States

13-May-13

 

Filed

10/891635

8696749

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

United States

15-Jul-04

15-Apr-14

Granted

10/423414

6960232

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

United States

25-Apr-03

1-Nov-05

Granted

2003228697

2003228697

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

Australia

25-Apr-03

16-Jul-09

Granted

03726462.9

 

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

European Patent Convention

25-Apr-03

 

Filed

2003-587291

4315816

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

Japan

25-Apr-03

29-May-09

Granted

09/736928

6413259

Blackstone Medical, Inc.

Blackstone Medical - BONE PLATE ASSEMBLY INCLUDING A SCREW RETAINING MEMBER

United States

14-Dec-00

2-Jul-02

Granted

09/837624

6648893

Blackstone Medical, Inc.

Blackstone Medical - FACET FIXATION DEVICES

United States

18-Apr-01

18-Nov-03

Granted

09/414357

6238396

Blackstone Medical, Inc.

Blackstone Medical - SURGICAL CROSS-CONNECTING APPARATUS AND RELATED METHODS

United States

7-Oct-99

29-May-01

Granted

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Application No.

Patent 
No.

Current Owner

Title

Country

Application Date

Grant Date

Status

09/751099

6540748

Blackstone Medical, Inc.

Blackstone Medical - A SURGICAL SCREW SYSTEM AND METHOD OF USE

United States

28-Dec-00

1-Apr-03

Granted

10/968586

7776093

Blackstone Medical, Inc.

Blackstone Medical - VERTEBRAL BODY REPLACEMENT APPARATUS AND METHOD

United States

19-Oct-04

17-Aug-10

Granted

2006-536772

5175049

Blackstone Medical, Inc.

Blackstone Medical - VERTEBRAL BODY REPLACEMENT APPARATUS AND METHOD

Japan

19-Oct-04

11-Jan-13

Granted

11/092273

8246660

Blackstone Medical, Inc.

Blackstone Medical - BONE PLATE AND METHOD FOR USING BONE PLATE

United States

29-Mar-05

21-Aug-12

Granted

2005330020

2005330020

Blackstone Medical, Inc.

Blackstone Medical - BONE PLATE AND METHOD FOR USING BONE PLATE

Australia

29-Mar-05

14-May-09

Granted

2008-503999

4819871

Blackstone Medical, Inc.

Blackstone Medical - BONE PLATE AND METHOD FOR USING BONE PLATE

Japan

29-Mar-05

9-Sep-11

Granted

05730243.2

1868517

Blackstone Medical, Inc.

Blackstone Medical - BONE PLATE AND METHOD FOR USING BONE PLATE

France

29-Mar-05

2-Jan-13

Granted

05730243.2

602005037710.7

Blackstone Medical, Inc.

Blackstone Medical - BONE PLATE AND METHOD FOR USING BONE PLATE

Germany

29-Mar-05

2-Jan-13

Granted

05730243.2

1868517

Blackstone Medical, Inc.

Blackstone Medical - BONE PLATE AND METHOD FOR USING BONE PLATE

Great Britain

29-Mar-05

2-Jan-13

Granted

05730243.2

1868517

Blackstone Medical, Inc.

Blackstone Medical - BONE PLATE AND METHOD FOR USING BONE PLATE

Italy

29-Mar-05

2-Jan-13

Granted

05730243.2

1868517

Blackstone Medical, Inc.

Blackstone Medical - BONE PLATE AND METHOD FOR USING BONE PLATE

Spain

29-Mar-05

2-Jan-13

Granted

2005280286

2005280286

Blackstone Medical, Inc.

Blackstone Medical - MULTI-AXIAL CONNECTION SYSTEM

Australia

24-Aug-05

7-Jan-10

Granted

05789259.8

1799135

Blackstone Medical, Inc.

Blackstone Medical - MULTI-AXIAL CONNECTION SYSTEM

Great Britain

24-Aug-05

4-Mar-15

Granted

05789259.8

1799135

Blackstone Medical, Inc.

Blackstone Medical - MULTI-AXIAL CONNECTION SYSTEM

France

24-Aug-05

4-Mar-15

Granted

05789259.8

602005045975.8

Blackstone Medical, Inc.

Blackstone Medical - MULTI-AXIAL CONNECTION SYSTEM

Germany

24-Aug-05

4-Mar-15

Granted

05789259.8

1799135

Blackstone Medical, Inc.

Blackstone Medical - MULTI-AXIAL CONNECTION SYSTEM

Spain

24-Aug-05

4-Mar-15

Granted

05789259.8

502015000014708

Blackstone Medical, Inc.

Blackstone Medical - MULTI-AXIAL CONNECTION SYSTEM

Italy

24-Aug-05

4-Mar-15

Granted

12/752635

8709051

Blackstone Medical, Inc.

Blackstone Medical - MULTI-AXIAL CONNECTION SYSTEM

United States

1-Apr-10

29-Apr-14

Granted

14/263757

 

Blackstone Medical, Inc.

Blackstone Medical - MULTI-AXIAL CONNECTION SYSTEM

United States

28-Apr-14

 

Filed

11/388666

8062339

Blackstone Medical, Inc.

Blackstone Medical - MULTI-AXIAL CONNECTION SYSTEM

United States

24-Mar-06

22-Nov-11

Granted

2006229952

2006229952

Blackstone Medical, Inc.

Blackstone Medical - MULTI-AXIAL CONNECTION SYSTEM

Australia

24-Mar-06

6-Aug-09

Granted

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Application No.

Patent 
No.

Current Owner

Title

Country

Application Date

Grant Date

Status

06739490.8

 

Blackstone Medical, Inc.

Blackstone Medical - MULTI-AXIAL CONNECTION SYSTEM

European Patent Convention

24-Mar-06

 

Filed

2008-503216

4976371

Blackstone Medical, Inc.

Blackstone Medical - MULTI-AXIAL CONNECTION SYSTEM

Japan

24-Mar-06

20-Apr-12

Granted

11/228117

7662154

Blackstone Medical, Inc.

Blackstone Medical - ANTERIOR CERVICAL PLATING SYSTEM

United States

16-Sep-05

16-Feb-10

Granted

2006213976

2006213976

Blackstone Medical, Inc.

Blackstone Medical - ANTERIOR CERVICAL PLATING SYSTEM

Australia

14-Sep-06

6-Dec-12

Granted

06120789.0

1764049

Blackstone Medical, Inc.

Blackstone Medical - ANTERIOR CERVICAL PLATING SYSTEM

France

15-Sep-06

28-Oct-09

Granted

06120789.0

1764049

Blackstone Medical, Inc.

Blackstone Medical - ANTERIOR CERVICAL PLATING SYSTEM

Germany

15-Sep-06

28-Oct-09

Granted

06120789.0

1764049

Blackstone Medical, Inc.

Blackstone Medical - ANTERIOR CERVICAL PLATING SYSTEM

Great Britain

15-Sep-06

28-Oct-09

Granted

06120789.0

1764049

Blackstone Medical, Inc.

Blackstone Medical - ANTERIOR CERVICAL PLATING SYSTEM

Italy

15-Sep-06

28-Oct-09

Granted

2006-251104

4976088

Blackstone Medical, Inc.

Blackstone Medical - ANTERIOR CERVICAL PLATING SYSTEM

Japan

15-Sep-06

20-Apr-12

Granted

06120789.0

1764049

Blackstone Medical, Inc.

Blackstone Medical - ANTERIOR CERVICAL PLATING SYSTEM

Spain

15-Sep-06

28-Oct-09

Granted

11/534313

8388685

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

United States

22-Sep-06

5-Mar-13

Granted

2006295462

2006295462

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

Australia

22-Sep-06

24-Nov-11

Granted

06815243.8

2051668

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

France

22-Sep-06

29-Oct-14

Granted

06815243.8

2051668

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

Spain

22-Sep-06

29-Oct-14

Granted

06815243.8

602006043528.2

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

Germany

22-Sep-06

29-Oct-14

Granted

06815243.8

2051668

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

Great Britain

22-Sep-06

29-Oct-14

Granted

06815243.8

2051668

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

Switzerland

22-Sep-06

29-Oct-14

Granted

2008-532443

4740337

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

Japan

22-Sep-06

13-May-11

Granted

13/559131

8518116

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

United States

26-Jul-12

27-Aug-13

Granted

14/010190

8734518

Blackstone Medical, Inc.

Blackstone Medical - ARTIFICIAL INTERVERTEBRAL DISC

United States

26-Aug-13

27-May-14

Granted

11/608156

7575581

Blackstone Medical, Inc.

Blackstone Medical - DEVICE FOR HOLDING AND INSERTING ONE OR MORE COMPONENTS OF
A PEDICLE SCREW ASSEMBLY

United States

7-Dec-06

18-Aug-09

Granted

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Application No.

Patent 
No.

Current Owner

Title

Country

Application Date

Grant Date

Status

2007223928

2007223928

Blackstone Medical, Inc.

Blackstone Medical - SYSTEM AND METHOD FOR DYNAMIC STABILIZATION OF THE SPINE

Australia

8-Mar-07

12-Jan-12

Granted

2008-558367

4933567

Blackstone Medical, Inc.

Blackstone Medical - SYSTEM AND METHOD FOR DYNAMIC STABILIZATION OF THE SPINE

Japan

8-Mar-07

24-Feb-12

Granted

2007238578

2007238578

Blackstone Medical, Inc.

Blackstone Medical - PERCUTANEOUS FACET FUSION DEVICE AND METHOD

Australia

16-Apr-07

27-Oct-11

Granted

07755573.8

 

Blackstone Medical, Inc.

Blackstone Medical - PERCUTANEOUS FACET FUSION DEVICE AND METHOD

European Patent Convention

16-Apr-07

 

Filed

2009-505518

5139418

Blackstone Medical, Inc.

Blackstone Medical - PERCUTANEOUS FACET FUSION DEVICE AND METHOD

Japan

16-Apr-07

22-Nov-12

Granted

11/992206

8241332

Blackstone Medical, Inc.

Blackstone Medical - DISTANCE-KEEPING INTER-PROCESS IMPLANT

United States

1-Sep-06

14-Aug-12

Granted

13/467914

8403960

Blackstone Medical, Inc.

Blackstone Medical - DISTANCE-KEEPING INTER-PROCESS IMPLANT

United States

9-May-12

26-Mar-13

Granted

13/850290

8979899

Blackstone Medical, Inc.

Blackstone Medical - DISTANCE-KEEPING INTER-PROCESS IMPLANT

United States

25-Mar-13

17-Mar-15

Granted

14/589661

 

Blackstone Medical, Inc.

Blackstone Medical - INTERVERTEBRAL DISC PROSTHESIS AND METHOD

United States

5-Jan-15

 

Filed

14/663651

 

Blackstone Medical, Inc.

Blackstone Medical - PEDICLE SCREW WITH REVERSE SPIRAL CUT AND METHODS THEREOF

United States

20-Mar-15

 

Filed

14/679827

 

Blackstone Medical, Inc.

Blackstone Medical - PLATE/SCREW LOCKING MECHANISM DEVICES, SYSTEMS AND METHODS

United States

6-Apr-15

 

Filed

2015202222

 

Blackstone Medical, Inc.

Blackstone Medical - ANTI-SPLAY APPARATUS

Australia

8-Feb-11

 

Filed

14/685273

 

Blackstone Medical, Inc.

Blackstone Medical - ADJUSTABLE ROD CONNECTOR

United States

13-Apr-15

 

Filed

09/438749

6364824

Orthofix, Inc.

AMEI - STIMULATING CELL RECEPTOR ACTIVITY USING ELECTROMAGNETIC FIELDS

United States

11-Nov-99

2-Apr-02

Granted

 

2010257367

2010257367

Blackstone Medical, Inc.

Blackstone Medical - DISTANCE-KEEPING INTER-PROCESS IMPLANT

Australia

1-Sep-06

24-May-12

Granted

06784041.3

1940305

Blackstone Medical, Inc.

Blackstone Medical - DISTANCE-KEEPING INTER-PROCESS IMPLANT

Belgium

1-Sep-06

9-Nov-11

Granted

06784041.3

1940305

Blackstone Medical, Inc.

Blackstone Medical - DISTANCE-KEEPING INTER-PROCESS IMPLANT

Denmark

1-Sep-06

9-Nov-11

Granted

06784041.3

1940305

Blackstone Medical, Inc.

Blackstone Medical - DISTANCE-KEEPING INTER-PROCESS IMPLANT

Finland

1-Sep-06

9-Nov-11

Granted

06784041.3

1940305

Blackstone Medical, Inc.

Blackstone Medical - DISTANCE-KEEPING INTER-PROCESS IMPLANT

France

1-Sep-06

9-Nov-11

Granted

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Application No.

Patent 
No.

Current Owner

Title

Country

Application Date

Grant Date

Status

06784041.3

602006025741.4

Blackstone Medical, Inc.

Blackstone Medical - DISTANCE-KEEPING INTER-PROCESS IMPLANT

Germany

1-Sep-06

9-Nov-11

Granted

06784041.3

1940305

Blackstone Medical, Inc.

Blackstone Medical - DISTANCE-KEEPING INTER-PROCESS IMPLANT

Great Britain

1-Sep-06

9-Nov-11

Granted

06784041.3

1940305

Blackstone Medical, Inc.

Blackstone Medical - DISTANCE-KEEPING INTER-PROCESS IMPLANT

Greece

1-Sep-06

9-Nov-11

Granted

06784041.3

1940305

Blackstone Medical, Inc.

Blackstone Medical - DISTANCE-KEEPING INTER-PROCESS IMPLANT

Ireland

1-Sep-06

9-Nov-11

Granted

06784041.3

1940305

Blackstone Medical, Inc.

Blackstone Medical - DISTANCE-KEEPING INTER-PROCESS IMPLANT

Italy

1-Sep-06

9-Nov-11

Granted

2008-531043

4849694

Blackstone Medical, Inc.

Blackstone Medical - DISTANCE-KEEPING INTER-PROCESS IMPLANT

Japan

1-Sep-06

28-Oct-11

Granted

06784041.3

1940305

Blackstone Medical, Inc.

Blackstone Medical - DISTANCE-KEEPING INTER-PROCESS IMPLANT

Liechtenstein

1-Sep-06

9-Nov-11

Granted

06784041.3

1940305

Blackstone Medical, Inc.

Blackstone Medical - DISTANCE-KEEPING INTER-PROCESS IMPLANT

Netherlands

1-Sep-06

9-Nov-11

Granted

06784041.3

1940305

Blackstone Medical, Inc.

Blackstone Medical - DISTANCE-KEEPING INTER-PROCESS IMPLANT

Poland

1-Sep-06

9-Nov-11

Granted

06784041.3

1940305

Blackstone Medical, Inc.

Blackstone Medical - DISTANCE-KEEPING INTER-PROCESS IMPLANT

Portugal

1-Sep-06

9-Nov-11

Granted

06784041.3

1940305

Blackstone Medical, Inc.

Blackstone Medical - DISTANCE-KEEPING INTER-PROCESS IMPLANT

Spain

1-Sep-06

9-Nov-11

Granted

b)Licensed Patents :

None.

c)Trademarks

 

Application No.

Registration No.

Owner

Trademark

Country

Application Date

Registration Date

Status

74701365

1981113

AMEI Technologies Inc.

1-800-BONEFIX

United States of America

14-Jul-95

18-Jun-96

Registered

750590

TMA449580

AMEI Technologies Inc.

AME & Design

Canada

23-Mar-94

3-Nov-95

Registered

886637

TMA535437

AMEI Technologies Inc.

CERVICAL-STIM

Canada

6-Aug-98

23-Oct-00

Registered

884122

884122

AMEI Technologies Inc.

CERVICAL-STIM

CTM

22-Jul-98

17-Nov-99

Registered

H10-63487

4399290

AMEI Technologies Inc.

CERVICAL-STIM

Japan

28-Jul-98

14-Jul-00

Registered

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Application No.

Registration No.

Owner

Trademark

Country

Application Date

Registration Date

Status

75438792

2265742

AMEI Technologies Inc.

CERVICAL-STIM

United States of America

23-Feb-98

27-Jul-99

Registered

78531522

3103333

AMEI Technologies Inc.

CONTOURS VPS

United States of America

13-Dec-04

13-Jun-06

Registered

78507012

3094296

AMEI Technologies Inc.

EIGHT-PLATE GUIDED GROWTH SYSTEM & Design

United States of America

27-Oct-04

16-May-06

Registered

75639824

2592020

AMEI Technologies Inc.

EZBRACE

United States of America

12-Feb-99

9-Jul-02

Registered

78629383

3090036

AMEI Technologies Inc.

GOTFRIED PC.C.P & Design

United States of America

13-May-05

9-May-06

Registered

76559664

2991110

AMEI Technologies Inc.

I ISKD & Design

United States of America

31-Oct-03

6-Sep-05

Registered

76539759

3029777

AMEI Technologies Inc.

M2 MULTIPLANAR MINIRAIL & Design

United States of America

25-Aug-03

13-Dec-05

Registered

78607031

3202786

AMEI Technologies Inc.

OSTEOMAX

United States of America

12-Apr-05

23-Jan-07

Registered

75430442

2269876

AMEI Technologies Inc.

OSTEO-TITE

United States of America

6-Feb-98

10-Aug-99

Registered

77967103

4365029

AMEI Technologies Inc.

PHOENIX

United States of America

24-Mar-10

9-Jul-13

Registered

2646432

2256630

AMEI Technologies Inc.

PHYSIO-STIM

Argentina

20-Jan-06

6-Nov-08

Registered

619612

619612

AMEI Technologies Inc.

PHYSIO-STIM

Australia

31-Dec-93

31-Dec-93

Registered

820362

544186

AMEI Technologies Inc.

PHYSIO-STIM

Benelux

17-Jan-94

1-Oct-94

Registered

1072273

770936

AMEI Technologies Inc.

PHYSIO-STIM

Benelux

22-Feb-05

10-Aug-05

Registered

828089400

828089400

AMEI Technologies Inc.

PHYSIO-STIM

Brazil

18-Jan-06

1-Apr-08

Registered

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Application No.

Registration No.

Owner

Trademark

Country

Application Date

Registration Date

Status

1015519

TMA542417

AMEI Technologies Inc.

PHYSIO-STIM

Canada

13-May-99

15-Mar-01

Registered

94502900

94502900

AMEI Technologies Inc.

PHYSIO-STIM

France

24-Jan-94

24-Jan-94

Registered

A56142/10WZ

2092183

AMEI Technologies Inc.

PHYSIO-STIM

Germany

11-Jan-94

23-Feb-95

Registered

H10-10059

4411424

AMEI Technologies Inc.

PHYSIO-STIM

Japan

9-Feb-98

25-Aug-00

Registered

1557493

1557943

AMEI Technologies Inc.

PHYSIO-STIM

United Kingdom

31-Dec-93

3-Nov-95

Registered

74209479

1701625

AMEI Technologies Inc.

PHYSIO-STIM

United States of America

4-Oct-91

21-Jul-92

Registered

619614

619614

AMEI Technologies Inc.

SPINAL-STIM

Australia

31-Dec-93

31-Dec-93

Registered

820361

544185

AMEI Technologies Inc.

SPINAL-STIM

Benelux

17-Jan-94

1-Oct-94

Registered

1072274

770937

AMEI Technologies Inc.

SPINAL-STIM

Benelux

22-Feb-05

10-Aug-05

Registered

750589

TMA446011

AMEI Technologies Inc.

SPINAL-STIM

Canada

23-Mar-94

11-Aug-95

Registered

94502901

94502901

AMEI Technologies Inc.

SPINAL-STIM

France

24-Jan-94

24-Jan-94

Registered

A56143/10WZ

2092184

AMEI Technologies Inc.

SPINAL-STIM

Germany

11-Jan-94

23-Feb-95

Registered

1557944

1557944

AMEI Technologies Inc.

SPINAL-STIM

United Kingdom

31-Dec-93

31-Dec-93

Registered

73552537

1384143

AMEI Technologies Inc.

SPINAL-STIM

United States of America

8-Aug-85

25-Feb-86

Registered

2000-124890

4513042

AMEI Technologies Inc.

THE HEALING ADVANTAGE

Japan

17-Nov-00

12-Oct-01

Registered

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Application No.

Registration No.

Owner

Trademark

Country

Application Date

Registration Date

Status

76058155

2789136

AMEI Technologies Inc.

THE HEALING ADVANTAGE

United States of America

26-May-00

2-Dec-03

Registered

5795281

5795281

Blackstone Medical, Inc.

ADVENT

CTM

29-Mar-07

7-Aug-08

Registered

54627/2007

566293

Blackstone Medical, Inc.

ADVENT

Switzerland

2-May-07

4-Jan-08

Registered

1246459

TMA789981

Blackstone Medical, Inc.

ALLOQUENT

Canada

8-Feb-05

8-Feb-11

Registered

78415750

3091181

Blackstone Medical, Inc.

ALLOQUENT

United States of America

10-May-04

9-May-06

Registered

76552455

3101182

Blackstone Medical, Inc.

ASCENT

United States of America

26-Sep-03

6-Jun-06

Registered

85609862

4617942

Blackstone Medical, Inc.

AZURE

United States of America

26-Apr-12

7-Oct-14

Registered

75233941

2347454

Blackstone Medical, Inc.

BLACKSTONE

United States of America

30-Jan-97

2-May-00

Registered

85239444

4617817

Blackstone Medical, Inc.

CENTURION

United States of America

10-Feb-11

7-Oct-14

Registered

85261533

4518075

Blackstone Medical, Inc.

COLLAGE

United States of America

8-Mar-11

22-Apr-14

Registered

1246461

TMA789978

Blackstone Medical, Inc.

CONSTRUX

Canada

8-Feb-05

8-Feb-11

Registered

78415732

3177831

Blackstone Medical, Inc.

CONSTRUX

United States of America

10-May-04

28-Nov-06

Registered

1530659

1530659

Blackstone Medical, Inc.

CONSTRUX MINI PTC PEEK-TI COMPOSITE SPACER SYSTEM

Australia

11-Dec-12

29-May-13

Registered

11416567

11416567

Blackstone Medical, Inc.

CONSTRUX MINI PTC PEEK-TI COMPOSITE SPACER SYSTEM

CTM

11-Dec-12

9-May-13

Registered

2921969

2358910

Blackstone Medical, Inc.

FIREBIRD

Argentina

12-Jun-09

16-Apr-10

Registered

1303819

1303819

Blackstone Medical, Inc.

FIREBIRD

Australia

12-Jun-09

19-Oct-09

Registered

901720046

901720046

Blackstone Medical, Inc.

FIREBIRD

Brazil

12-Jun-09

8-May-12

Registered

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Application No.

Registration No.

Owner

Trademark

Country

Application Date

Registration Date

Status

1504564

TMA890308

Blackstone Medical, Inc.

FIREBIRD

Canada

19-Nov-10

19-Nov-14

Registered

61363

394764

Blackstone Medical, Inc.

FIREBIRD

Colombia

12-Jun-09

29-Jan-10

Registered

8359622

8359622

Blackstone Medical, Inc.

FIREBIRD

CTM

12-Jun-09

1-Mar-10

Registered

2009-044278

5269179

Blackstone Medical, Inc.

FIREBIRD

Japan

12-Jun-09

2-Oct-09

Registered

1012701

1136677

Blackstone Medical, Inc.

FIREBIRD

Mexico

12-Jun-09

21-Dec-09

Registered

77632207

3948229

Blackstone Medical, Inc.

FIREBIRD

United States of America

12-Dec-08

19-Apr-11

Registered

3048424

2517738

Blackstone Medical, Inc.

FORZA

Argentina

24-Nov-10

10-Aug-12

Registered

1395916

1395916

Blackstone Medical, Inc.

FORZA

Australia

23-Nov-10

11-Jan-12

Registered

903214091

 

Blackstone Medical, Inc.

FORZA

Brazil

13-Dec-10

 

Pending

1504974

 

Blackstone Medical, Inc.

FORZA

Canada

23-Nov-10

 

Pending

9155697

9155697

Blackstone Medical, Inc.

FORZA

China

28-Feb-11

7-May-12

Registered

147850

432028

Blackstone Medical, Inc.

FORZA

Colombia

24-Nov-10

24-Aug-11

Registered

9545311

9545311

Blackstone Medical, Inc.

FORZA

CTM

23-Nov-10

10-May-11

Registered

2010-091156

5639625

Blackstone Medical, Inc.

FORZA

Japan

24-Nov-10

27-Dec-13

Registered

2010-060331

938824

Blackstone Medical, Inc.

FORZA

Korea - Republic of (South)

23-Nov-10

26-Oct-12

Registered

1138239

1211656

Blackstone Medical, Inc.

FORZA

Mexico

29-Nov-10

13-Apr-11

Registered

85182848

4584703

Blackstone Medical, Inc.

FORZA

United States of America

22-Nov-10

12-Aug-14

Registered

76626832

3294440

Blackstone Medical, Inc.

HALLMARK

United States of America

4-Jan-05

18-Sep-07

Registered

3015182

2446922

Blackstone Medical, Inc.

INSWING

Argentina

8-Jul-10

24-Jun-11

Registered

830681841

830681841

Blackstone Medical, Inc.

INSWING

Brazil

13-Jul-10

9-Apr-13

Registered

9228818

9228818

Blackstone Medical, Inc.

INSWING

CTM

7-Jul-10

24-Dec-10

Registered

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Application No.

Registration No.

Owner

Trademark

Country

Application Date

Registration Date

Status

1580681

1580681

Blackstone Medical, Inc.

LONE STAR

Australia

17-Sep-13

14-Apr-14

Registered

840647956

 

Blackstone Medical, Inc.

LONE STAR

Brazil

19-Sep-13

 

Pending

12144036

12144036

Blackstone Medical, Inc.

LONE STAR

CTM

16-Sep-13

7-Feb-14

Registered

61228/2013

654342

Blackstone Medical, Inc.

LONE STAR

Switzerland

16-Sep-13

5-Feb-14

Registered

86064135

4672668

Blackstone Medical, Inc.

LONESTAR

United States of America

13-Sep-13

13-Jan-15

Registered

86552235

 

Blackstone Medical, Inc.

MISCELLANEOUS DESIGN (Triangular Logo)

United States of America

3-Mar-15

 

Pending

76627654

3163236

Blackstone Medical, Inc.

NEWBRIDGE

United States of America

12-Jan-05

24-Oct-06

Registered

78415714

3283488

Blackstone Medical, Inc.

NGAGE

United States of America

10-May-04

21-Aug-07

Registered

78932408

3865997

Blackstone Medical, Inc.

ORIGEN DBM

United States of America

18-Jul-06

19-Oct-10

Registered

78880509

3888138

Blackstone Medical, Inc.

PILLAR

United States of America

10-May-06

7-Dec-10

Registered

78880515

3905799

Blackstone Medical, Inc.

PROVIEW

United States of America

10-May-06

11-Jan-11

Registered

1576203

1576203

Blackstone Medical, Inc.

QUADRX

Australia

22-Aug-13

29-Jan-14

Registered

840618670

 

Blackstone Medical, Inc.

QUADRX

Brazil

22-Aug-13

 

Pending

12084216

12084216

Blackstone Medical, Inc.

QUADRX

CTM

22-Aug-13

7-Sep-14

Registered

60243/2013

654478

Blackstone Medical, Inc.

QUADRX

Switzerland

22-Aug-13

16-Jan-14

Registered

85971040

4685448

Blackstone Medical, Inc.

QUADRX

United States of America

26-Jun-13

10-Feb-15

Registered

78935508

4088522

Blackstone Medical, Inc.

RELIANT

United States of America

23-Jul-06

17-Jan-12

Registered

1580677

1580677

Blackstone Medical, Inc.

SKYHAWK

Australia

17-Sep-13

14-Apr-14

Registered

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Application No.

Registration No.

Owner

Trademark

Country

Application Date

Registration Date

Status

840647972

 

Blackstone Medical, Inc.

SKYHAWK

Brazil

19-Sep-13

 

Pending

12143889

12143889

Blackstone Medical, Inc.

SKYHAWK

CTM

16-Sep-13

7-Feb-14

Registered

61227/2013

654341

Blackstone Medical, Inc.

SKYHAWK

Switzerland

13-Sep-13

5-Feb-14

Registered

86064122

4685560

Blackstone Medical, Inc.

SKYHAWK

United States of America

13-Sep-13

10-Feb-15

Registered

78752413

3162338

Blackstone Medical, Inc.

TRINITY

United States of America

11-Nov-05

24-Oct-06

Registered

78751479

3162329

Blackstone Medical, Inc.

TRINITY & Design

United States of America

10-Nov-05

24-Oct-06

Registered

905241398

 

Blackstone Medical, Inc.

TRINITY ELITE

Brazil

5-Sep-12

 

Pending

905241673

 

Blackstone Medical, Inc.

TRINITY ELITE

Brazil

5-Sep-12

 

Pending

1592359

 

Blackstone Medical, Inc.

TRINITY ELITE

Canada

31-Aug-12

 

Pending

1305176

1338525

Blackstone Medical, Inc.

TRINITY ELITE

Mexico

31-Aug-12

13-Dec-12

Registered

1305175

1334219

Blackstone Medical, Inc.

TRINITY ELITE

Mexico

31-Aug-12

29-Nov-12

Registered

85717101

4589285

Blackstone Medical, Inc.

TRINITY ELITE

United States of America

30-Aug-12

19-Aug-14

Registered

77981853

4214388

Blackstone Medical, Inc.

TRINITY EVOLUTION

United States of America

12-Dec-08

25-Sep-12

Registered

77981854

4214389

Blackstone Medical, Inc.

TRINITY EVOLUTION & Design

United States of America

12-Dec-08

25-Sep-12

Registered

76625481

3242795

Blackstone Medical, Inc.

UNITY

United States of America

23-Dec-04

15-May-07

Registered

76635940

3261640

Blackstone Medical, Inc.

UNITY 51

United States of America

13-Apr-05

10-Jul-07

Registered

77025991

3278822

Blackstone Medical, Inc.

UNITY LX

United States of America

20-Oct-06

14-Aug-07

Registered

85652295

4656639

Blackstone Medical, Inc.

VERSASHIELD & Design

United States of America

14-Jun-12

16-Dec-14

Registered

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Application No.

Registration No.

Owner

Trademark

Country

Application Date

Registration Date

Status

86/552540

 

Blackstone Medical, Inc.

JANUS

United States of America

4-March-15

 

Pending

86/011745

 

Blackstone Medical, Inc.

QUADRX L

United States of America

16-July-13

 

Pending

86/011695

 

Blackstone Medical, Inc.

QLIF- QUADRX LATERAL INTERBODY FUSION SYSTEM

United States of America

16-July-13

 

Pending

d)Copyrights

None.

 

 

 

Schedule 3.05

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

SCHEDULE 3.06

Disclosed Matters

None.

 

 

 

Schedule 3.06

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

SCHEDULE 3.07

Compliance with Health Care Laws

Exhibits to Form 8-K/A filed June 7, 20121:

 

·

Corporate Integrity Agreement, entered into on June 6, 2012, between the Office
of Inspector General of the Department of Health and Human Services and Orthofix
International N.V.

 

·

Settlement Agreement, entered into on June 6, 2012, among the United States of
America, acting through the United States Department of Justice and on behalf of
the Office of Inspector General of the Department of Health and Human Services,
the TRICARE Management Activity, through its General Counsel, the Office of
Personnel Management , in its capacity as administrator of the Federal Employees
Health Benefits Program, the United States Department of Veteran Affairs,
Orthofix International N.V. and relator Jeffrey J. Bierman.

Exhibit to Form 8-K filed October 30, 20122:

 

·

Settlement Agreement, entered into on October 29, 2012, among the United States
of America, acting through the U.S. Department of Justice and on behalf of the
Office of Inspector General of the Department of Health and Human Services; the
TRICARE Management Activity, through its General Counsel; the Office of
Personnel Management, in its capacity as administrator of the Federal Employees
Health Benefits Program; the United States Department of Veteran Affairs;
Blackstone Medical, Inc.; and Relator Susan Hutcheson and former co-Relator
Philip Brown.

Exhibit to Form 8-K filed December 19, 20123:

 

·

Amended Plea Agreement entered into on December 14, 2012, among the United
States Attorney for the District of Massachusetts, the Department of Justice and
Orthofix Inc.

 

1 See
http://www.sec.gov/Archives/edgar/data/884624/000110465912042374/0001104659-12-042374-index.htm
[http://www.sec.gov/Archives/edgar/data/884624/000110465912042374/0001104659-12-042374-index.htm]

2 See
http://www.sec.gov/Archives/edgar/data/884624/000119312512441706/0001193125-12-441706-index.htm
[http://www.sec.gov/Archives/edgar/data/884624/000119312512441706/0001193125-12-441706-index.htm]

3 See
http://www.sec.gov/Archives/edgar/data/884624/000119312512508575/0001193125-12-508575-index.htm
[http://www.sec.gov/Archives/edgar/data/884624/000119312512508575/0001193125-12-508575-index.htm]

 

 

Schedule 3.07

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

SCHEDULE 3.12

Material Agreements

 

1.

Matrix Commercialization Collaboration Agreement, entered into July 24, 2008, as
amended by Amendment No. 1 to Matrix Commercialization Collaboration Agreement,
dated as of December 15, 2010, Amendment No. 2 to Matrix Commercialization
Collaboration Agreement, dated as of January 9, 2012, Amendment No. 3 to Matrix
Commercialization Collaboration Agreement, dated as of July 1, 2013, and
Amendment No. 4 to Matrix Commercialization Collaboration Agreement, dated as of
April 1, 2014, by and between Orthofix Holdings, Inc. and Musculoskeletal
Transplant Foundation, Inc.

 

2.

Amended Plea Agreement entered into on December 14, 2012, among the United
States Attorney for the District of Massachusetts, the Department of Justice and
Orthofix Inc.

 

3.

Corporate Integrity Agreement, entered into on June 6, 2012, between the Office
of Inspector General of the Department of Health and Human Services and Orthofix
International N.V.

 

 

Schedule 3.12

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

SCHEDULE 3.14

Insurance

 

Insurance Coverages of the Company and U.S. Loan Parties (* denotes coverages
with Victory Medical Limited as additional insured)

 

Policy

Policy Period

Company

Commercial Property

9/7/2014 – 9/7/2015

Affiliated FM Insurance Company

Commercial General Liability*

9/7/2014 – 9/7/2015

Continental Casualty Company

Automobile Liability*

9/7/2014 – 9/7/2015

Pennsylvania Manufacturers Association Insurance Company

Workers Compensation and Employers’ Liability

9/7/2014 – 9/7/2015

Pennsylvania Manufacturers Association Insurance Company

Commercial General Liability Umbrella

9/7/2014 – 9/7/2015

Continental Casualty Company

Cargo

9/7/2014 – 9/7/2015

Falvey Cargo Underwriting, Ltd.

Products Liability

9/7/2014 – 9/7/2015

Columbia Casualty Company

First Layer Excess Product Liability

9/7/2014 – 9/7/2015

North American Capacity Insurance Co.

Second Layer Excess Product Liability

9/7/2014 – 9/7/2015

Federal Insurance Company

Crime

9/7/2014 – 9/7/2015

Travelers Casualty and Surety Company of America

Employment Practices Liability

9/7/2014 – 9/7/2015

Lloyds of London Syndicate 1919

Kidnap & Ransom

9/7/2014 – 9/7/2015

Travelers Casualty and Surety Company of America

Cyber/Privacy Liability

9/7/2014 – 9/7/2015

Lloyds of London Syndicate 1919

Employed Lawyer’s Liability

9/7/2014 – 9/7/2015

Executive Risk Indemnity Inc.

Fiduciary Liability

9/7/2014 – 9/7/2015

Travelers Casualty and Surety Company of America

Schedule 3.14

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Errors & Omissions

9/7/2014 – 9/7/2015

Lloyds of London Syndicate 1919

Directors & Officers Liability

9/7/2014 – 9/7/2015

Travelers Casualty and Surety Company of America

First Layer Excess Directors & Officers

9/7/2014 – 9/7/2015

Allied World National Assurance Company

Second Layer Excess Directors & Officers

9/7/2014 – 9/7/2015

Hudson Insurance Company

Third Layer Excess Directors & Officers

9/7/2014 – 9/7/2015

Federal Insurance Company

Fourth Layer Excess Directors & Officers

9/7/2014 – 9/7/2015

Twin City Fire Insurance Company

Fifth Layer Excess Directors & Officers

9/7/2014 – 9/7/2015

Illinois National Insurance Company

Sixth Layer Excess Directors & Officers

9/7/2014 – 9/7/2015

XL Specialty Insurance Company

Seventh Layer Directors & Officers Liability (Side A)

9/7/2014 – 9/7/2015

Lloyd’s of London

Directors & Officers Liability (Europe)

9/7/2014 – 9/7/2015

Travelers Insurance Company Ltd.

 

 

 

Insurance Coverages of the UK Loan Parties: None. To be provided to the
Administrative Agent after the Effective Date.

 

 

Schedule 3.14

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

SCHEDULE 3.15

Capitalization and Subsidiaries

 

Entity Name

Jurisdiction of Organization

Entity Type

Issued and Outstanding Equity Interests

Shareholder (or Equivalent)

Orthofix Australia Pty Limited

Australia

Proprietary Company, Limited by Shares

10 ordinary shares of Aus $1 each

Orthofix International N.V. (100%)

Orthofix do Brasil Ltda.

Brazil

Sociedade Limitada

187,290 shares at R$100.00 unit price

Orthofix International N.V. (99.97%);

Orthofix International B.V. (0.03%)

Novamedix Distribution Limited

Cyprus

Private Limited Company

Common Stock: 4,000 shares

Orthofix International N.V. (100%)

Orthofix S.A.

France

Société Anonyme

Common Stock: 879,986 shares

Orthofix International B.V. (100%)

Orthofix GmbH

Germany

Gesellschaft mit beschränkter Haftung

3 shares of membership interests

Orthofix International B.V. (100%)

Orthofix Spine GmbH

Germany

Gesellschaft mit beschränkter Haftung

1 share of membership interests

Blackstone Medical, Inc. (100%)

 

Orthofix S.r.l.

Italy

Società a Responsabilità Limitata

100 quotas

 

 

Orthofix International B.V. (99%);

Orthofix International N.V. (1%)

Promeca, S.A. de C.V. (in liquidation)

Mexico

Sociedad Anónima de Capital Variable

Fixed Capital Series

100,000 shares

Orthofix International N.V. (99.99%);

Orthofix International B.V. (1 share)

Orthofix II B.V.

Netherlands

Besloten Vennootschap met Beperkte Aansprakelijkheid

18,000 ordinary shares

Orthofix International B.V. (100%)

Orthofix International B.V.

Netherlands

Besloten Vennootschap met Beperkte Aansprakelijkheid

3,118,860 ordinary shares

Orthofix International N.V. (100%)

Implantes y Sistemas Medicos, Inc.

Puerto Rico

Corporation

Class A Voting Common Stock: 100 shares

Orthofix Inc. (100%)

 

Inter Medical Supplies Limited (Seychelles)

Seychelles

Private Limited Company

5,000 ordinary shares

Orthofix International N.V. (100%)

Orthofix AG

Switzerland

Aktiengesellschaft

100 registered shares

Orthofix International B.V. (100%)

Axipac Limited

United Kingdom

Private Limited Company

2 ordinary shares of £1.00

Orthofix Limited (100%)

Colgate Medical Limited

United Kingdom

Private Limited Company

487,881 ordinary shares of £1.00

 

100,000 ordinary A shares of £0.100

Orthofix Limited (100%)

D J Colgate Medical Limited

United Kingdom

Private Limited Company

2 ordinary shares of £1.00

Orthofix Limited (100%)

Orthofix Limited

United Kingdom

Private Limited Company

Common Stock: 10,000 shares

Orthofix II B.V. (100%)

Novamedix Services Limited

United Kingdom

Private Limited Company

27,201 ordinary-A Shares of 1.00

Orthofix International N.V. (100%)

Schedule 3.15

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Entity Name

Jurisdiction of Organization

Entity Type

Issued and Outstanding Equity Interests

Shareholder (or Equivalent)

Orthofix (GB) Limited

United Kingdom

Private Limited Company

880,000 ordinary shares of £1.00

Orthofix International B.V. (100%)

Orthofix UK Limited

United Kingdom

Private Limited Company

3 Ordinary shares of $1.00

Swiftsure Medical Limited (100%)

Orthosonics Limited

United Kingdom

Private Limited Company

Common Stock:

120 shares

Orthofix International N.V. (100%)

Swiftsure Medical Limited

United Kingdom

Private Limited Company

Common Stock:

35,867,016 ordinary shares of $1.00

Orthofix Holdings, Inc. (100%)

Victory Medical Limited

United Kingdom

Private Limited Company

4,000,001 ordinary shares of $1.00

Colgate Medical Limited (100%)

 

AMEI Technologies Inc.

United States (Delaware)

Corporation

Common Stock: 1,000 shares

Orthofix Inc. (100%)

Blackstone Medical, Inc.

United States (Massachusetts)

Corporation

Class A Voting Common Stock: 8,000,000 shares

Class B Nonvoting Common Stock: 19,000,000 shares

Orthofix UK Limited (100%)

Neomedics, Inc.

United States (New Jersey)

Corporation

Common Stock: 1,428,000 shares

AMEI Technologies, Inc. (100%)

Orthofix Holdings, Inc.

United States (Delaware)

Corporation

Common Stock: 100 shares

Victory Medical Limited (100%)

Orthofix Inc.

United States (Minnesota)

Corporation

Common Stock: 100 shares

Orthofix UK Limited (100%)

Osteogenics Inc.

United States (Delaware)

Corporation

Common Stock: 1,000 shares

Orthofix Inc. (100%)

 

 

Schedule 3.15

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

SCHEDULE 3.21

The following is an excerpt from the Company’s Quarterly Report on Form 10-Q for
the fiscal quarter ended June 30, 2015. The matters below related to Orthofix do
Brasil were first publicly disclosed in Amendment No. 1 to the Company’s Annual
Report on Form 10-K/A for the fiscal year ended December 31, 2012, which was
filed with the SEC on March 24, 2014.4  The matters below related to Promeca
were first disclosed in a Current Report on Form 8-K filed by the Company on
June 23, 20105 and in the Company’s Quarterly Report on Form 10-Q for the fiscal
quarter ended June 30, 2010.6 The DPA and Consent referenced below were filed as
exhibits to the Company’s Current Report on Form 8-K filed on July 10, 2012.7

Review of Potential Improper Payments Involving Brazil Subsidiary

In August 2013, the Company’s internal legal department was notified of certain
allegations involving potential improper payments with respect to its Brazilian
subsidiary, Orthofix do Brasil. The Company engaged outside counsel to assist in
the review of these matters, focusing on compliance with applicable anti-bribery
laws, including the Foreign Corrupt Practices Act (the “FCPA”). This review
remains ongoing. The FCPA and related provisions of law provide for potential
criminal and civil sanctions in connection with anti-bribery violations,
including criminal fines, civil penalties, disgorgement of past profits and
other kinds of remedies. The Company currently cannot reasonably estimate a
possible loss, or range of loss, in connection with this review.

In 2012, the Company entered into definitive agreements with the U.S. Department
of Justice (the “DOJ”) and the SEC agreeing to settle a self-initiated and
self-reported internal investigation of our Mexican subsidiary, Promeca S.A. de
C.V. (“Promeca”), regarding non-compliance by Promeca with the FCPA. As part of
the settlement, we entered into a three-year deferred prosecution agreement
(“DPA”) with the DOJ and a consent to final judgment (the “Consent”) with the
SEC. Consistent with the provisions of these agreements, the Company contacted
the DOJ and the SEC in August 2013 to voluntarily self-report the Brazil-related
allegations, and the Company and its counsel remain in contact with both
agencies regarding the status of the review. On June 15, 2015, the Company and
the DOJ agreed to extend the term of the DPA for two months (through September
17, 2015) to permit the DOJ additional time to evaluate and investigate the
Brazil-related allegations. The DOJ has informed the Company and the court that
it intends to complete its evaluation and further investigation in August 2015,
and that it will notify the Company and the court of its proposed course of
action shortly thereafter. In the event that the DOJ and the SEC find that the
matters related to the Company’s Brazilian subsidiary conflict with the
Company’s obligations under the terms of these agreements, the Company currently
cannot reasonably estimate a possible loss, or range of loss, in connection with
that review, including any effects it may have with respect to these agreements
(including any potential future amendments thereto).

 

4 See
http://www.sec.gov/Archives/edgar/data/884624/000119312514112500/d635050d10ka.htm
[http://www.sec.gov/Archives/edgar/data/884624/000119312514112500/d635050d10ka.htm]

5 See
http://www.sec.gov/Archives/edgar/data/884624/000114036110026642/form8k.htm
[http://www.sec.gov/Archives/edgar/data/884624/000114036110026642/form8k.htm]

6 See http://www.sec.gov/Archives/edgar/data/884624/000119312510170201/d10q.htm
[http://www.sec.gov/Archives/edgar/data/884624/000119312510170201/d10q.htm]

7 See
http://www.sec.gov/Archives/edgar/data/884624/000110465912048124/0001104659-12-048124-index.htm
[http://www.sec.gov/Archives/edgar/data/884624/000110465912048124/0001104659-12-048124-index.htm]

 

 

Schedule 3.21

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

SCHEDULE 3.27

Affiliate Transactions

 

1.

The Intercompany Loans described in Schedule 6.01(a).

 

2.

Services Agreement dated January 1, 2008 between Orthofix Inc. and
Orthofix-Italy, where Orthofix-Italy provides consulting services to Orthofix
Inc. for the distribution by Orthofix Inc. of orthopedic products manufactured
by Orthofix-Italy. Currently and within the past 12 months, no services have
been provided or payments made under this agreement, nor expected in the near
future.

 

3.

Services Agreement dated January 1, 2012 between Orthofix Inc. and
Orthofix-Italy, where Orthofix Inc. provides organizational and human resource
consultancy services to Orthofix-Italy in return for services fees plus costs.

 

4.

Services Agreement dated January 1, 2007 between Orthofix Inc. and
Orthofix-Italy, where Orthofix Inc. provides IT support services to
Orthofix-Italy.

 

5.

Services Agreement dated January 1, 2008 between Orthofix Inc. and
Orthofix-Italy regarding American Association of Orthopedic Surgeons
organizational activities.

 

 

Schedule 3.27

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

SCHEDULE 5.15

Post-Closing Matters

As applicable, each Loan Party agrees to take the following actions described
below to cause the applicable Orthofix Entity to, in each case in the manner and
by the dates set forth below, or such later dates as may be agreed by the
Administrative Agent in its sole discretion (it being understood that until the
expiration of such date, the existence of any such post-closing actions that
would otherwise cause any representation, warranty, covenant, default or event
of default in this Agreement or any other Loan Document to be in breach, shall
not constitute a breach of such representation, warranty, covenant, default or
event of default):

1.Within 30 days of the Effective Date, the Borrower Representative shall
deliver the following items (each in form and substance reasonably satisfactory
to the Administrative Agent):

 

a.

a description of all insurance maintained by or on behalf of Orthofix-Italy; and

 

b.

Equity Interests of the Subsidiaries directly owned by each of the Loan Parties
(other than the certificates evidencing the U.S. Loan Parties, the UK Borrower
and Orthofix UK Limited, each of which certificates shall be delivered on the
Effective Date) and pledged pursuant to the Security Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor.

2.By September 11, 2015, the Borrower Representative shall deliver following
items (each in form and substance reasonably satisfactory to the Administrative
Agent):

 

a.

evidence of insurance coverage required by Section 5.10 of the Credit Agreement
for each of the U.K. Subsidiaries, together with (upon the request of the
Administrative Agent) a copy of each such insurance policy, all endorsements and
all certificates related thereto showing JPMorgan Chase Bank, as the
Administrative Agent, as additional insured and loss payee, as applicable, each
in form, scope, and substance reasonably satisfactory to the Administrative
Agent and otherwise in compliance with the terms of the Credit Agreement and the
Security Agreement; provided, that evidence of liability coverage for the U.K.
Borrower shall be delivered on the Effective Date; and

 

b.

upon the request of the Administrative Agent, a copy of each insurance policy of
the U.S. Loan Parties, all endorsements and all certificates related thereto
showing JPMorgan Chase Bank, as the Administrative Agent, as additional insured
and loss payee, as applicable, each in form, scope, and substance reasonably
satisfactory to the Administrative Agent and otherwise in compliance with the
terms of the Credit Agreement and the Security Agreement.

3.Within 60 days of the Effective Date, the Borrower Representative shall
deliver the following items (each in form and substance reasonably satisfactory
to the Administrative Agent):

 

a.

all Deposit Account Control Agreements (as such term is defined in the Security
Agreement) required to be delivered pursuant to Section 4.14 of the Security
Agreement (other than Deposit Account Control Agreements for the Operating
Accounts specifically referred to in Paragraph 5 below);

 

b.

all Securities Account Control Agreements (as such term is defined in the
Security Agreement) required to be delivered pursuant to Section 4.14 of the
Security Agreement;

 

c.

all Collateral Access Agreements (as such term is defined in the Security
Agreement) required to be delivered pursuant to Section 4.13 of the Security
Agreement;

 

d.

all UK security documentation perfecting the Administrative Agent’s lien in the
Material Intellectual Property;

 

e.

a listing of all locations where consigned Inventory of the Loan Parties with a
value exceeding $1,000,000 is located;

 

f.

the originals of all certificated Securities (other than Pledged Equity
Interests issued by a Loan Party or a Subsidiary which are required to be
delivered on the Effective Date or are otherwise specifically referred to in
Paragraph 1.b above), Instruments, Promissory Notes (other than the Intercompany
Notes that are specifically referred to in Paragraph 3.h below) and Chattel
Paper required to be delivered pursuant to Section 4.4 of the Security
Agreement;

Schedule 5.15

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

 

g.

the original Convertible Promissory Note issued by eNeura, Inc. in favor of
Orthofix Inc. in the principal amount of USD $15,000,000, dated as of March 4,
2015, together with a duly-executed allonge thereto;

 

h.

(i) to the extent not previously delivered to the Administrative Agent, the
original of each Intercompany Note owing to a Loan Party, together with a
duly-executed allonge, (ii) amendments and restatements of Intercompany Notes
previously delivered to the Administrative Agent necessary to cure any
inaccuracies or inconsistencies in such Intercompany Notes, together with a
duly-executed allonge and (iii) evidence that each Intercompany Note issued by a
Loan Party to a Non-Loan Party shall be subject to full subordination terms
satisfactory to the Administrative Agent in its sole discretion; and

 

i.

to the extent requested by the Administrative Agent, all documentation necessary
to grant and perfect a Lien on the Cross-Currency Swap Agreements listed on
Schedule 6.01 of the Credit Agreement.

4.As soon as available and in any event no later than ninety (90) days of the
Effective Date, the Borrower Representative shall deliver a written disclosure
and/or plan outlining the steps the U.S. Loan Parties will take to ensure that
payments received in respect of Medicaid and Medicare receivables are not
commingled upon receipt with the U.S. Loan Parties operating accounts.

5.As soon as available and in any event no later than six (6) months of the
Effective Date, the Borrower Representative shall deliver evidence that (i) the
U.S. Loan Parties have isolated deposit accounts solely for the receipt of
payments in respect of Medicare and Medicaid receivables (the “Medicare and
Medicaid Deposit Accounts”), (ii) the funds on deposit in such Medicare and
Medicaid Deposit Accounts are swept daily to a separate operating account of the
U.S. Loan Parties (the “Operating Accounts”) pursuant to irrevocable standing
instructions to the depository institution holding such Medicare and Medicaid
Deposit Accounts and (iii) such Operating Accounts are subject to a Deposit
Account Control Agreement in form and substance satisfactory to the
Administrative Agent.

 

Schedule 5.15

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

SCHEDULE 6.01

Existing Indebtedness

 

1.

Cross-Currency Swap Agreement, entered into on September 30, 2010, among
Orthofix Holdings Inc., JPMorgan Chase Bank, and Royal Bank of Scotland PLC.

 

2.

Cross-Currency Swap, effective December 15, 2006, among Orthofix Holdings Inc.
and Orthofix International B.V.

 

Schedule 6.01

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

SCHEDULE 6.01(a)

Intercompany Loans

1.Orthofix Holdings. Inc.

Note issued by Orthofix Holdings, Inc. in favor of Victory Medical Limited
(originally in favor of Orthofix International N.V.) in the principal amount of
USD $35,561,349, dated as of December 29, 2003, as amended on December 29, 2014.

Note issued by Orthofix Holdings, Inc. in favor of Victory Medical Limited
(originally in favor of Orthofix International N.V.) in the principal amount of
USD $6,400,000, dated as of December 22, 2004.

Note issued by Orthofix Holdings, Inc. in favor of Victory Medical Limited
(originally in favor of Orthofix International N.V.) in the principal amount of
USD $3,300,000, dated as of June 16, 2005.

Note issued by Orthofix Holdings, Inc. in favor of Victory Medical Limited
(originally in favor of Orthofix International N.V.) in the principal amount of
USD $5,500,000, dated as of September 22, 2005.

Note issued by Orthofix Holdings, Inc. in favor of Victory Medical Limited
(originally in favor of Orthofix International N.V.) in the principal amount of
USD $3,500,000, dated as of March 16, 2006.

Note issued by Orthofix Holdings, Inc. in favor of Victory Medical Limited
(originally in favor of Orthofix International N.V.) in the amount of USD
$20,000,000, dated as of December 31, 2006.

Note issued by Orthofix Holdings, Inc. in favor of Victory Medical Limited
(originally in favor of Orthofix International N.V.) in the amount of USD
$9,500,000, dated as of March 31, 2007.

Note issued by Orthofix Holdings, Inc. in favor of Victory Medical Limited
(originally in favor of Orthofix International N.V.) in the amount of USD
$5,900,000, dated as of May 23, 2007.

Note issued by Orthofix Holdings, Inc. in favor of Victory Medical Limited
(originally in favor of Orthofix International N.V.) in the amount of USD
$2,725,000, dated as of June 15, 2007.

Note issued by Orthofix Holdings, Inc. in favor of Victory Medical Limited
(originally in favor of Orthofix International N.V.) in the amount of USD
$5,500,000, dated as of November 16, 2007.

Note issued by Orthofix Holdings, Inc. in favor of Victory Medical Limited
(originally in favor of Orthofix International N.V.) in the amount of USD
$3,500,000, dated as of December 27, 2007.

Note issued by Orthofix Holdings, Inc. in favor of Victory Medical Limited
(originally in favor of Orthofix International N.V.) in the amount of USD
$500,000, dated as of February 29, 2008.

Note issued by Orthofix Holdings, Inc. in favor of Victory Medical Limited
(originally in favor of Orthofix International N.V.) in the amount of USD
$2,400,000, dated as of June 17, 2008.

Note issued by Orthofix Holdings, Inc. in favor of Victory Medical Limited
(originally in favor of Orthofix International N.V.) in the amount of USD
$1,000,000, dated as of June 20, 2008.

Note issued by Orthofix Holdings, Inc. in favor of Victory Medical Limited
(originally in favor of Orthofix International N.V.) in the amount of USD
$500,000, dated as of July 15, 2008.

Note issued by Orthofix Holdings, Inc. in favor of Victory Medical Limited
(originally in favor of Orthofix International N.V.) in the amount of USD
$4,000,000, dated as of July 24, 2008.

Note issued by Orthofix Holdings, Inc. in favor of Victory Medical Limited
(originally in favor of Orthofix International N.V.) in the amount of USD
$3,000,000, dated as of March 23, 2009.

Note issued by Orthofix Holdings, Inc. in favor of Victory Medical Limited
(originally in favor of Orthofix International N.V.) in the amount of USD
$1,500,000, dated as of March 27, 2009.

Schedule 6.01(a)

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Note issued by Orthofix Holdings, Inc. in favor of Victory Medical Limited in
the amount of USD $94,517,116.78, dated as of December 26, 2014.

2.Orthofix UK Limited

Note issued by Orthofix UK Limited in favor of Orthofix Holdings, Inc. in the
amount of $94,517,116 million, dated as of December 26, 2014.

Note issued by Orthofix UK Limited in favor of Orthofix Holdings, Inc. in the
amount of $165,017,291 million, dated as of December 26, 2014.

3.Colgate Medical Ltd

Note issued by Colgate Medical Ltd in favor of Orthofix Holdings, Inc. in the
principal amount of USD $11,779,217.08, dated as of December 27, 2004.

Note issued by Colgate Medical Ltd in favor of Victory Medical Limited in the
principal amount of USD $35,837,015, dated as of January 1, 2005.

Note issued by Colgate Medical Ltd in favor of Orthofix International N.V. in
the principal amount of USD $4,725,000, dated as of June 16, 2005.

Note issued by Colgate Medical Ltd in favor of Intavent Orthofix Limited (now
known as Orthofix Limited) in the principal amount of USD $23,000,000, dated as
of March 23, 2010.

4.Inter Medical Supplies Limited

Note issued by Inter Medical Supplies Limited in favor of Orthofix International
B.V. in the principal amount of USD $500,000, dated as of January 29, 2010.

5.Orthofix Australia Pty Limited

Note issued by Orthofix Australia Pty Limited in favor of Orthofix International
N.V. in the principal amount of USD $3,000,000, dated as of July 10, 2013.

Note issued by Orthofix Australia Pty Limited in favor of Orthofix International
N.V. in the principal amount of USD $200,000, dated as of February 5, 2015.

6.Orthofix GmbH

Note issued by Orthofix GmbH in favor of Orthofix International B.V. in the
principal amount of EUR €900,000, dated as of February 16, 2006.

Note issued by Orthofix GmbH in favor of Orthofix International B.V. in the
principal amount of EUR €900,000, dated as of March 16, 2008

7.Orthofix International B.V.

Note issued by Orthofix International B.V. in favor of Inter Medical Supplies
Limited in the principal amount of EUR €56,584,284.85, dated as of December 15,
2006.

Note issued by Orthofix International B.V. in favor of Orthofix International
N.V. in the principal amount of USD $168,000,000, dated as of December 29, 2003.

Note issued by Orthofix International B.V. in favor of Orthofix International
N.V. in the principal amount of USD $12,000,000, dated as of December 17, 2004.

Note issued by Orthofix International B.V. in favor of Orthofix International
N.V. in the principal amount of USD $30,000,000, dated as of December 22, 2005.

Schedule 6.01(a)

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

Note issued by Orthofix International B.V. in favor of Orthofix International
N.V. in the principal amount of USD $3,000,000, dated as of April 1, 2008.

Note issued by Orthofix International B.V. in favor of Orthofix International
N.V. in the principal amount of USD $19,000,000, dated as of March 23, 2010.

Note issued by Orthofix International B.V. in favor of Orthofix International
N.V. in the principal amount of USD $450,000, dated as of October 10, 2010.

8.Orthofix II B.V.

Note issued by Orthofix II B.V. in favor of Orthofix International B.V. in the
principal amount of USD $30,000,000, dated as of December 23, 2005.

Note issued by Orthofix II B.V. in favor of Orthofix International B.V. in the
principal amount of USD $19,000,000, dated as of March 23, 2010.

9.Orthofix International N.V.

Note issued by Orthofix International N.V. in favor of Orthofix Inc. in the
principal amount of USD $50,000,000, dated as of May 30, 2013.

10.Orthofix Limited

Note issued by Orthofix Limited (formerly known as Intavent Orthofix Limited) in
favor of Orthofix II B.V. in the principal amount of USD $19,000,000, dated as
of March 23, 2010.

11.Orthofix S.r.l.

Note issued by Orthofix S.r.l. in favor of Orthofix International B.V. in the
principal amount of USD $4,000,000, dated as of April 30, 2008.

Note issued by Orthofix S.r.l. in favor of Orthofix International B.V. in the
principal amount of EUR €47,887,770, dated as of August 1, 2006.

12.Promeca, S.A. de C.V.

Note issued by Promeca, S.A. de C.V. in favor of Orthofix International N.V. in
the principal amount of MXN $1,100,000, dated as of May 20, 2013.

13.AMEI Technologies, Inc.

Note issued by AMEI Technologies, Inc. favor of Osteogenics Inc. in the
principal amount of USD $20,000,000, dated as of May 6, 1998.

14.Orthofix Inc.

Note issued by Orthofix Inc. in favor of AMEI Technologies, Inc. in the
principal amount of USD $5,000,000, dated as of April 30, 1996.

Note issued by Orthofix Inc. in favor of AMEI Technologies, Inc. in the
principal amount of USD $5,000,000, dated as of September 30, 1997.

Note issued by Orthofix Inc. in favor of AMEI Technologies, Inc. in the
principal amount of USD $150,000,000, dated as of October 31, 1997.

Note issued by Orthofix Inc. in favor of Osteogenics Inc. in the principal
amount of USD $1,000,000, dated as of January 21, 2000.

 

 

Schedule 6.01(a)

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

SCHEDULE 6.02

Existing Liens

 

Loan Party

 State

Secured Party

 

Filing Information

Collateral

Blackstone Medical, Inc.

MA

Dell Financial Services, L.P.

Original

200538080130

04/11/2005

 

Continued

201078949130

03/15/2010

 

Amendment

201084004100

11/15/2010

 

Continued

201518071690

03/02/2015

 

Leased Computer Equipment

 

Orthofix, Inc.

MN

General Electric Capital Corporation

Original

201332890335

06/26/2013

 

Specific Medical Equipment

 

 

Schedule 6.02

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

SCHEDULE 6.04

Existing Investments

 

1.

The intercompany notes described in Schedule 6.01(a).

 

2.

1,451,574 shares of common stock of Bone Biologics Inc.

 

3.

Warrants issued by Bone Biologics Inc. in favor of Orthofix Holdings Inc. to
purchase 125,000 shares of Bone Biologics Inc., at an exercise price of $1.00
per share.

 

4.

Warrants issued by Bone Biologics Inc. in favor of Orthofix Holdings Inc. to
purchase 333,334 shares of Bone Biologics Inc., at an exercise price of $1.50
per share.

 

5.

Convertible Promissory Note issued by eNeura, Inc. in favor of Orthofix Inc. in
the principal amount of USD $15,000,000, dated as of March 4, 2015.

 

6.

Option Agreement, entered into on March 4, 2015, between Orthofix Inc. and
eNeura, Inc., granting Orthofix Inc. an option to acquire eNeura, Inc.

 

 

Schedule 6.04

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

SCHEDULE 6.10

Restrictive Agreements

None.

 

 

Schedule 6.10

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

SCHEDULE 6.13

Accounts A

 

Account Holder

Bank

Bank Address

Account Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

Due to the sensitive nature, account information has been redacted from this
filing.

 

 

Schedule 6.13

4810-9421-6998v.3 58437-4

--------------------------------------------------------------------------------

 

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this "Assignment and Assumption") is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the "Assignor") and [Insert name of Assignee] (the
"Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the "Assigned Interest"). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.  Assignor:

 

 

2.  Assignee:

 

 

[and is an Affiliate/Approved Fund of [identify Lender]1]

3.  Borrowers:

Orthofix Holdings, Inc. and Victory Medical Limited

4.  Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

5.  Credit Agreement:

The Credit Agreement dated as of August 31, 2015 among Orthofix Holdings, Inc.
and Victory Medical Limited, as Borrowers, the Lenders party thereto, JPMorgan
Chase Bank, N.A., as Administrative Agent, and the other parties thereto

6.  Assigned Interest:

 

 

Facility Assigned2

Aggregate Amount of Commitment/Loans for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/Loans3

 

$

$

%

 

$

$

%

 

$

$

%

Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

1 Select as applicable.

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g.
"Commitment," "Term Loan Commitment," etc.)

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

1

4810-9421-6998v.9

58437-4 8/31/2015

--------------------------------------------------------------------------------

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

 

[NAME OF ASSIGNOR]

 

 

By:

 

Name:

 

Title:

 

2

4810-9421-6998v.9

58437-4 8/31/2015

--------------------------------------------------------------------------------

 

 

ASSIGNEE

 

 

[NAME OF ASSIGNEE]

 

 

By:

 

Name:

 

Title:

 

3

4810-9421-6998v.9

58437-4 8/31/2015

--------------------------------------------------------------------------------

 

 

[Consented to and]4 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as

Administrative Agent[, Swingline Lender] and

Issuing Bank

 

By:

 

Name:

 

Title:

 

 

[Consented to:]5

 

[NAME OF RELEVANT PARTY]


By:

 

Name:

 

Title:

 

 

4 To be added only if the consent of the Administrative Agent, Issuing Bank
and/or Swingline Lender, as applicable, is required by the terms of the Credit
Agreement.

5 To be added only if the consent of the Borrower Representative and/or other
parties (e.g. Swingline Lender, Issuing Bank) is required by the terms of the
Credit Agreement.

 

 

 

4

4810-9421-6998v.9

58437-4 8/31/2015

--------------------------------------------------------------------------------

 

ANNEX 1 to ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any Subsidiary or Affiliate or any other Person obligated in respect
of any Loan Document or (iv) the performance or observance by any Borrower, any
Subsidiary or Affiliate, or any other Person of any of their respective
obligations under any Loan Document.

1.2Assignee. The Assignee (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.10(a) and (b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.

Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature (as defined in the Credit
Agreement) or delivery of an executed counterpart of a signature page of this
Assignment and Assumption by any Electronic System (as defined in the Credit
Agreement) shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 

4810-9421-6998v.9

58437-4 8/31/2015

--------------------------------------------------------------------------------

 

EXHIBIT B

COMPLIANCE CERTIFICATE

To:

The Lenders party to the
Credit Agreement described below

This Compliance Certificate ("Certificate"), for the period ended _______ __,
201_, is furnished pursuant to that certain Credit Agreement dated as of August
31, 2015 (as amended, modified, renewed or extended from time to time, the
"Agreement") among Orthofix Holdings, Inc. and Victory Medical Limited
(collectively, the "Borrowers"), the other Loan Parties, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders
and as the Issuing Bank and Swingline Lender. Unless otherwise defined herein,
capitalized terms used in this Certificate have the meanings ascribed thereto in
the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES ON ITS BEHALF AND ON BEHALF OF THE BORROWERS
THAT:

1.I am the [_________________]of the Borrower Representative and I am authorized
to deliver this Certificate on behalf of the Borrowers and their Subsidiaries;

2.I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a reasonably detailed review of the compliance of
the Borrowers and their Subsidiaries with the Agreement during the accounting
period covered by the attached financial statements (the "Relevant Period");

3.The attached financial statements of the Company and, as applicable, its
Subsidiaries and/or Affiliates for the Relevant Period: (a) have been prepared
on an accounting basis (the "Accounting Method") consistent with the
requirements of the Agreement and, except as may have been otherwise expressly
agreed to in the Agreement, in accordance with GAAP consistently applied, and
(b) to the extent that the attached are not the Company’s annual fiscal year end
statements, are subject to normal year-end audit adjustments and the absence of
footnotes;

4. The examinations described in paragraph 2 did not disclose and I have no
knowledge of, except as set forth below, (a) the existence of any condition or
event which constitutes a Default or an Event of Default under the Agreement or
any other Loan Document during or at the end of the Relevant Period or as of the
date of this Certificate or (b) any change in the Accounting Method or in the
application thereof that has occurred since the date of the annual financial
statements delivered to the Administrative Agent in connection with the closing
of the Agreement or subsequently delivered as required in the Agreement;

5.I hereby certify that, except as set forth below, no Loan Party has changed
(i) its name, (ii) its chief executive office, (iii) its principal place of
business, (iv) the type of entity it is or (v) its state of incorporation or
organization without having given the Administrative Agent the notice required
by Section 4.15 of the Security Agreement;

6.Schedule I attached hereto sets forth financial data and computations
evidencing the Borrowers’ compliance with Sections 6.12(a) and (b) of the
Agreement, all of which data and computations are true, complete and correct;
and

7.Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this Certificate is delivered.

8.Schedule III hereto sets forth either a list that identifies each Domestic
Subsidiary of the Company that is an Immaterial Subsidiary as of the date hereof
or a confirmation that there is no change in such information since the later of
the Effective Date or the date of the last such list.

9.Schedule IV hereto sets forth either a list that identifies each Material
Domestic Subsidiary of the Company that is an not Wholly Owned as of the date of
delivery of such Compliance Certificate or a confirmation that there is no
change in such information since the later of the Effective Date or the date of
the last such list.

10.Schedule V hereto sets forth the calculations demonstrating (A) the amount of
the Non-Loan Party Available Funds on the Business Day this Certificate is
delivered and the amount of other Investments outstanding as permitted by
clauses (h), (k), (l) and (m) of Section 6.04, (B) the amount of Indebtedness
outstanding permitted by Section 6.01(l) and any Liens securing such

1

4810-9421-6998v.9

58437-4 8/31/2015

--------------------------------------------------------------------------------

 

Indebtedness permitted by Section 6.02(g), and (C) the amount of assets and
properties sold, leased, transferred or disposed for such period and other the
term of the Credit Agreement permitted by Section 6.05(f).

Described below are the exceptions, if any, referred to in paragraph 4 hereof by
listing, in detail, the (i) nature of the condition or event, the period during
which it has existed and the action which the Borrowers have taken, are taking,
or propose to take with respect to each such condition or event or (ii) change
in the Accounting Method or the application thereof and the effect of such
change on the attached financial statements:

 

 

 

 

 

The foregoing certifications, together with (i) the computations set forth in
Schedule I and Schedule II hereto, (ii) the information set forth in Schedule
III and IV and (iii) the financial statements delivered with this Certificate in
support hereof, are made and delivered this _____ day of ______________, 20__.

 

 

 

as the Borrower Representative

 

 

By:

 

Name:

 

Title:

 

 

 

2

4810-9421-6998v.9

58437-4 8/31/2015

--------------------------------------------------------------------------------

 

Schedule I to Compliance Certificate

Compliance as of _________, ____ with

Sections 6.12(a) and (b) of the Agreement

 

 

4810-9421-6998v.9

58437-4 8/31/2015

--------------------------------------------------------------------------------

 

Schedule II to Compliance Certificate

Borrowers’ Applicable Rate Calculation

 

 

4810-9421-6998v.9

58437-4 8/31/2015

--------------------------------------------------------------------------------

 

Schedule III to Compliance Certificate

Domestic Subsidiaries that are Immaterial Subsidiaries

 

 

4810-9421-6998v.9

58437-4 8/31/2015

--------------------------------------------------------------------------------

 

Schedule IV to Compliance Certificate

Material Domestic Subsidiaries that are Not Wholly Owned

 

 

4810-9421-6998v.9

58437-4 8/31/2015

--------------------------------------------------------------------------------

 

Schedule V to Compliance Certificate

Calculations demonstrating (A) the amount of the Non-Loan Party Available Funds
on the Business Day this Certificate is delivered and the amount of other
Investments outstanding as permitted by clauses (h), (k), (l) and (m) of Section
6.04, (B) the amount of Indebtedness outstanding permitted by Section 6.01(l)
and any Liens securing such Indebtedness permitted by Section 6.02(g), and (C)
the amount of assets and properties sold, leased, transferred or disposed for
such period and other the term of the Credit Agreement permitted by Section
6.05(f).

 

 

4810-9421-6998v.9

58437-4 8/31/2015

--------------------------------------------------------------------------------

 

EXHIBIT C

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this "Agreement"), dated as of [ ], is entered into
between ________________________________, a _________________ (the "New
Subsidiary") and JPMORGAN CHASE BANK, N.A., in its capacity as administrative
agent (the "Administrative Agent") under that certain Credit Agreement dated as
of August 31, 2015 (as the same may be amended, modified, extended or restated
from time to time, the "Credit Agreement") among ORTHOFIX HOLDINGS, INC., a
Delaware corporation ("U.S. Borrower") and VICTORY MEDICAL LIMITED, a company
formed under the laws of England and Wales ("Victory" and together with the U.S
Borrower, the "Borrowers"), the other Loan Parties party thereto, the Lenders
party thereto and the Administrative Agent for the Lenders. All capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

The New Subsidiary and the Administrative Agent, for the benefit of the Secured
Parties, hereby agree as follows:

1.The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a "Loan Guarantor" for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement,*[and]*
(b) all of the covenants set forth in Articles V and VI of the Credit Agreement
*[and (c) all of the guaranty obligations set forth in Article X of the Credit
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Sections 10.10 and 10.13 of the Credit Agreement, hereby guarantees, jointly and
severally with the other Loan Guarantors, to the Administrative Agent and the
Lenders, as provided in Article X of the Credit Agreement, the prompt payment
and performance of the Guaranteed Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
Guaranteed Obligations are not paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
New Subsidiary will, jointly and severally together with the other Loan
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.]* *[The New Subsidiary has delivered to the Administrative Agent an
executed Obligation Guaranty.]*

2.If required, the New Subsidiary is, simultaneously with the execution of this
Agreement (or by such later date as agreed by the Administrative Agent in its
sole discretion), executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

3.The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

 

 

 

4.The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

5.This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which together
shall constitute one and the same instrument.

6.THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

1

4810-9421-6998v.9

58437-4 8/31/2015

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Secured Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

[NEW SUBSIDIARY]

 

 

By:

 

Name:

 

Title:

 

 

Acknowledged and accepted:

 

 

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

 

 

By:

 

Name:

 

Title:

 

 

 

2

4810-9421-6998v.9

58437-4 8/31/2015

--------------------------------------------------------------------------------

 

EXHIBIT D-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 31, 2015 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among ORTHOFIX HOLDINGS, INC., a Delaware corporation ("U.S.
Borrower") and VICTORY MEDICAL LIMITED, a company formed under the laws of
England and Wales ("Victory" and together with the U.S Borrower, the
"Borrowers"), JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent
(the "Administrative Agent"), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and Beneficial Owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to any Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. Person status on IRS Form
W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower Representative and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

Name:

 

Title:

 

 

Date: ________ __, 20[  ]

 

 

4810-9421-6998v.9

58437-4 8/31/2015

--------------------------------------------------------------------------------

 

EXHIBIT D-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 31, 2015 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among ORTHOFIX HOLDINGS, INC., a Delaware corporation ("U.S.
Borrower") and VICTORY MEDICAL LIMITED, a company formed under the laws of
England and Wales ("Victory" and together with the U.S Borrower, the
"Borrowers"), JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent
(the "Administrative Agent"), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and Beneficial Owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

Name:

 

Title:

 

Date: ________ __, 20[  ]

 

 

4810-9421-6998v.9

58437-4 8/31/2015

--------------------------------------------------------------------------------

 

EXHIBIT D-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 31, 2015 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among ORTHOFIX HOLDINGS, INC., a Delaware corporation ("U.S.
Borrower") and VICTORY MEDICAL LIMITED, a company formed under the laws of
England and Wales ("Victory" and together with the U.S Borrower, the
"Borrowers"), JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent
(the "Administrative Agent"), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole Beneficial Owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W‑8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
Beneficial Owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

Name:

 

Title:

 

Date: ________ __, 20[ ]

 

 

4810-9421-6998v.9

58437-4 8/31/2015

--------------------------------------------------------------------------------

 

EXHIBIT D-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of August 31, 2015 (as
amended, supplemented or otherwise modified from time to time, the "Credit
Agreement"), among ORTHOFIX HOLDINGS, INC., a Delaware corporation ("U.S.
Borrower") and VICTORY MEDICAL LIMITED, a company formed under the laws of
England and Wales ("Victory" and together with the U.S Borrower, the
"Borrowers"), JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent
(the "Administrative Agent"), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole Beneficial Owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS
Form W‑8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from
each of such partner’s/member’s Beneficial Owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower Representative and the Administrative
Agent, and (2) the undersigned shall have at all times furnished the Borrower
Representative and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

Name:

 

Title:

 

Date: ________ __, 20[ ]

 

 

4810-9421-6998v.9

58437-4 8/31/2015